Exhibit 10.2(1)

 

EXECUTION VERSION

 

 

 

MASTER REPURCHASE AGREEMENT

 

CREDIT SUISSE, NEW YORK BRANCH, as administrative agent (“Administrative Agent”)

 

FIELDSTONE INVESTMENT CORPORATION, as seller (“Seller”),

 

FIELDSTONE MORTGAGE COMPANY, as seller (“Seller”) and

 

THE SEVERAL CONDUIT BUYERS AND COMMITTED BUYERS PARTY HERETO FROM TIME TO TIME

 

 

Dated November 8, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

1.

Applicability

 

 

 

 

2.

Definitions

 

 

 

 

3.

Program; Initiation of Transactions

 

 

 

 

4.

Repurchase

 

 

 

 

5.

Price Differential

 

 

 

 

6.

Margin Maintenance

 

 

 

 

7.

Income Payments

 

 

 

 

8.

Security Interest

 

 

 

 

9.

Payment and Transfer

 

 

 

 

10.

Conditions Precedent

 

 

 

 

11. [a05-18411_1ex10d21.htm#a11_ProgramCostsIllegality_105944]

Program; Costs; Illegality
[a05-18411_1ex10d21.htm#a11_ProgramCostsIllegality_105944]

 

 

 

 

12. [a05-18411_1ex10d21.htm#a12_Servicing_105949]

Servicing [a05-18411_1ex10d21.htm#a12_Servicing_105949]

 

 

 

 

13. [a05-18411_1ex10d21.htm#a13_RepresentationsAndWarranties_105956]

Representations and Warranties
[a05-18411_1ex10d21.htm#a13_RepresentationsAndWarranties_105956]

 

 

 

 

14. [a05-18411_1ex10d21.htm#a14_Covenants_110000]

Covenants [a05-18411_1ex10d21.htm#a14_Covenants_110000]

 

 

 

 

15. [a05-18411_1ex10d21.htm#a15_EventsOfDefault_110011]

Events of Default [a05-18411_1ex10d21.htm#a15_EventsOfDefault_110011]

 

 

 

 

16. [a05-18411_1ex10d21.htm#a16_RemediesUponDefault_110018]

Remedies Upon Default [a05-18411_1ex10d21.htm#a16_RemediesUponDefault_110018]

 

 

 

 

17. [a05-18411_1ex10d21.htm#a17_Reports_110022]

Reports [a05-18411_1ex10d21.htm#a17_Reports_110022]

 

 

 

 

18. [a05-18411_1ex10d21.htm#a18_RepurchaseTransactions_110026]

Repurchase Transactions
[a05-18411_1ex10d21.htm#a18_RepurchaseTransactions_110026]

 

 

 

 

19. [a05-18411_1ex10d21.htm#a19_SingleAgreement_110027]

Single Agreement [a05-18411_1ex10d21.htm#a19_SingleAgreement_110027]

 

 

 

 

20. [a05-18411_1ex10d21.htm#a20_NoticesAndOtherCommunications_110029]

Notices and Other Communications
[a05-18411_1ex10d21.htm#a20_NoticesAndOtherCommunications_110029]

 

 

 

 

21. [a05-18411_1ex10d21.htm#a21_EntireAgreementSeverability_110033]

Entire Agreement; Severability
[a05-18411_1ex10d21.htm#a21_EntireAgreementSeverability_110033]

 

 

 

 

22. [a05-18411_1ex10d21.htm#a22_NonAssignability_110034]

Non assignability [a05-18411_1ex10d21.htm#a22_NonAssignability_110034]

 

 

 

 

23. [a05-18411_1ex10d21.htm#a23_Setoff_110037]

Set-off [a05-18411_1ex10d21.htm#a23_Setoff_110037]

 

 

i

--------------------------------------------------------------------------------


 

24. [a05-18411_1ex10d21.htm#a24_BindingEffectGoverningLawJuri_110039]

Binding Effect; Governing Law; Jurisdiction
[a05-18411_1ex10d21.htm#a24_BindingEffectGoverningLawJuri_110039]

 

 

 

 

25. [a05-18411_1ex10d21.htm#a25_NoWaiversEtc__110040]

No Waivers, Etc. [a05-18411_1ex10d21.htm#a25_NoWaiversEtc__110040]

 

 

 

 

26. [a05-18411_1ex10d21.htm#a26_Intent_110041]

Intent [a05-18411_1ex10d21.htm#a26_Intent_110041]

 

 

 

 

27. [a05-18411_1ex10d21.htm#a27_DisclosureRelatingToCertainFe_110054]

Disclosure Relating to Certain Federal Protections
[a05-18411_1ex10d21.htm#a27_DisclosureRelatingToCertainFe_110054]

 

 

 

 

28. [a05-18411_1ex10d21.htm#a28_PowerOfAttorney_110055]

Power of Attorney [a05-18411_1ex10d21.htm#a28_PowerOfAttorney_110055]

 

 

 

 

29. [a05-18411_1ex10d21.htm#a29_BuyersAndAdministrativeAgentM_110057]

Buyers and Administrative Agent May Act Through Affiliates
[a05-18411_1ex10d21.htm#a29_BuyersAndAdministrativeAgentM_110057]

 

 

 

 

30. [a05-18411_1ex10d21.htm#a30_IndemnificationObligations_110057]

Indemnification; Obligations
[a05-18411_1ex10d21.htm#a30_IndemnificationObligations_110057]

 

 

 

 

31. [a05-18411_1ex10d21.htm#a31_Counterparts_110101]

Counterparts [a05-18411_1ex10d21.htm#a31_Counterparts_110101]

 

 

 

 

32. [a05-18411_1ex10d21.htm#a32_Confidentiality_110102]

Confidentiality [a05-18411_1ex10d21.htm#a32_Confidentiality_110102]

 

 

 

 

33. [a05-18411_1ex10d21.htm#a33_RecordingOfCommunications_110103]

Recording of Communications
[a05-18411_1ex10d21.htm#a33_RecordingOfCommunications_110103]

 

 

 

 

34. [a05-18411_1ex10d21.htm#a34_Reserved_110104]

Reserved [a05-18411_1ex10d21.htm#a34_Reserved_110104]

 

 

 

 

35. [a05-18411_1ex10d21.htm#a35_NoProceedingsWaiverOfSetoff_110105]

No Proceedings; Waiver of Setoff
[a05-18411_1ex10d21.htm#a35_NoProceedingsWaiverOfSetoff_110105]

 

 

 

 

36. [a05-18411_1ex10d21.htm#a36_PeriodicDueDiligenceReview_110106]

Periodic Due Diligence Review
[a05-18411_1ex10d21.htm#a36_PeriodicDueDiligenceReview_110106]

 

 

 

 

37. [a05-18411_1ex10d21.htm#a37_Authorizations_110107]

Authorizations [a05-18411_1ex10d21.htm#a37_Authorizations_110107]

 

 

 

 

38. [a05-18411_1ex10d21.htm#a38_AcknowledgementOfAntipredator_110108]

Acknowledgement Of Anti-Predatory Lending Policies
[a05-18411_1ex10d21.htm#a38_AcknowledgementOfAntipredator_110108]

 

 

 

 

39. [a05-18411_1ex10d21.htm#a39_DocumentsMutuallyDrafted_110108]

Documents Mutually Drafted
[a05-18411_1ex10d21.htm#a39_DocumentsMutuallyDrafted_110108]

 

 

 

 

40. [a05-18411_1ex10d21.htm#a40_GeneralInterpretivePrinciples_110110]

General Interpretive Principles
[a05-18411_1ex10d21.htm#a40_GeneralInterpretivePrinciples_110110]

 

 

 

 

41. [a05-18411_1ex10d21.htm#a41_TheAdministrativeAgent_110112]

The Administrative Agent
[a05-18411_1ex10d21.htm#a41_TheAdministrativeAgent_110112]

 

 

 

 

42. [a05-18411_1ex10d21.htm#a42_WireInstructions_110118]

Wire Instructions [a05-18411_1ex10d21.htm#a42_WireInstructions_110118]

 

 

 

 

43. [a05-18411_1ex10d21.htm#a43_JointAndSeveral_110119]

Joint and Several [a05-18411_1ex10d21.htm#a43_JointAndSeveral_110119]

 

 

 

 

44. [a05-18411_1ex10d21.htm#a44_AmendmentsAndWaivers_110120]

Amendments and Waivers [a05-18411_1ex10d21.htm#a44_AmendmentsAndWaivers_110120]

 

 

 

 

 

SCHEDULES

 

Schedule 1 - Representations and Warranties with Respect to Purchased Mortgage
Loans [a05-18411_1ex10d21.htm#Schedule1_110151]

 

 

Schedule 2 – Authorized Representatives

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A – Form of Transaction Request

 

Exhibit B – Form of Purchase Confirmation

 

Exhibit C – Form of Mortgage Loan Schedule

 

Exhibit D – Form of Officer’s Compliance Certificate

 

Exhibit E – Reserved

 

Exhibit F – Form of Opinion of Sellers’ counsel

 

Exhibit G – Underwriting Guidelines

 

Exhibit H – Officer’s Certificate of the Sellers and Corporate Resolutions of
Sellers

 

Exhibit I – Sellers’ Tax Identification Number

 

Exhibit J – Existing Indebtedness

 

Exhibit K - Escrow Instruction Letter

 

Exhibit L – Reserved

 

Exhibit M – Form of Servicer Notice

 

Exhibit N – Commitments

 

Exhibit O – Mortgage Loan Reports

 

iii

--------------------------------------------------------------------------------


 

PRELIMINARY STATEMENTS

 

WHEREAS, FIC entered into that certain Funding Agreement dated as of July 25,
2005 by and among FIC, Fieldstone Investment Funding, LLC, Credit Suisse, New
York Branch, as Facility Agent, and the several conduit lenders, committed
lenders and group agents party hereto from time to time (the “Facility”); and

 

WHEREAS, FIC intends to replace the Facility with this Agreement upon entering
into the Program Agreements.

 


1.     APPLICABILITY


 

From time to time the parties hereto may enter into transactions in which a
Seller agrees to transfer to Buyers Mortgage Loans (as hereinafter defined)
against the transfer of funds by Buyers, and each Conduit Buyer may, at its
option, and such Conduit Buyer’s related Committed Buyers shall be obligated to,
transfer to such Seller such Mortgage Loans at a date certain or on demand,
against the transfer of funds by such Seller.  This Agreement is a commitment by
Committed Buyers to engage in the Transactions as set forth herein up to the
Maximum Committed Purchase Price; provided, that the Committed Buyers shall have
no commitment to enter into any Transaction requested which would result in the
aggregate Purchase Price of then outstanding Transactions to exceed the Maximum
Committed Purchase Price.  No more than one (1) Transaction shall be made by the
Buyers on any Business Day.  Each such transaction shall be referred to herein
as a “Transaction” and, unless otherwise agreed in writing, shall be governed by
this Agreement, including any supplemental terms or conditions contained in any
annexes identified herein, as applicable hereunder.

 


2.     DEFINITIONS


 

All capitalized terms used herein but not defined shall have the meanings set
forth in the Custodial Agreement.  Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

“Acceptable SPV” means a Person which issues Structured Securities Debt.

 

“Acceptable State” means any state acceptable pursuant to Sellers’ Underwriting
Guidelines.

 

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

 

“Act of Insolvency” means, with respect to any Person or its Affiliates, (i) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (ii) the seeking of the
appointment of a

 

--------------------------------------------------------------------------------


 

receiver, trustee, custodian or similar official for such party or an Affiliate
or any substantial part of the property of either; (iii) the appointment of a
receiver, conservator, or manager for such party or an Affiliate by any
governmental agency or authority having the jurisdiction to do so; (iv) the
making or offering by such party or an Affiliate of a composition with its
creditors or a general assignment for the benefit of creditors; (v) the
admission by such party or an Affiliate of such party of its inability to pay
its debts or discharge its obligations as they become due or mature; or
(vi) that any governmental authority or agency or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the property of such party or of any of its
Affiliates, or shall have taken any action to displace the management of such
party or of any of its Affiliates or to curtail its authority in the conduct of
the business of such party or of any of its Affiliates.

 

“Administrative Agent” means Credit Suisse, New York Branch or any affiliate or
successor thereto.

 

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.

 

“Agency” means Freddie Mac, Fannie Mae or GNMA, as applicable.

 

“Agency Security” means a mortgage-backed security issued by an Agency.

 

“Agreement” means this Master Repurchase Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Alpine” means Alpine Securitization Corp., a Delaware corporation, and its
permitted successors and assigns.

 

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property.

 

“Asset Tape” means a remittance report on a monthly basis or requested by
Administrative Agent pursuant to Section 17d hereof containing servicing
information, including, without limitation, those fields reasonably requested by
Administrative Agent from time to time, on a loan-by-loan basis and in the
aggregate, with respect to the Purchased Mortgage Loans serviced by Sellers or
any Servicer for the month (or any portion thereof) prior to the Reporting Date.

 

“Asset Value” shall have the meaning set forth in the Pricing Side Letter.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to Buyers.

 

“Available Collections” means, on any date of determination, all Collections,
together with any investment income from funds on deposit in the Collection
Account; provided

 

2

--------------------------------------------------------------------------------


 

that, Available Collections shall not include any Collections that have been set
aside or removed by the Servicer solely in payment of the Servicer’s accrued and
unpaid servicing fee.

 

“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

 

“Bid” has the meaning set forth in Section 4(c) hereof.

 

“BPO” means an opinion of the fair market value of a Mortgaged Property given by
a licensed real estate agent or broker which generally includes three comparable
sales and three comparable listings.

 

“Business Day” means any day other than (A) a Saturday or Sunday and (B) a
public or bank holiday in New York City.

 

“Buydown Amount” has the meaning set forth in Section 5(c) hereof.

 

“Buyers” means, at any time, any of the Conduit Buyers and the Committed Buyers.

 

“Buying Group” means, at any time, a group consisting of a Conduit Buyer and
such Conduit Buyer’s related Committed Buyers and the Administrative Agent.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Equivalents” means  (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of the Administrative Agent or of any
commercial bank having capital and surplus in excess of $500,000,000,
(c) repurchase obligations of the Administrative Agent or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than seven days with respect to securities issued or fully guaranteed
or insured by the United States Government, (d) commercial paper of a domestic
issuer rated at least A-1 or the equivalent thereof by S&P or P-1 or the
equivalent thereof by Moody’s and in either case maturing within 90 days after
the day of acquisition, (e) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by

 

3

--------------------------------------------------------------------------------


 

Moody’s, (f) securities with maturities of 90 days or less from the date of
acquisition backed by standby letters of credit issued by the Administrative
Agent or any commercial bank satisfying the requirements of clause (b) of this
definition or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

 

“Change in Control” means:

 

(A)          any transaction or event as a result of which (i) any Person or
Persons own, beneficially or of record, at least 15% of the outstanding stock of
FIC or (ii) FIC shall cease to own, directly or indirectly, 100% of any of its
Subsidiaries; or

 

(B)           the sale, transfer, or other disposition of all or substantially
all of a Seller’s assets (excluding any such action taken in connection with any
securitization transaction in the ordinary course of business) except the sale,
transfer or other disposition of substantially all of FMC’s assets to FIC.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collection Account” means one or more accounts established by the Servicer for
the benefit of Buyers, into which all collections and proceeds on or in respect
of the Mortgage Loans shall be deposited by Servicer.

 

“Collections” means, with respect to any Mortgage Loan, all cash collections and
other proceeds of such Mortgage Loan and Repurchase Assets with respect thereto.

 

“Combined Loan to Value Ratio” or “CLTV” means, with respect to any Second Lien
Mortgage Loan, the sum of the original principal balance of such Mortgage Loan
and the outstanding principal balance of any related first lien as of the date
of origination of the Mortgage Loan, divided by the Appraised Value of the
Mortgaged Property as of the origination date.

 

“Commercial Paper” means the short-term promissory notes of a Conduit Buyer
issued by such Conduit Buyer in the commercial paper market.

 

“Committed Buyer” means any Person that becomes a party to the Repurchase
Agreement as a “Committed Buyer” hereunder.

 

“Commitment” means, at any time with respect to each Committed Buyer, the amount
set forth opposite such Committed Buyer’s name on Exhibit N hereto (as such
Exhibit N may be amended, supplemented or otherwise modified and in effect).

 

“Conduit Assignee” means any special purpose vehicle issuing indebtedness in the
commercial paper market that is administered by Administrative Agent or one of
its Affiliates and is rated at least A-1 by S&P and P-1 by Moody’s.

 

“Conduit Buyer” means any Person that becomes a party to the Repurchase
Agreement as a “Conduit Buyer” hereunder.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Adjusted Tangible Net Worth” means, for the Sellers, the amount
that would, in conformity with GAAP, equal the stockholder’s equity included on
the balance sheet of the Sellers and their Subsidiaries, plus any preferred
stock not already included in the calculation of stockholder’s equity, plus any
Indebtedness of the Sellers and their Subsidiaries that is fully subordinated to
any obligations arising under this Repurchase Agreement, plus other
comprehensive loss arising from the FASB 133, minus any intangibles or goodwill
(as defined under GAAP), minus any advances between the Sellers and their
Affiliates (other than consolidated subsidiaries or between FIC and FMC), minus
any loans or advances to officers or directors of the Sellers (as reported under
GAAP), minus other comprehensive income arising from FASB 133; provided,
however, that the non-cash effect (gain or loss) of any mark-to-market
adjustments made directly to stockholder’s equity for fluctuation of the value
of financial instruments as mandated under FASB 133 shall be excluded from the
calculation of Consolidated Adjusted Tangible Net Worth.

 

“CP Disruption Event” means the inability of any Conduit Buyer to raise (whether
as a result of a prohibition or any other event or circumstance whatsoever)
funds through the issuance of commercial paper notes in the United States
commercial paper market, including by virtue of (i) any disruption in the
commercial paper market, (ii) insufficient availability under any enhancement
facility entered into by any Conduit Buyer with respect to this Agreement or
(iii) a downgrade of the rating of one or more financial institutions extending
credit to or for the account of any Buyer.

 

“Credit Grade” means, with respect to a Mortgagor, the risk category for such
Mortgagor as determined in accordance with the Underwriting Guidelines.

 

“Custodial Agreement” means the custodial agreement dated as of the date hereof,
among Sellers, Administrative Agent and Custodian as the same may be amended
from time to time.

 

“Custodial Fee” means the fee payable by the Sellers to the Custodian pursuant
to the Custodial Agreement.

 

“Custodial Mortgage Loan Schedule” has the meaning assigned to such term in the
Custodial Agreement.

 

“Custodian” means Wells Fargo Bank, National Association or such other party
specified by Administrative Agent and agreed to by Sellers, which approval shall
not be unreasonably withheld.

 

“Defaulted Mortgage Loan” means a Mortgage Loan (i) as to which any scheduled
payment, or part thereof, remains unpaid for sixty (60) days or more from the
original scheduled due date for such payment; (ii) as to which an Act of
Insolvency has occurred and is continuing with respect to the Mortgagor thereof;
(iii) as to which the related Mortgagor has failed to pay in full the first
scheduled payment thereunder; (iv) which has been identified by a Seller or the
Servicer as uncollectible; (v) which, consistent with the Underwriting
Guidelines and the Accepted Servicing Practices, has been or should be written
off as uncollectible; or (vi) as to which the related Mortgagor is otherwise in
default thereunder; provided that any Mortgage

 

5

--------------------------------------------------------------------------------


 

Loan as to which any scheduled payment remains unpaid in full after the
scheduled due date therefor for more than thirty (30) days, but less than sixty
(60) days, shall not constitute a Defaulted Mortgage Loan unless such Mortgage
Loan is otherwise a Defaulted Mortgage Loan for a reason described in clauses
(i)-(v) above.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

 

“Electronic Tracking Agreement” means an Electronic Tracking Agreement among
Administrative Agent, Sellers, MERS and MERSCORP, Inc., to the extent applicable
as the same may be amended from time to time.

 

“Eligible Subservicer” means JPMorgan Chase Home Finance LLC Bank, National
Association, or such other Person as may be approved in writing as a subservicer
of Mortgage Loans by the Administrative Agent (acting at the direction of the
Committed Buyers).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which a Seller is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which a Seller is a member.

 

“Escrow Instruction Letter” means the Escrow Instruction Letter from Sellers to
the Settlement Agent, in the form of Exhibit K hereto, as the same may be
modified, supplemented and in effect from time to time.

 

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Event of Default” has the meaning specified in Section 15 hereof.

 

“Existing Indebtedness” has the meaning specified in Section 13(a)(24) hereof.

 

“Facility Outstanding Principal” means, at any time, the aggregate outstanding
principal balance of all Mortgage Loans sold to the Buyers by the Sellers.

 

6

--------------------------------------------------------------------------------


 

“Fannie Mae” means Fannie Mae, the government sponsored enterprise formerly
known as the Federal National Mortgage Association.

 

“FASB 133” means the Statement of Financial Accounting Standards No. 133, or any
successor statement thereto.

 

“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

 

“FIC” means Fieldstone Investment Corporation, a Maryland corporation, and its
permitted successors and assigns.

 

“FICO” means Fair Isaac & Co., or any successor thereto.

 

“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Sellers’ regulators.

 

“Fitch” means Fitch Ratings, Inc., or any successor thereto.

 

“Fixed Rate Mortgage Loan” means a Mortgage Loan that bears interest at a single
fixed rate for its entire term.

 

“Floating Rate Mortgage Loan” means a Mortgage Loan that is not a Fixed Rate
Mortgage Loan.

 

“FMC” means Fieldstone Mortgage Company, a Maryland corporation, or its
permitted successors and assigns.

 

“Foreclosed Loan” means a Mortgage Loan, the property securing which has been
foreclosed upon by a Seller.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

 

“Full Documentation” means, with respect to a Mortgage Loan, that the related
Mortgagor has provided the highest level of information to the applicable Seller
about its assets, liabilities, income, credit history and employment history, as
determined for “full documentation” in accordance with the Underwriting
Guidelines.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

 

“GNMA” means the Government National Mortgage Association and any successor
thereto.

 

7

--------------------------------------------------------------------------------


 

“Government Securities” means any security issued or guaranteed as to principal
or interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the government of the United States pursuant to
authority granted by the Congress of the United States; or any certificate of
deposit for any of the foregoing.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over any Seller or Buyer, as
applicable.

 

“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Administrative Agent.  The amount of any
Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.  The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.

 

“High Cost Mortgage Loan” means a Mortgage Loan classified as (a) a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994 or (b) a “high
cost,” “threshold,” “covered,” or “predatory” loan under any other applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law, regulation or ordinance imposing heightened regulatory
scrutiny or additional legal liability for residential mortgage loans having
high interest rates, points and/or fees).

 

“Income” means with respect to any Purchased Mortgage Loan at any time until
repurchased by a Seller, any principal received thereon or in respect thereof
and all interest, dividends or other distributions thereon.

 

“Indebtedness” means, for any Person, such Person’s:  (a) obligations for
borrowed money; (b) obligations representing the deferred purchase price of
Property other than accounts payable arising in the ordinary course of such
Person’s business on terms customary in the trade; (c) obligations, whether or
not assumed, secured by Liens or payable out of the proceeds or production from
property now or hereafter owned or acquired by such Person; (d) obligations that
are evidenced by notes, acceptances, or other instruments; (e) obligations under
repurchase agreements, sale/buy-back agreements or like arrangements;
(f) obligations (contingent or otherwise) of such Person in respect of letters
of credit for the account of such Person; and (g) Capital Lease Obligations.

 

8

--------------------------------------------------------------------------------


 

“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.

 

“Interest Only Adjustment Date” means, with respect to each Interest Only Loan,
the date, specified in the related Mortgage Note on which the Monthly Payment
will be adjusted to include principal as well as interest.

 

“Interest Only Loan” means a Mortgage Loan which only requires payments of
interest for a period of time specified in the related Mortgage Note.

 

“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

 

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Mortgage Loans, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement, or
similar arrangement providing for protection against fluctuations in interest
rates or the exchange of nominal interest obligations, either generally or under
specific contingencies, entered into by a Seller and an Affiliate of Buyers or
such other party acceptable to Administrative Agent in its sole discretion,
which agreement is acceptable to Administrative Agent in its sole discretion.

 

“Jumbo Mortgage Loan” means an A quality first lien Mortgage Loan which is not
eligible for sale to an Agency.

 

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.

 

“LIBOR” means for each day, the rate of interest (calculated on a per annum
basis) equal to the overnight British Bankers Association Rate as reported on
the display designated as “BBAM” “Page DG8 4a” on Bloomberg (or such other
display as may replace “BBAM” “Page DG8 4a” on Bloomberg) on such date of
determination, and if such rate shall not be so quoted, the rate per annum at
which Administrative Agent or an Affiliate is offered Dollar deposits at or
about 11:00 a.m., (New York City time), on such day, by prime banks in the
interbank eurodollar market where the eurodollar and foreign currency exchange
operations in respect of its loans are then being conducted for delivery on such
day for an overnight period, and in an amount comparable to the amount of the
Purchase Price of Transactions to be outstanding on such day.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance; provided, however, that a Lien shall not include Permitted Liens.

 

“Loan to Value Ratio” or “LTV” means the ratio of (i)(a) with respect to any
first lien Mortgage Loan, the original outstanding principal amount of such
Mortgage Loan and (b) with respect to any Second Lien Mortgage Loan, the
outstanding principal amount of any related first lien as of the date of
origination of such Mortgage Loan, to (ii) the lesser of (a) the Appraised Value
of the Mortgaged Property at origination or (b) if the Mortgaged Property was

 

9

--------------------------------------------------------------------------------


 

purchased within 12 months of the origination of such Mortgage Loan, the
purchase price of the Mortgaged Property.

 

“Margin Call” has the meaning specified in Section 6(a) hereof.

 

“Margin Deadline” has the meaning specified in Section 6(b) hereof.

 

“Margin Deficit” has the meaning specified in Section 6(a) hereof.

 

“Market Value” means, with respect to any Purchased Mortgage Loan as of any date
of determination, the whole-loan servicing released fair market value of such
Purchased Mortgage Loan on such date as determined by Administrative Agent (or
an Affiliate thereof) in its good faith discretion.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Servicer or the Sellers, taken as a whole;
(b) a material impairment of the ability of any of the Sellers or the Servicer
to perform under any Program Agreement; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability of any Program
Agreement against Sellers or the Servicer.

 

“Maximum Aggregate Purchase Price” shall have the meaning set forth in the
Pricing Side Letter.

 

“Maximum Committed Purchase Price” means, at any time, the sum of the
Commitments of the Committed Buyers then in effect.

 

“Maximum Group Purchase Price” shall have the meaning set forth in the Pricing
Side Letter.

 

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.

 

“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

 

“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto.

 

10

--------------------------------------------------------------------------------


 

“Mortgage File” means, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in Exhibit F to the
Custodial Agreement.

 

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

 

“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgage Loan” means any closed-end, fixed or floating-rate, first lien or
Second Lien Mortgage Loan, on a one-to-four-family residential mortgage or home
equity loan evidenced by a promissory note and secured by a mortgage, which
Mortgage Loan has closed and been funded by a Seller, and which satisfies the
requirements set forth in the Underwriting Guidelines and Section 13(b) hereof;
provided, however, that, except as expressly approved in writing by
Administrative Agent, Mortgage Loans shall not include any “high-LTV” loans
(i.e., a mortgage loan having a loan-to-value ratio in excess of 100% or in
excess of such lower percentage set forth in the Underwriting Guidelines or with
respect to Second Lien Mortgage Loans, a combined loan-to value ratio, in excess
of the lower of (i) the percentage specified in the Underwriting Guidelines or
(ii) 100%) or any High Cost Mortgage Loans and; provided, further, that the
origination date with respect to such Mortgage Loan is no earlier than thirty
(30) days prior to the related Purchase Date.

 

“Mortgage Loan Documents” means the documents in the related Mortgage File to be
delivered to the Custodian.

 

“Mortgage Loan Schedule” means with respect to any Transaction as of any date, a
mortgage loan schedule in the form of either (a)  Exhibit C attached hereto or
(b) a computer tape or other electronic medium generated by a Seller, and
delivered to Administrative Agent and Custodian, which provides information
(including, without limitation, the information set forth on Exhibit C attached
hereto) relating to the Purchased Mortgage Loans in a format acceptable to
Administrative Agent.

 

“Mortgage Loan Schedule and Exception Report” has the meaning assigned to such
term in the Custodial Agreement.

 

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

 

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

 

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

 

11

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by a Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

 

“Net Worth” means, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

 

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

“Non-Utilization Fee” shall have the meaning set forth in the Pricing Side
Letter.

 

“Notice Date” has the meaning given to it in Section 3(b) hereof.

 

“Obligations” means (a) all of Sellers’ indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to Buyers,
their Affiliates or Custodian arising under, or in connection with, the Program
Agreements, whether now existing or hereafter arising; (b) any and all sums paid
by Buyers or on behalf of Buyers in order to preserve any Purchased Mortgage
Loan or its interest therein; (c) in the event of any proceeding for the
collection or enforcement of any of Sellers’ indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Mortgage Loan, or of any exercise by Buyers of their
rights under the Program Agreements, including, without limitation, attorneys’
fees and disbursements and court costs; and (d) all of Sellers’ indemnity
obligations to Buyers or Custodian or both pursuant to the Program Agreements.

 

“OFAC” has the meaning set forth in Section 13(a)(28) hereof.

 

“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

“Outstanding Principal Balance” means, with respect to any Mortgage Loan at any
time, the then outstanding principal amount thereof.

 

“Participation Percentage” means, with respect to any Buyer at any time, a
fraction, expressed as a percentage, the numerator of which is such Buyer’s pro
rata share of the aggregate outstanding Purchase Price at such time, as
determined by the Administrative Agent, and the denominator of which is the
aggregate outstanding Purchase Price of all Buyers at such time.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

12

--------------------------------------------------------------------------------


 

“Permitted Guarantee Obligations” means (a) mortgage, repurchase and warehouse
facilities whereby Sellers are jointly and severally liable thereunder;
(b) mortgage repurchase and warehouse facilities or other ordinary course
transactions whereby FIC guarantees the obligations of any of its Subsidiaries
thereunder; and (c) the obligations of either Seller pursuant to surety bonds
required in connection with state licensing and branch offices.

 

“Permitted Liens” means (i) liens of current real property taxes and assessments
not yet due and payable, (ii) covenants, conditions and restrictions, rights of
way, easements and other matters of the public record as of the date of
recording being acceptable to mortgage lending institutions generally and
specifically referred to in the lender’s title insurance policy delivered to the
Seller and which does not adversely affect the Appraised Value of the Mortgaged
Property, (iii) in the case of a Mortgaged Property that is a condominium or an
individual unit in a planned unit development, liens for common charges
permitted by statute, (iv) other matters to which like properties are commonly
subject, which do not, individually or in the aggregate, materially interfere
with the benefits of the security intended to be provided by the related
Mortgage or the use, enjoyment, value or marketability of the related Mortgaged
Property.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

 “Plan” means an employee benefit or other plan established or maintained by any
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“Post Default Rate” shall have the meaning set forth in the Pricing Side Letter.

 

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) the Pricing Rate for such
Transaction and (B) the Purchase Price for such Transaction, calculated daily on
the basis of a 360-day year for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the date of determination.

 

“Price Differential Payment Date” means, with respect to a Purchased Mortgage
Loan, the 5th day of the month following the related Purchase Date and each
succeeding 5th day of the month thereafter; provided, that, with respect to such
Purchased Mortgage Loan, the final Price Differential Payment Date shall be the
related Repurchase Date; and provided, further, that if any such day is not a
Business Day, the Price Differential Payment Date shall be the next succeeding
Business Day.

 

“Pricing Rate” shall have the meaning set forth in the Pricing Side Letter.

 

“Pricing Side Letter” means that certain Pricing Side Letter, dated as of the
date hereof, between the Administrative Agent and the Sellers, as the same may
be amended from time to time.

 

“Principal” has the meaning given to it in Annex I.

 

13

--------------------------------------------------------------------------------


 

“Program Agreements” means, collectively, the Pricing Side Letter, the Servicing
Agreement, if any, the Servicer Notice, if any, the Custodial Agreement, this
Agreement and the Electronic Tracking Agreement, if entered into.

 

“Prohibited Person” has the meaning set forth in Section 13(a)(28) hereof.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Confirmation” means a confirmation of a Transaction, in the form
attached as Exhibit B hereto.

 

“Purchase Date” means the date on which Purchased Mortgage Loans are to be
transferred by the applicable Seller to Buyers.

 

“Purchase Price” means the price at which each Purchased Mortgage Loan is
transferred by the applicable Seller to Buyers, which shall equal:

 

(i) on the Purchase Date, the Asset Value of the Purchased Mortgage Loan on such
date; and

 

(ii) on any day after the Purchase Date, except where Administrative Agent and
the Sellers agree otherwise, the amount determined under the immediately
preceding clause (i) decreased by the amount of any cash applied to reduce the
Sellers’ obligations under clause (ii) of Section 4(b) hereof or under Section 6
hereof.

 

“Purchase Price Percentage” shall have the meaning set forth in the Pricing Side
Letter.

 

“Purchased Mortgage Loans” means the collective reference to Mortgage Loans
together with the Repurchase Assets related to such Mortgage Loans transferred
by the applicable Seller to Buyers in a Transaction hereunder, listed on the
related Mortgage Loan Schedule attached to the related Transaction Request,
which such Mortgage Loans the Custodian has been instructed to hold pursuant to
the Custodial Agreement.

 

“Qualified Insurer” means a mortgage guaranty insurance company duly authorized
and licensed where required by law to transact mortgage guaranty insurance
business and approved as an insurer by Fannie Mae or Freddie Mac.

 

“Qualified Originator” means an originator of Mortgage Loans which is acceptable
under the Underwriting Guidelines.

 

“Rating Agency” means each of Moody’s, S&P or Fitch or any successor thereof.

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Sellers or any other person or entity with respect to a Purchased
Mortgage Loan.  Records shall include the

 

14

--------------------------------------------------------------------------------


 

Mortgage Notes, any Mortgages, the Mortgage Files, the credit files related to
the Purchased Mortgage Loan and any other instruments necessary to document or
service a Mortgage Loan.

 

“REO Property” means real property acquired by a Seller, including a Mortgaged
Property acquired through foreclosure of a Mortgage Loan or by deed in lieu of
such foreclosure.

 

“Reporting Date” means the 5th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.

 

“Repurchase Assets” has the meaning assigned thereto in Section 8 hereof.

 

“Repurchase Date” means the earlier of (i) the Termination Date, (ii) the date
set forth in the applicable Purchase Confirmation or (iii) the date determined
by application of Section 16 hereof.

 

“Repurchase Price” means the price at which Purchased Mortgage Loans are to be
transferred from Buyers to Sellers upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the accrued but unpaid Price Differential as
of the date of such determination.

 

“Request for Certification” means a notice sent to the Custodian reflecting the
sale of one or more Purchased Mortgage Loans to Buyers hereunder.

 

“Required Committed Buyers” means, at any time, Committed Buyers having
Commitments at least equal to 66 2/3% of the Maximum Committed Purchase Price,
or, if the Commitments have been terminated, having at least 66 2/3% of the
Purchase Price outstanding with respect to Transactions hereunder.

 

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person,
or, with respect to any certificates to be provided to Buyer hereunder, any of
the chief executive officer, the chief financial officer or the treasurer or
such Person.

 

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Second Lien Mortgage Loan” means a Mortgage Loan secured by a second lien on
the related Mortgaged Property.

 

“Seller” means each of (i) Fieldstone Investment Corporation, a Maryland
corporation, or its permitted successors and assigns and (ii) Fieldstone
Mortgage Company, a Maryland corporation, or its permitted successors and
assigns.

 

15

--------------------------------------------------------------------------------


 

“Servicer” means any servicer approved by Administrative Agent in its sole
discretion, which may be a Seller.

 

“Servicer Advance” has the meaning specified in Section 7(g) hereof.

 

“Servicer Notice” means the notice acknowledged by the Servicer substantially in
the form of Exhibit M hereto.

 

“Servicing Agreement” means any servicing agreement entered into among Sellers,
Servicer, and/or Eligible Subservicer as the same may be amended from time to
time.

 

 “Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Administrative Agent, in its
sole good-faith discretion, which may be a title company, escrow company or
attorney in accordance with local law and practice in the jurisdiction where the
related Wet-Ink Mortgage Loan is being originated.  A Settlement Agent is deemed
approved unless Administrative Agent notifies Sellers otherwise at any time
electronically or in writing.

 

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

 

“Structured Securities Debt” means any Indebtedness incurred by an Acceptable
SPV, provided that (i) such Indebtedness is non-recourse to any shareholder or
equity owner of such Acceptable SPV, (ii) such Indebtedness is publicly issued
or privately placed pursuant to a 144(a) offering and (iii) such Indebtedness is
rated by at least one of the Rating Agencies.

 

“Subordinated Debt” means, Indebtedness of Sellers which is (i) unsecured,
(ii) no part of the principal of such Indebtedness is required to be paid
(whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the date which is one year following the
Termination Date and (iii) the payment of the principal of and interest on such
Indebtedness and other obligations of Sellers in respect of such Indebtedness
are subordinated to the prior payment in full of the principal of and interest
(including post-petition obligations) on the Transactions and all other
obligations and liabilities of Sellers to Buyers hereunder on terms and
conditions approved in writing (which may be by facsimile or electronic mail) by
Administrative Agent and all other terms and conditions of which are
satisfactory in form and substance to Administrative Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Termination Date” shall have the meaning set forth in the Pricing Side Letter.

 

16

--------------------------------------------------------------------------------


 

“Test Period” means any calendar quarter.

 

“Transaction” has the meaning set forth in Section 1 hereof.

 

“Transaction Request” means a request from a Seller to Administrative Agent, in
the form attached as Exhibit A hereto, to enter into a Transaction.

 

“Trust Receipt and Certification” means, with respect to any Transaction as of
any date, a receipt and certification in the form attached as an exhibit to the
Custodial Agreement.

 

“Underwriting Guidelines” means the standards, procedures and guidelines of the
Sellers for underwriting and acquiring Mortgage Loans, which are set forth in
the written policies and procedures of the Sellers, a copy of which is attached
hereto as Exhibit G and such other guidelines as are identified and approved in
writing by Administrative Agent.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

 

“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

 

“Violation Deadline” has the meaning assigned thereto in Section 4(c) hereof.

 

“Weighted Average CLTV” means, at any time with respect to a group of Purchased
Mortgage Loans, the weighted average of all of the CLTVs for such Purchased
Mortgage Loans, weighted on the basis of the original Outstanding Principal
Balance of such Purchased Mortgage Loans.

 

“Weighted Average FICO Score” means, at any time with respect to a group of
Purchased Mortgage Loans, the weighted average of all FICO Scores for such
Purchased Mortgage Loans, weighted on the basis of the original Outstanding
Principal Balance of such Purchased Mortgage Loans.

 

“Weighted Average LTV” means, at any time with respect to a group of Purchased
Mortgage Loans, the weighted average of all of the LTVs for such Purchased
Mortgage Loans, weighted on the basis of the original Outstanding Principal
Balance of such Purchased Mortgage Loans.

 

“Weighted Average Mortgage Interest Rate” means, at any time with respect to a
group of Purchased Mortgage Loans, the weighted average of all Mortgage interest
rates for such Purchased Mortgage Loans, weighted on the basis of the current
Outstanding Principal Balance of such Purchased Mortgage Loans.

 

“Wet-Ink Documents” means, with respect to any Wet-Ink Mortgage Loan, the
(a) Transaction Request and (b) the Mortgage Loan Schedule.

 

17

--------------------------------------------------------------------------------


 

“Wet-Ink Mortgage Loan” means a Mortgage Loan which a Seller is selling to
Buyers simultaneously with the origination thereof.

 


3.     PROGRAM; INITIATION OF TRANSACTIONS


 


A.             FROM TIME TO TIME, IN THE SOLE DISCRETION OF EACH CONDUIT BUYER,
AND AS REQUIRED BY SUCH CONDUIT BUYER’S RELATED COMMITTED BUYERS, SUCH CONDUIT
BUYER MAY, AND SUCH COMMITTED BUYERS SHALL, PURCHASE FROM SELLERS CERTAIN
MORTGAGE LOANS THAT HAVE BEEN EITHER ORIGINATED BY SELLERS OR PURCHASED BY
SELLERS FROM OTHER ORIGINATORS.  THIS AGREEMENT IS A COMMITMENT BY COMMITTED
BUYERS TO ENTER INTO TRANSACTIONS WITH THE SELLERS FOR AN AMOUNT EQUAL TO THE
MAXIMUM COMMITTED PURCHASE PRICE.  THIS AGREEMENT IS NEITHER A COMMITMENT BY
CONDUIT BUYERS TO ENTER INTO TRANSACTIONS WITH THE SELLERS NOR A COMMITMENT BY
COMMITTED BUYERS TO ENTER INTO TRANSACTIONS WITH THE SELLERS FOR AMOUNTS
EXCEEDING THE MAXIMUM COMMITTED PURCHASE PRICE, BUT RATHER SETS FORTH THE
PROCEDURES TO BE USED IN CONNECTION WITH PERIODIC REQUESTS FOR BUYERS TO ENTER
INTO TRANSACTIONS WITH THE SELLERS.  EACH SELLER HEREBY ACKNOWLEDGES THAT,
BEYOND THE MAXIMUM COMMITTED PURCHASE PRICE, BUYERS ARE UNDER NO OBLIGATION TO
AGREE TO ENTER INTO, OR TO ENTER INTO, ANY TRANSACTION PURSUANT TO THIS
AGREEMENT.  ALL PURCHASED MORTGAGE LOANS SHALL EXCEED OR MEET THE UNDERWRITING
GUIDELINES, AND SHALL BE SERVICED BY SERVICER.  THE AGGREGATE PURCHASE PRICE OF
PURCHASED MORTGAGE LOANS SUBJECT TO OUTSTANDING TRANSACTIONS SHALL NOT EXCEED
THE MAXIMUM AGGREGATE PURCHASE PRICE.  BUYER SHALL ONLY BE REQUIRED TO ENTER
INTO TRANSACTIONS IN WHICH THE PURCHASE PRICE WITH RESPECT THERETO IS AT LEAST
$25,000,000.


 


B.             WITH RESPECT TO EACH TRANSACTION INVOLVING MORTGAGE LOANS WHICH
ARE NOT WET-INK MORTGAGE LOANS, SELLERS SHALL GIVE ADMINISTRATIVE AGENT AND
CUSTODIAN PRIOR NOTICE BY NO LATER THAN 11:00 A.M. (NEW YORK CITY TIME) AT LEAST
TWO (2) BUSINESS DAYS PRIOR TO ANY PROPOSED PURCHASE DATE (THE DATE ON WHICH
SUCH NOTICE IS GIVEN, THE “NOTICE DATE”); PROVIDED, THAT THE REQUESTED PURCHASE
PRICE MUST BE AN AGGREGATE AMOUNT OF AT LEAST $25 MILLION.  WITH RESPECT TO
WET-INK MORTGAGE LOANS, SELLERS SHALL DELIVER NOTICE OF ANY PROPOSED PURCHASE ON
OR BEFORE 3:00 P.M. (NEW YORK CITY TIME) ON THE PURCHASE DATE.  ON THE NOTICE
DATE, SELLERS SHALL (I) REQUEST THAT BUYERS ENTER INTO A TRANSACTION BY
FURNISHING TO ADMINISTRATIVE AGENT A TRANSACTION REQUEST, (II) DELIVER TO
ADMINISTRATIVE AGENT AND CUSTODIAN A MORTGAGE LOAN SCHEDULE AND (III) DELIVER TO
CUSTODIAN, OR THE ADMINISTRATIVE AGENT, WITH RESPECT TO EACH WET-INK MORTGAGE
LOAN, EITHER A REQUEST FOR CERTIFICATION AND EACH MORTGAGE FILE OR WET-INK
DOCUMENTS FOR EACH WET-INK MORTGAGE LOAN, AS APPLICABLE, IN ACCORDANCE WITH
SECTION 10(B)(3) HEREOF. FOLLOWING RECEIPT OF SUCH REQUEST, BUYERS MAY ENTER
INTO SUCH REQUESTED TRANSACTION OR MAY NOTIFY SELLERS OF ITS INTENTION NOT TO
ENTER INTO SUCH TRANSACTION IN ACCORDANCE WITH THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 10 HEREOF. IN THE EVENT THE MORTGAGE LOAN SCHEDULE PROVIDED BY
A SELLER CONTAINS ERRONEOUS COMPUTER DATA, IS NOT FORMATTED PROPERLY OR THE
COMPUTER FIELDS ARE OTHERWISE IMPROPERLY ALIGNED, ADMINISTRATIVE AGENT SHALL
PROVIDE WRITTEN OR ELECTRONIC NOTICE TO SELLERS DESCRIBING SUCH ERROR AND
SELLERS SHALL CORRECT THE

 

18

--------------------------------------------------------------------------------


 


COMPUTER DATA, REFORMAT OR PROPERLY ALIGN THE COMPUTER FIELDS ITSELF AND
RESUBMIT THE MORTGAGE LOAN SCHEDULE AS REQUIRED HEREIN.  EACH TRANSACTION
REQUEST SHALL BE IRREVOCABLE AND BINDING ON THE APPLICABLE SELLER, AND THE
SELLERS SHALL INDEMNIFY THE BUYERS AGAINST ANY LOSS OR EXPENSE INCURRED BY THE
BUYERS, EITHER DIRECTLY OR INDIRECTLY, AS A RESULT OF ANY FAILURE BY THE
APPLICABLE SELLER TO COMPLETE SUCH TRANSACTION, INCLUDING, WITHOUT LIMITATION,
ANY ACTUAL LOSS OR EXPENSE INCURRED BY THE BUYERS, EITHER DIRECTLY OR
INDIRECTLY, BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF FUNDS ACQUIRED BY
THE BUYERS (INCLUDING, WITHOUT LIMITATION, FUNDS OBTAINED BY CONDUIT BUYERS BY
ISSUING COMMERCIAL PAPER OR PROMISSORY NOTES, OBTAINING DEPOSITS AS LOANS FROM
THIRD PARTIES AND REEMPLOYMENT OF FUNDS) FOR THE BUYERS TO FUND SUCH
TRANSACTION.


 


C.             UPON THE SATISFACTION OF THE APPLICABLE CONDITIONS PRECEDENT SET
FORTH IN SECTION 10 HEREOF, ADMINISTRATIVE AGENT SHALL SELECT A BUYER OR BUYERS
(THE “SELECTED BUYERS”) TO FUND SUCH TRANSACTION AND, IN ITS SOLE DISCRETION,
MAY SUBDIVIDE ANY REQUESTED TRANSACTION INTO SEVERAL TRANSACTIONS TO BE ENTERED
INTO BY ONE OR MORE SELECTED BUYERS AND ALL OF SELLERS’ INTEREST IN THE
REPURCHASE ASSETS SHALL PASS TO SUCH SELECTED BUYERS ON THE PURCHASE DATE,
AGAINST THE TRANSFER OF THE PURCHASE PRICE TO SELLERS.  THE PORTION OF EACH
TRANSACTION MADE BY A CONDUIT BUYER SHALL BE IN SUCH CONDUIT BUYER’S SOLE AND
ABSOLUTE DISCRETION, AND ANY PORTION OF SUCH TRANSACTION NOT MADE BY THE CONDUIT
BUYER OF A BUYING GROUP WILL BE MADE BY THE COMMITTED BUYERS OF SUCH BUYING
GROUP.  AT ITS OPTION, ANY CONDUIT BUYER SHALL ACCEPT OR REJECT ANY SUCH
TRANSACTION REQUEST BY NOTICE GIVEN TO THE ADMINISTRATIVE AGENT BY TELEPHONE OR
TELECOPY.   ON EACH PURCHASE DATE, THE ADMINISTRATIVE AGENT SHALL RECORD ON ITS
BOOKS AND RECORDS EACH BUYING GROUP’S PRO RATA SHARE OF EACH TRANSACTION MADE TO
THE APPLICABLE SELLER, WHICH RECORDS SHALL BE CONCLUSIVE EVIDENCE OF
TRANSACTIONS ENTERED INTO WITH THE APPLICABLE SELLER, ABSENT MANIFEST ERROR. 
UPON TRANSFER OF THE MORTGAGE LOANS TO SELECTED BUYERS AS SET FORTH IN THIS
SECTION AND UNTIL TERMINATION OF ANY RELATED TRANSACTIONS AS SET FORTH IN
SECTIONS 4 OR 16 OF THIS AGREEMENT, OWNERSHIP OF EACH MORTGAGE LOAN, INCLUDING
EACH DOCUMENT IN THE RELATED MORTGAGE FILE AND RECORDS, IS VESTED IN SELECTED
BUYERS; PROVIDED THAT, PRIOR TO THE RECORDATION BY THE CUSTODIAN AS PROVIDED FOR
IN THE CUSTODIAL AGREEMENT RECORD TITLE IN THE NAME OF THE APPLICABLE SELLER TO
EACH MORTGAGE SHALL BE RETAINED BY THE SELLERS IN TRUST, FOR THE BENEFIT OF
SELECTED BUYERS, FOR THE SOLE PURPOSE OF FACILITATING THE SERVICING AND THE
SUPERVISION OF THE SERVICING OF THE MORTGAGE LOANS.


 


D.             WITH RESPECT TO EACH WET-INK MORTGAGE LOAN, BY NO LATER THAN
12:00 NOON, (NEW YORK CITY TIME) ON THE FIFTH BUSINESS DAY FOLLOWING THE
APPLICABLE PURCHASE DATE, SELLERS SHALL CAUSE THE RELATED SETTLEMENT AGENT TO
DELIVER TO THE CUSTODIAN THE REMAINING DOCUMENTS IN THE MORTGAGE FILE.


 


E.             AT THE REQUEST OF THE SELLERS MADE NO LATER THAN FORTY-FIVE (45)
DAYS PRIOR TO, BUT NO EARLIER THAN SIXTY (60) DAYS PRIOR TO, THE TERMINATION
DATE OF THIS AGREEMENT, THE ADMINISTRATIVE AGENT MAY IN ITS SOLE DISCRETION
EXTEND THE TERMINATION DATE FOR A PERIOD OF 364 ADDITIONAL DAYS OR SUCH OTHER
PERIOD TO BE DETERMINED BY ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION BY GIVING
WRITTEN NOTICE

 

19

--------------------------------------------------------------------------------


 


OF SUCH EXTENSION TO THE SELLERS. ANY FAILURE BY THE ADMINISTRATIVE AGENT TO
DELIVER SUCH NOTICE OF EXTENSION SHALL BE DEEMED TO BE THE ADMINISTRATIVE
AGENT’S DETERMINATION NOT TO EXTEND THE THEN CURRENT TERMINATION DATE.


 


4.     REPURCHASE


 


A.             THE RELATED SELLER SHALL REPURCHASE THE RELATED PURCHASED
MORTGAGE LOANS FROM BUYERS ON EACH RELATED REPURCHASE DATE.  SUCH OBLIGATION TO
REPURCHASE EXISTS WITHOUT REGARD TO ANY PRIOR OR INTERVENING LIQUIDATION OR
FORECLOSURE WITH RESPECT TO ANY PURCHASED MORTGAGE LOAN (BUT LIQUIDATION OR
FORECLOSURE PROCEEDS RECEIVED BY ADMINISTRATIVE AGENT OR ANY BUYER SHALL BE
APPLIED TO REDUCE THE REPURCHASE PRICE FOR SUCH PURCHASED MORTGAGE LOAN ON EACH
PRICE DIFFERENTIAL PAYMENT DATE EXCEPT AS OTHERWISE PROVIDED HEREIN).  THE
RELATED SELLER IS OBLIGATED TO REPURCHASE AND TAKE PHYSICAL POSSESSION OF THE
PURCHASED MORTGAGE LOANS FROM BUYERS OR ITS DESIGNEE (INCLUDING THE CUSTODIAN)
AT SUCH SELLER’S EXPENSE ON THE RELATED REPURCHASE DATE.


 


B.             PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS
CONTINUING, AND ADMINISTRATIVE AGENT HAS RECEIVED THE RELATED REPURCHASE PRICE
UPON REPURCHASE OF THE PURCHASED MORTGAGE LOANS BY THE RELATED SELLER, BUYERS
AGREE TO RELEASE THEIR OWNERSHIP INTEREST HEREUNDER IN THE PURCHASED MORTGAGE
LOANS (INCLUDING, THE REPURCHASE ASSETS RELATED THERETO) AT THE REQUEST OF THE
RELATED SELLER.  WITH RESPECT TO PAYMENTS IN FULL BY THE RELATED MORTGAGOR OF A
PURCHASED MORTGAGE LOAN, SELLERS AGREE TO (I) PROVIDE ADMINISTRATIVE AGENT WITH
A COPY OF A REPORT FROM THE RELATED SERVICER INDICATING THAT SUCH PURCHASED
MORTGAGE LOAN HAS BEEN PAID IN FULL, (II) REMIT TO ADMINISTRATIVE AGENT, WITHIN
TWO BUSINESS DAYS, THE REPURCHASE PRICE WITH RESPECT TO SUCH PURCHASED MORTGAGE
LOANS AND (III)  PROVIDE ADMINISTRATIVE AGENT A NOTICE SPECIFYING EACH PURCHASED
MORTGAGE LOAN THAT HAS BEEN PREPAID IN FULL.  BUYERS AGREE TO RELEASE THEIR
OWNERSHIP INTEREST IN PURCHASED MORTGAGE LOANS WHICH HAVE BEEN PREPAID IN FULL
AFTER RECEIPT OF EVIDENCE OF COMPLIANCE WITH CLAUSES (I) THROUGH (III) OF THE
IMMEDIATELY PRECEDING SENTENCE.


 


5.     PRICE DIFFERENTIAL.


 


A.             ON EACH BUSINESS DAY THAT A TRANSACTION IS OUTSTANDING, THE
PRICING RATE SHALL BE RESET AND, UNLESS OTHERWISE AGREED, THE ACCRUED AND UNPAID
PRICE DIFFERENTIAL SHALL BE SETTLED IN CASH ON EACH RELATED PRICE DIFFERENTIAL
PAYMENT DATE.  TWO BUSINESS DAYS PRIOR TO THE PRICE DIFFERENTIAL PAYMENT DATE,
ADMINISTRATIVE AGENT SHALL GIVE SELLERS WRITTEN OR ELECTRONIC NOTICE OF THE
AMOUNT OF THE PRICE DIFFERENTIAL DUE ON SUCH PRICE DIFFERENTIAL PAYMENT DATE. 
ON THE PRICE DIFFERENTIAL PAYMENT DATE, SELLERS SHALL PAY TO ADMINISTRATIVE
AGENT THE PRICE DIFFERENTIAL FOR SUCH PRICE DIFFERENTIAL PAYMENT DATE (ALONG
WITH ANY OTHER AMOUNTS TO BE PAID PURSUANT TO SECTION 7 HEREOF), BY WIRE
TRANSFER IN IMMEDIATELY AVAILABLE FUNDS.

 

20

--------------------------------------------------------------------------------


 


B.             IF SELLERS FAIL TO PAY ALL OR PART OF THE PRICE DIFFERENTIAL BY
11:00 A.M. (NEW YORK CITY TIME) ON THE RELATED PRICE DIFFERENTIAL PAYMENT DATE,
WITH RESPECT TO ANY PURCHASED MORTGAGE LOAN, SELLERS SHALL BE OBLIGATED TO PAY
TO THE ADMINISTRATIVE AGENT (IN ADDITION TO, AND TOGETHER WITH, THE AMOUNT OF
SUCH PRICE DIFFERENTIAL) INTEREST ON THE UNPAID REPURCHASE PRICE AT A RATE PER
ANNUM EQUAL TO THE POST DEFAULT RATE UNTIL THE PRICE DIFFERENTIAL IS RECEIVED IN
FULL BY THE ADMINISTRATIVE AGENT.


 


6.     MARGIN MAINTENANCE


 


A.             IF AT ANY TIME THE ASSET VALUE OF THE PURCHASED MORTGAGE LOANS
SUBJECT TO TRANSACTIONS IS LESS THAN THE THEN OUTSTANDING PURCHASE PRICE FOR ALL
TRANSACTIONS (A “MARGIN DEFICIT”), THEN THE ADMINISTRATIVE AGENT MAY BY NOTICE
TO SELLERS REQUIRE SELLERS TO TRANSFER TO ADMINISTRATIVE AGENT CASH IN AN AMOUNT
EQUAL TO THE MARGIN DEFICIT (SUCH REQUIREMENT, A “MARGIN CALL”) .


 


B.             ANY NOTICE GIVEN BEFORE 10:00 A.M. (NEW YORK CITY TIME) ON A
BUSINESS DAY SHALL BE MET, AND THE RELATED MARGIN CALL SATISFIED, NO LATER THAN
5:00 P.M. (NEW YORK CITY TIME) ON SUCH BUSINESS DAY; NOTICE GIVEN AFTER
10:00 A.M. (NEW YORK CITY TIME) ON A BUSINESS DAY SHALL BE MET, AND THE RELATED
MARGIN CALL SATISFIED, NO LATER THAN 5:00 P.M. (NEW YORK CITY TIME) ON THE
FOLLOWING BUSINESS DAY (THE FOREGOING TIME REQUIREMENTS FOR SATISFACTION OF A
MARGIN CALL ARE REFERRED TO AS THE “MARGIN DEADLINES”).  THE FAILURE OF ANY
BUYER, ON ANY ONE OR MORE OCCASIONS, TO EXERCISE ITS RIGHTS HEREUNDER, SHALL NOT
CHANGE OR ALTER THE TERMS AND CONDITIONS TO WHICH THIS AGREEMENT IS SUBJECT OR
LIMIT THE RIGHT OF SUCH BUYER TO DO SO AT A LATER DATE.  SELLERS AND BUYERS EACH
AGREE THAT A FAILURE OR DELAY BY ANY BUYER TO EXERCISE ITS RIGHTS HEREUNDER
SHALL NOT LIMIT OR WAIVE SUCH BUYER’S RIGHTS UNDER THIS AGREEMENT OR OTHERWISE
EXISTING BY LAW OR IN ANY WAY CREATE ADDITIONAL RIGHTS FOR SELLERS.


 


C.             IN THE EVENT THAT A MARGIN DEFICIT EXISTS WITH RESPECT TO ANY
PURCHASED MORTGAGE LOAN, THE ADMINISTRATIVE AGENT MAY RETAIN ANY FUNDS RECEIVED
BY IT TO WHICH THE SELLERS WOULD OTHERWISE BE ENTITLED HEREUNDER UP TO AN AMOUNT
NOT TO EXCEED THE MARGIN DEFICIT AND UPON PROVIDING NOTICE TO THE SELLERS, WHICH
FUNDS (I) SHALL BE HELD BY ADMINISTRATIVE AGENT AGAINST THE RELATED MARGIN
DEFICIT AND (II) MAY BE APPLIED BY ADMINISTRATIVE AGENT AGAINST ANY PURCHASED
MORTGAGE LOAN FOR WHICH THE RELATED MARGIN DEFICIT REMAINS OTHERWISE
UNSATISFIED.  NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE AGENT RETAINS
THE RIGHT, IN ITS SOLE DISCRETION, TO MAKE A MARGIN CALL IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 6 TO THE EXTENT THAT ADMINISTRATIVE AGENT HAS NOT
EXERCISED ITS RIGHTS UNDER THIS SUBSECTION (C).


 


7.     INCOME PAYMENTS


 


A.             IF INCOME IS PAID IN RESPECT OF ANY PURCHASED MORTGAGE LOAN
DURING THE TERM OF A TRANSACTION, SUCH INCOME SHALL BE THE PROPERTY OF BUYERS. 
NOTWITHSTANDING THE FOREGOING, AND PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING,

 

21

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT AGREES THAT IF A THIRD-PARTY SERVICER IS IN PLACE FOR ANY
PURCHASED MORTGAGE LOANS, SUCH SERVICER SHALL DEPOSIT SUCH INCOME TO THE
COLLECTION ACCOUNT.  SELLERS SHALL DEPOSIT ALL INCOME RECEIVED IN ITS CAPACITY
AS SERVICER OF ANY PURCHASED MORTGAGE LOANS OR PURSUANT TO THE PRECEDING
SENTENCE TO THE COLLECTION ACCOUNT IN ACCORDANCE WITH SECTION 12(C) HEREOF.


 


B.             IN THE EVENT THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, NOTWITHSTANDING ANY PROVISION SET FORTH HEREIN, SELLERS SHALL REMIT
TO ADMINISTRATIVE AGENT ALL INCOME RECEIVED WITH RESPECT TO EACH PURCHASED
MORTGAGE LOAN ON THE RELATED PRICE DIFFERENTIAL PAYMENT DATE OR ON SUCH OTHER
DATE OR DATES AS ADMINISTRATIVE AGENT NOTIFIES SELLERS IN WRITING.


 


C.             THE SERVICER SHALL BE PERMITTED, IN ITS REASONABLE DISCRETION, TO
SET ASIDE AND PAY FROM THE COLLECTION ACCOUNT ANY ACCRUED AND UNPAID SERVICING
FEE UNDER ANY SERVICING AGREEMENT DUE AND OWING TO IT, AND SUCH AMOUNTS SHALL
NOT CONSTITUTE AVAILABLE COLLECTIONS.  ALL MONEYS HELD BY SERVICER IN THE
COLLECTION ACCOUNT SHALL, TO THE EXTENT AVAILABLE FOR DISTRIBUTION, BE
DISTRIBUTED BY THE SERVICER ON EACH PRICE DIFFERENTIAL PAYMENT DATE, IN THE
FOLLOWING ORDER OF PRIORITY:


 


(1)           FIRST, TO THE SERVICER, TO REPAY ANY OUTSTANDING SERVICER
ADVANCES;


 


(2)           SECOND, ON A PRO RATA BASIS, (A) TO THE SERVICER, THE SERVICING
FEE UNDER ANY SERVICING AGREEMENT AND OTHER REASONABLE AMOUNTS DUE AND OWING TO
THE SERVICER (TO THE EXTENT ANY PORTION OF THE ACCRUED AND UNPAID SERVICING FEES
HAVE NOT BEEN PREVIOUSLY SET ASIDE FROM COLLECTIONS BY THE SERVICER IN
ACCORDANCE WITH THE FIRST SENTENCE OF THIS SECTION 7(F)) AND (II) TO THE
CUSTODIAN, THE CUSTODIAL FEE AND THE REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
OF THE CUSTODIAN NOT COVERED BY THE CUSTODIAL FEE;


 


(3)           THIRD, TO THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND THE
BUYERS (AS APPLICABLE) IN AN AMOUNT SUFFICIENT TO PAY (AS APPLICABLE AND IN THE
FOLLOWING ORDER OF PRIORITY):


 

A. THE ADMINISTRATIVE FEE;

 

B. TO THE BUYERS, ALL ACCRUED AND UNPAID PRICE DIFFERENTIAL DUE AND OWING TO THE
BUYERS FOR THE IMMEDIATELY PRECEDING CALENDAR MONTH (TO BE DISTRIBUTED PRO RATA
IN PROPORTION TO EACH BUYER’S PORTIONS OF THE OUTSTANDING PURCHASE PRICE);

 

C. TO THE BUYERS, ALL ACCRUED AND UNPAID FEES AND OTHER COSTS AND EXPENSES UNDER
THE PRICING SIDE LETTER;

 

D. TO THE BUYERS, (I) PRIOR TO THE TERMINATION DATE, ANY AMOUNT SELECTED BY THE
SELLERS IN THEIR DISCRETION TOWARD A REDUCTION OF THE OUTSTANDING PURCHASE
PRICE, OR ANY AMOUNT NECESSARY TO REDUCE THE OUTSTANDING PURCHASE PRICE TO CURE
AN EVENT OF DEFAULT OR TO SATISFY THE

 

22

--------------------------------------------------------------------------------


 

MARGIN DEFICIT AND (II) FOLLOWING THE TERMINATION DATE, ALL REMAINING AVAILABLE
COLLECTIONS WILL BE USED TO REDUCE THE OUTSTANDING PURCHASE PRICE TO ZERO;

 

E. TO THE ADMINISTRATIVE AGENT AND THE BUYERS, ALL COSTS, EXPENSES AND
INDEMNIFICATION PAYMENTS, IF ANY, DUE AND OWING TO SUCH PERSONS UNDER THIS
AGREEMENT AND THE OTHER PROGRAM AGREEMENTS; AND

 


(4)           FOURTH, ANY REMAINING FUNDS SHALL BE PAID TO THE SELLERS (PRIOR TO
THE TERMINATION DATE IF, AFTER GIVING EFFECT TO SUCH PAYMENT, NO EVENT OF
DEFAULT SHALL OCCUR) OR TO THE BUYERS AND THE ADMINISTRATIVE AGENT TO REDUCE THE
OUTSTANDING OBLIGATIONS TO ZERO (FOLLOWING THE TERMINATION DATE), TO THE EXTENT
OUTSTANDING OBLIGATIONS REMAIN DUE AND OWING.


 


D.             IF ON ANY PRICE DIFFERENTIAL PAYMENT DATE AVAILABLE COLLECTIONS
ARE NOT SUFFICIENT TO PAY THE SUM OF THE AMOUNTS DESCRIBED IN CLAUSES
(2) THROUGH (5) ABOVE THAT ARE DUE AND PAYABLE, THE SERVICER MAY, IN ITS SOLE
DISCRETION AND SOLELY TO THE EXTENT THAT THE SERVICER REASONABLY EXPECTS TO BE
REIMBURSED IN FULL PURSUANT TO SECTION 7(F)(1), ADVANCE AN AMOUNT EQUAL TO SUCH
AMOUNTS DUE AND PAYABLE ON SUCH PRICE DIFFERENTIAL PAYMENT DATE (EACH, A
“SERVICER ADVANCE”).


 


8.     SECURITY INTEREST


 

Although the parties intend that all Transactions hereunder be sales and
purchases and not financings, in the event any such Transactions are deemed to
be financings, each Seller hereby pledges to Administrative Agent for the
benefit of the Buyers as security for the performance by such Seller of its
Obligations and hereby grants, assigns and pledges to Administrative Agent for
the benefit of the Buyers a fully perfected first priority security interest in
the Purchased Mortgage Loans, the Records, and all related servicing rights, the
Program Agreements (to the extent such Program Agreements and Sellers’ right
thereunder relate to the Purchased Mortgage Loans), any Property relating to the
Purchased Mortgage Loans, all insurance policies and insurance proceeds relating
to any Purchased Mortgage Loan or the related Mortgaged Property, including, but
not limited to, any payments or proceeds under any related primary insurance,
hazard insurance, Income, the Collection Account, Interest Rate Protection
Agreements, accounts (including any interest of Sellers in escrow accounts) and
any other contract rights, instruments, accounts, payments, rights to payment
(including payments of interest or finance charges) general intangibles and
other assets relating to the Purchased Mortgage Loans (including, without
limitation, any other accounts) or any interest in the Purchased Mortgage Loans,
and any proceeds (including the related securitization proceeds) and
distributions with respect to any of the foregoing and any other property,
rights, title or interests as are specified on a Transaction Request and/or
Trust Receipt and Certification, in all instances, whether now owned or
hereafter acquired, now existing or hereafter created (collectively, the
“Repurchase Assets”); provided, however, as to any Purchased Mortgage Loan the
security interest shall automatically terminate upon payment in full to
Administrative Agent of the Repurchase Price with respect thereto.  Sellers
agree to execute, deliver and/or file such documents and perform such acts as
may be reasonably necessary to fully perfect Administrative Agent’s security
interest created hereby for the benefit of the Buyers.  Furthermore, the Sellers

 

23

--------------------------------------------------------------------------------


 

hereby authorize the Administrative Agent to file financing statements relating
to the Repurchase Assets, as the Administrative Agent, at its option, may deem
appropriate.  The Sellers shall pay the filing costs for any financing statement
or statements prepared pursuant to this Section.

 


9.     PAYMENT AND TRANSFER


 

Unless otherwise mutually agreed in writing, all transfers of funds to be made
hereunder shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to the party entitled thereto to the account
specified in Section 42, or such other account as such party shall specify to
the others in writing..  Each party acknowledges that it has no rights of
withdrawal from the foregoing account.  All Purchased Mortgage Loans transferred
by one party hereto to the other party shall be in the case of a purchase by
Buyers in suitable form for transfer or shall be accompanied by duly executed
instruments of transfer or assignment in blank and such other documentation as
Administrative Agent may reasonably request.  All Purchased Mortgage Loans shall
be evidenced by a Trust Receipt and Certification.  Any Repurchase Price
received by Administrative Agent after 2:00 p.m. (New York City time) shall be
deemed received on the next succeeding Business Day; provided, that
Administrative Agent shall credit to the Sellers interest, if any, earned on
such funds overnight.

 


10.  CONDITIONS PRECEDENT


 


A.             INITIAL TRANSACTION.  AS CONDITIONS PRECEDENT TO THE INITIAL
TRANSACTION, ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON OR BEFORE THE DAY OF
SUCH INITIAL TRANSACTION THE FOLLOWING, IN FORM AND SUBSTANCE SATISFACTORY TO
ADMINISTRATIVE AGENT AND DULY EXECUTED BY SELLERS AND EACH OTHER PARTY THERETO:


 


(1)           PROGRAM AGREEMENTS.  THE PROGRAM AGREEMENTS (INCLUDING WITHOUT
LIMITATION A CUSTODIAL AGREEMENT IN A FORM ACCEPTABLE TO ADMINISTRATIVE AGENT)
DULY EXECUTED AND DELIVERED BY THE PARTIES THERETO AND BEING IN FULL FORCE AND
EFFECT, FREE OF ANY MODIFICATION, BREACH OR WAIVER.


 


(2)           SECURITY INTEREST.  EVIDENCE THAT ALL OTHER ACTIONS NECESSARY OR,
IN THE OPINION OF ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT AND PROTECT BUYERS’
INTEREST IN THE PURCHASED MORTGAGE LOANS AND OTHER REPURCHASE ASSETS HAVE BEEN
TAKEN, INCLUDING, WITHOUT LIMITATION, DULY AUTHORIZED AND FILED UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS ON FORM UCC-1.


 


(3)           ORGANIZATIONAL DOCUMENTS.  A CERTIFIED COPY OF EACH SELLER’S
CHARTER, BYLAWS AND CORPORATE RESOLUTIONS APPROVING THE PROGRAM AGREEMENTS AND
TRANSACTIONS THEREUNDER (EITHER SPECIFICALLY OR BY GENERAL RESOLUTION) AND ALL
DOCUMENTS EVIDENCING OTHER NECESSARY CORPORATE ACTION OR GOVERNMENTAL APPROVALS
AS MAY BE REQUIRED IN CONNECTION WITH THE PROGRAM AGREEMENTS.


 


(4)           GOOD STANDING CERTIFICATE.  A CERTIFIED COPY OF A GOOD STANDING
CERTIFICATE FROM THE JURISDICTION OF ORGANIZATION OF EACH SELLER, DATED AS OF NO
EARLIER THAN THE DATE 10 BUSINESS DAYS PRIOR TO THE PURCHASE DATE WITH RESPECT
TO THE INITIAL TRANSACTION HEREUNDER.

 

24

--------------------------------------------------------------------------------


 


(5)           INCUMBENCY CERTIFICATE.  AN INCUMBENCY CERTIFICATE OF THE
CORPORATE SECRETARY OF EACH SELLER, CERTIFYING THE NAMES, TRUE SIGNATURES AND
TITLES OF THE REPRESENTATIVES DULY AUTHORIZED TO REQUEST TRANSACTIONS HEREUNDER
AND TO EXECUTE THE PROGRAM AGREEMENTS.


 


(6)           OPINION OF COUNSEL.  IN-HOUSE AND OUTSIDE COUNSEL OPINIONS OF EACH
SELLER’S COUNSEL, IN FORM AND SUBSTANCE SUBSTANTIALLY AS SET FORTH IN EXHIBIT F
ATTACHED HERETO.


 


(7)           UNDERWRITING GUIDELINES.  A TRUE AND CORRECT COPY OF THE
UNDERWRITING GUIDELINES CERTIFIED BY AN OFFICER OF SELLERS.


 


(8)           FEES.  PAYMENT OF ANY FEES DUE TO ADMINISTRATIVE AGENT HEREUNDER.


 


(9)           INSURANCE.  EVIDENCE THAT SELLERS HAVE ADDED BUYERS AS ADDITIONAL
LOSS PAYEES UNDER THE SELLERS’ FIDELITY INSURANCE.


 


B.             ALL TRANSACTIONS.  THE OBLIGATION OF BUYERS TO ENTER INTO EACH
TRANSACTION PURSUANT TO THIS AGREEMENT IS SUBJECT TO THE FOLLOWING CONDITIONS
PRECEDENT:


 


(1)           DUE DILIGENCE REVIEW.  WITHOUT LIMITING THE GENERALITY OF
SECTION 36 HEREOF, ADMINISTRATIVE AGENT SHALL HAVE COMPLETED, TO ITS
SATISFACTION, ITS DUE DILIGENCE REVIEW OF THE RELATED MORTGAGE LOANS AND SELLERS
AND THE SERVICER.


 


(2)           REQUIRED DOCUMENTS.


 

(A)           WITH RESPECT TO EACH PURCHASED MORTGAGE LOAN WHICH IS NOT A
WET-INK MORTGAGE LOAN, THE MORTGAGE FILE HAS BEEN DELIVERED TO THE CUSTODIAN ON
OR PRIOR TO 3:00 P.M. (NEW YORK CITY TIME) TWO (2) BUSINESS DAYS PRIOR TO THE
PURCHASE DATE;

 

(B)           WITH RESPECT TO EACH WET-INK MORTGAGE LOAN, THE WET-INK DOCUMENTS
HAVE BEEN DELIVERED TO ADMINISTRATIVE AGENT OR CUSTODIAN, AS THE CASE MAY BE, BY
3:00 P.M. (NEW YORK CITY TIME) ON THE PURCHASE DATE.

 


(3)           TRANSACTION DOCUMENTS.  ADMINISTRATIVE AGENT OR ITS DESIGNEE SHALL
HAVE RECEIVED ON OR BEFORE THE DAY OF SUCH TRANSACTION (UNLESS OTHERWISE
SPECIFIED IN THIS AGREEMENT) THE FOLLOWING, IN FORM AND SUBSTANCE SATISFACTORY
TO ADMINISTRATIVE AGENT AND (IF APPLICABLE) DULY EXECUTED:


 

(A)           A TRANSACTION REQUEST DELIVERED PURSUANT TO SECTION 3(C) HEREOF
AND A PURCHASE CONFIRMATION.

 

(B)           THE REQUEST FOR CERTIFICATION AND THE RELATED CUSTODIAL MORTGAGE
LOAN SCHEDULE, AND THE TRUST RECEIPT.

 

25

--------------------------------------------------------------------------------


 

(C)           SUCH CERTIFICATES, OPINIONS OF COUNSEL OR OTHER DOCUMENTS AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.

 


(4)           NO EVENT OF DEFAULT.  NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING;


 


(5)           REQUIREMENTS OF LAW.  ADMINISTRATIVE AGENT SHALL NOT HAVE
DETERMINED THAT THE INTRODUCTION OF OR A CHANGE IN ANY REQUIREMENT OF LAW OR IN
THE INTERPRETATION OR ADMINISTRATION OF ANY REQUIREMENT OF LAW APPLICABLE TO
BUYERS HAS MADE IT UNLAWFUL, AND NO GOVERNMENTAL AUTHORITY SHALL HAVE ASSERTED
THAT IT IS UNLAWFUL, FOR BUYERS TO ENTER INTO TRANSACTIONS WITH A PRICING RATE
BASED ON LIBOR.


 


(6)           REPRESENTATIONS AND WARRANTIES.  BOTH IMMEDIATELY PRIOR TO THE
RELATED TRANSACTION AND ALSO AFTER GIVING EFFECT THERETO AND TO THE INTENDED USE
THEREOF, THE REPRESENTATIONS AND WARRANTIES MADE BY EACH SELLER IN EACH PROGRAM
AGREEMENT SHALL BE TRUE, CORRECT AND COMPLETE ON AND AS OF SUCH PURCHASE DATE IN
ALL MATERIAL RESPECTS WITH THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF
SUCH DATE (OR, IF ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO
HAVE BEEN MADE AS OF A SPECIFIC DATE, AS OF SUCH SPECIFIC DATE).


 


(7)           ELECTRONIC TRACKING AGREEMENT. TO THE EXTENT SELLERS ARE SELLING
MORTGAGE LOANS WHICH ARE REGISTERED ON THE MERS® SYSTEM, AN ELECTRONIC TRACKING
AGREEMENT ENTERED INTO, DULY EXECUTED AND DELIVERED BY THE PARTIES THERETO AND
BEING IN FULL FORCE AND EFFECT, FREE OF ANY MODIFICATION, BREACH OR WAIVER.


 


(8)           MATERIAL ADVERSE EFFECT.  NO EVENT HAS OCCURRED AND IS CONTINUING
THAT, UNDER THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT, IS REASONABLY
LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(9)           CP DISRUPTION EVENT.  WITH RESPECT TO A PARTICULAR CONDUIT BUYER,
A CP DISRUPTION EVENT SHALL NOT HAVE OCCURRED OR BE CONTINUING;


 


(10)         MAXIMUM AGGREGATE PURCHASE PRICE.  AFTER GIVING EFFECT TO THE
REQUESTED TRANSACTION, THE AGGREGATE OUTSTANDING PURCHASE PRICE FOR ALL
PURCHASED MORTGAGE LOANS SUBJECT TO THEN OUTSTANDING TRANSACTIONS UNDER THIS
AGREEMENT SHALL NOT EXCEED THE MAXIMUM AGGREGATE PURCHASE PRICE.


 


(11)         SATISFACTORY STANDARDS. THE CREDIT, RISK MANAGEMENT AND COLLECTION
POLICIES OF THE SELLERS ARE SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND THE
SELLERS HAVE ADEQUATE ABILITY TO UNDERWRITE MORTGAGE LOANS AND TO ADMINISTER THE
UNDERWRITING GUIDELINES AND ACCEPTED SERVICING PRACTICES.


 


11.  PROGRAM; COSTS; ILLEGALITY


 


A.             SELLERS SHALL REIMBURSE ADMINISTRATIVE AGENT FOR ANY OF
ADMINISTRATIVE AGENT’S REASONABLE OUT-OF-POCKET COSTS, INCLUDING DUE DILIGENCE
REVIEW COSTS AND

 

26

--------------------------------------------------------------------------------


 


REASONABLE ATTORNEY’S FEES, INCURRED BY ADMINISTRATIVE AGENT IN DETERMINING THE
ACCEPTABILITY TO ADMINISTRATIVE AGENT OF ANY MORTGAGE LOANS.  SELLERS SHALL ALSO
PAY, OR REIMBURSE ADMINISTRATIVE AGENT IF ADMINISTRATIVE AGENT SHALL PAY, ANY
TERMINATION FEE, WHICH MAY BE DUE ANY SERVICER.  SELLERS SHALL PAY THE FEES AND
EXPENSES OF ADMINISTRATIVE AGENT’S COUNSEL IN CONNECTION WITH THE PROGRAM
AGREEMENTS. LEGAL FEES FOR ANY SUBSEQUENT AMENDMENTS TO THIS AGREEMENT OR
RELATED DOCUMENTS SHALL BE BORNE BY SELLERS.  SELLERS SHALL PAY ONGOING
CUSTODIAL AND BANK FEES AND EXPENSES, AND ANY OTHER ONGOING FEES AND EXPENSES
UNDER ANY OTHER PROGRAM AGREEMENT.


 


B.             IF ADMINISTRATIVE AGENT DETERMINES THAT, DUE TO THE INTRODUCTION
OF, ANY CHANGE IN, OR THE COMPLIANCE BY BUYERS WITH (I) ANY EUROCURRENCY RESERVE
REQUIREMENT OR (II) THE INTERPRETATION OF ANY LAW, REGULATION OR ANY GUIDELINE
OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY (WHETHER OR NOT
HAVING THE FORCE OF LAW), THERE SHALL BE AN INCREASE IN THE COST TO BUYERS IN
ENGAGING IN THE PRESENT OR ANY FUTURE TRANSACTIONS, THEN SELLERS AGREE TO PAY TO
ADMINISTRATIVE AGENT, FROM TIME TO TIME, UPON DEMAND BY ADMINISTRATIVE AGENT
(WITH A COPY TO CUSTODIAN) THE ACTUAL COST OF ADDITIONAL AMOUNTS AS SPECIFIED BY
ADMINISTRATIVE AGENT TO COMPENSATE BUYERS FOR SUCH INCREASED COSTS (THE
“ADDITIONAL COSTS”), PROVIDED THAT (A) ADMINISTRATIVE AGENT DELIVERS TO THE
SELLERS A CERTIFICATE SETTING FORTH IN REASONABLE DETAIL THE AMOUNT AND BASIS OF
DETERMINATION OF SUCH ADDITIONAL COSTS AND SUCH CERTIFICATE AS TO ANY ADDITIONAL
COSTS SUBMITTED BY THE ADMINISTRATIVE AGENT TO THE SELLERS SHALL BE CONCLUSIVE
IN THE ABSENCE OF MANIFEST ERROR AND (B) NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NEITHER SELLER SHALL BE OBLIGATED TO COMPENSATE BUYERS FOR ANY
ADDITIONAL COSTS THAT BUYERS BECOME ENTITLED TO CLAIM HEREUNDER FOR ANY PERIOD
PRIOR TO THE DATE THAT IS 120 DAYS PRIOR TO A NOTICE OF SUCH CLAIM IF BUYERS OR
ADMINISTRATIVE AGENT KNEW OR REASONABLY WOULD HAVE BEEN EXPECTED TO KNOW OF THE
CIRCUMSTANCES GIVING RISE TO SUCH ADDITIONAL COSTS AND OF THE FACT THAT SUCH
CIRCUMSTANCES COULD BE EXPECTED TO RESULT IN A CLAIM FOR ADDITIONAL COSTS.


 


C.             NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF, AFTER THE
EFFECTIVE DATE, THE ADOPTION OF ANY LAW OR BANK REGULATORY GUIDELINE OR ANY
AMENDMENT OR CHANGE IN THE INTERPRETATION OF ANY EXISTING OR FUTURE LAW OR BANK
REGULATORY GUIDELINE BY ANY OFFICIAL BODY CHARGED WITH THE ADMINISTRATION,
INTERPRETATION OR APPLICATION THEREOF, OR THE COMPLIANCE WITH ANY DIRECTIVE OF
ANY OFFICIAL BODY (IN THE CASE OF ANY BANK REGULATORY GUIDELINE, WHETHER OR NOT
HAVING THE FORCE OF LAW), SHALL MAKE IT UNLAWFUL FOR ANY BUYER TO ACQUIRE OR
MAINTAIN A MORTGAGE LOAN AS CONTEMPLATED BY THIS AGREEMENT, (I) SUCH BUYER
SHALL, WITHIN TEN (10) DAYS AFTER RECEIVING ACTUAL KNOWLEDGE THEREOF, DELIVER A
CERTIFICATE TO THE SELLERS (WITH A COPY TO THE ADMINISTRATIVE AGENT) SETTING
FORTH THE BASIS FOR SUCH ILLEGALITY, WHICH CERTIFICATE SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR AND (II) THE COMMITMENT OF SUCH BUYER HEREUNDER TO MAKE A
PORTION OF A MORTGAGE LOAN AND CONTINUE ANY PORTION OF A MORTGAGE LOAN AS SUCH
SHALL FORTHWITH BE SUSPENDED, AND SUCH SUSPENSION SHALL REMAIN IN EFFECT SO LONG
AS THE CIRCUMSTANCE DESCRIBED ABOVE EXISTS.

 

27

--------------------------------------------------------------------------------


 


IF CIRCUMSTANCES SUBSEQUENTLY CHANGE SO THAT IT IS NO LONGER UNLAWFUL FOR AN
AFFECTED BUYER TO ACQUIRE OR TO MAINTAIN A PORTION OF A MORTGAGE LOAN AS
CONTEMPLATED HEREUNDER, SUCH BUYER WILL, AS SOON AS REASONABLY PRACTICABLE AFTER
SUCH BUYER KNOWS OF SUCH CHANGE IN CIRCUMSTANCES, NOTIFY THE SELLERS AND THE
ADMINISTRATIVE AGENT, AND UPON RECEIPT OF SUCH NOTICE, THE OBLIGATIONS OF SUCH
BUYER TO ACQUIRE OR MAINTAIN ITS ACQUISITION OF PORTIONS OF MORTGAGE LOANS SHALL
BE REINSTATED.


 


EACH BUYER AGREES THAT, UPON THE OCCURRENCE OF ANY EVENT GIVING RISE TO THE
OPERATION OF SECTION 11(C) WITH RESPECT TO SUCH BUYER, IT WILL, IF REQUESTED BY
THE SELLERS AND TO THE EXTENT PERMITTED BY LAW OR BY THE RELEVANT OFFICIAL BODY,
ENDEAVOR IN GOOD FAITH TO CHANGE THE OFFICE AT WHICH IT BOOKS ITS PORTIONS OF
MORTGAGE LOANS HEREUNDER IF SUCH CHANGE WOULD MAKE IT LAWFUL FOR SUCH BUYER TO
CONTINUE TO ACQUIRE OR TO MAINTAIN ITS ACQUISITION OF PORTIONS OF MORTGAGE LOANS
HEREUNDER; PROVIDED, HOWEVER, THAT SUCH CHANGE MAY BE MADE IN SUCH MANNER THAT
SUCH BUYER, IN ITS SOLE DETERMINATION, SUFFERS NO UNREIMBURSED COST OR EXPENSE
OR ANY OTHER DISADVANTAGE WHATSOEVER.


 


D.             WITH RESPECT TO ANY TRANSACTION, BUYER AND ADMINISTRATIVE AGENT
MAY CONCLUSIVELY RELY UPON, AND SHALL INCUR NO LIABILITY TO SELLERS IN ACTING
UPON, ANY REQUEST OR OTHER COMMUNICATION THAT BUYER OR ADMINISTRATIVE AGENT
REASONABLY BELIEVES TO HAVE BEEN GIVEN OR MADE BY A PERSON ON THE CERTIFICATE
DELIVERED PURSUANT TO SECTION 10(A)(5) HEREOF.  IN EACH SUCH CASE, EACH SELLER
HEREBY WAIVES THE RIGHT TO DISPUTE ADMINISTRATIVE AGENT’S RECORD OF THE TERMS OF
THE PURCHASE CONFIRMATION, REQUEST OR OTHER COMMUNICATION.


 


E.             NOTWITHSTANDING THE ASSIGNMENT OF THE PROGRAM AGREEMENTS WITH
RESPECT TO EACH PURCHASED MORTGAGE LOAN TO BUYERS, EACH SELLER AGREES AND
COVENANTS WITH (X) BUYERS AND ADMINISTRATIVE AGENT TO ENFORCE DILIGENTLY
SELLERS’ RIGHTS AND REMEDIES SET FORTH IN THE PROGRAM AGREEMENTS AND (Y) TO
PROVIDE ADMINISTRATIVE AGENT WITH PROMPT WRITTEN NOTICE OF ANY MATERIAL ADVERSE
EFFECT OR EVENT WHICH, WITH THE PASSAGE OF TIME, IS REASONABLY LIKELY TO BECOME
A MATERIAL ADVERSE EFFECT, BY ANY PARTY TO ANY PROGRAM AGREEMENT AND OF WHICH
ANY SELLER IS AWARE.


 


F.              ANY PAYMENTS MADE BY SELLERS TO ADMINISTRATIVE AGENT SHALL BE
FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR, ANY TAXES;
PROVIDED, HOWEVER, THAT IF SUCH PAYER SHALL BE REQUIRED BY LAW TO DEDUCT OR
WITHHOLD ANY TAXES FROM ANY SUMS PAYABLE TO ADMINISTRATIVE AGENT, THEN SUCH
PAYER SHALL (A) MAKE SUCH DEDUCTIONS OR WITHHOLDINGS AND PAY SUCH AMOUNTS TO THE
RELEVANT AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW, (B) PAY TO ADMINISTRATIVE
AGENT THE SUM THAT WOULD HAVE BEEN PAYABLE HAD SUCH DEDUCTION OR WITHHOLDING NOT
BEEN MADE, AND (C) AT THE TIME PRICE DIFFERENTIAL IS PAID, PAY TO ADMINISTRATIVE
AGENT ALL ADDITIONAL AMOUNTS AS SPECIFIED BY ADMINISTRATIVE AGENT TO PRESERVE
THE AFTER-TAX YIELD ADMINISTRATIVE AGENT WOULD HAVE RECEIVED IF SUCH TAX HAD NOT
BEEN IMPOSED.

 

28

--------------------------------------------------------------------------------


 


12.  SERVICING


 


A.             SELLERS, ON BUYERS’ BEHALF, SHALL CONTRACT WITH SERVICER TO, OR
IF A SELLER IS THE SERVICER, SUCH SELLER SHALL, SERVICE THE MORTGAGE LOANS
CONSISTENT WITH THE DEGREE OF SKILL AND CARE THAT SUCH SELLER CUSTOMARILY
REQUIRES WITH RESPECT TO SIMILAR MORTGAGE LOANS OWNED OR MANAGED BY IT AND IN
ACCORDANCE WITH ACCEPTED SERVICING PRACTICES.  THE SERVICER SHALL (I) COMPLY
WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL LAWS AND REGULATIONS, (II) MAINTAIN
ALL STATE AND FEDERAL LICENSES NECESSARY FOR IT TO PERFORM ITS SERVICING
RESPONSIBILITIES HEREUNDER AND (III) NOT IMPAIR THE RIGHTS OF BUYERS IN ANY
MORTGAGE LOANS OR ANY PAYMENT THEREUNDER.  ADMINISTRATIVE AGENT MAY TERMINATE
THE SERVICING OF ANY MORTGAGE LOAN WITH THE THEN-EXISTING SERVICER IN ACCORDANCE
WITH SECTION 12(E) HEREOF.


 


B.             SELLERS SHALL CAUSE THE SERVICER TO HOLD OR CAUSE TO BE HELD ALL
ESCROW FUNDS COLLECTED BY SERVICER WITH RESPECT TO ANY PURCHASED MORTGAGE LOANS
IN TRUST ACCOUNTS AND SHALL APPLY THE SAME FOR THE PURPOSES FOR WHICH SUCH FUNDS
WERE COLLECTED.


 


C.             SELLERS SHALL CAUSE THE SERVICER TO DEPOSIT ALL COLLECTIONS
RECEIVED BY SERVICER ON THE PURCHASED MORTGAGE LOANS IN THE COLLECTION ACCOUNT
NO LATER THAN TWO (2) BUSINESS DAYS FOLLOWING RECEIPT.


 


D.             UPON ADMINISTRATIVE AGENT’S REQUEST, SELLERS SHALL PROVIDE
PROMPTLY TO ADMINISTRATIVE AGENT (I) A SERVICER NOTICE ADDRESSED TO AND AGREED
TO BY THE SERVICER OF THE RELATED PURCHASED MORTGAGE LOANS, ADVISING SUCH
SERVICER OF SUCH MATTERS AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST,
INCLUDING, WITHOUT LIMITATION, RECOGNITION BY THE SERVICER OF BUYERS’ INTEREST
IN SUCH PURCHASED MORTGAGE LOANS AND THE SERVICER’S AGREEMENT THAT UPON RECEIPT
OF NOTICE OF AN EVENT OF DEFAULT FROM ADMINISTRATIVE AGENT, IT WILL FOLLOW THE
INSTRUCTIONS OF ADMINISTRATIVE AGENT WITH RESPECT TO THE PURCHASED MORTGAGE
LOANS AND ANY RELATED INCOME WITH RESPECT THERETO.


 


E.             UPON THE OCCURRENCE OF AN EVENT OF DEFAULT HEREUNDER OR A
MATERIAL DEFAULT UNDER THE SERVICING AGREEMENT, ADMINISTRATIVE AGENT SHALL HAVE
THE RIGHT TO IMMEDIATELY TERMINATE THE SERVICER’S RIGHT TO SERVICE THE PURCHASED
MORTGAGE LOANS UNDER THE SERVICING AGREEMENT WITHOUT PAYMENT OF ANY PENALTY OR
TERMINATION FEE.  SELLERS AND THE SERVICER SHALL COOPERATE IN TRANSFERRING THE
SERVICING OF THE PURCHASED MORTGAGE LOANS TO A SUCCESSOR SERVICER APPOINTED BY
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION.


 


F.              IF ANY SELLER SHOULD DISCOVER THAT, FOR ANY REASON WHATSOEVER,
ANY SELLER OR ANY ENTITY RESPONSIBLE TO SELLER FOR MANAGING OR SERVICING ANY
SUCH PURCHASED MORTGAGE LOAN HAS FAILED TO MATERIALLY PERFORM SUCH SELLER’S
OBLIGATIONS UNDER THE PROGRAM AGREEMENTS OR ANY OF THE OBLIGATIONS OF SUCH
ENTITIES WITH RESPECT TO THE PURCHASED MORTGAGE LOANS, SELLERS SHALL PROMPTLY
NOTIFY ADMINISTRATIVE AGENT.

 

29

--------------------------------------------------------------------------------


 


G.             SERVICER MAY NOT DELEGATE ANY OF ITS RIGHTS, DUTIES OR
OBLIGATIONS EXCEPT TO AN ELIGIBLE SUBSERVICER UPON NOTICE TO THE ADMINISTRATIVE
AGENT; PROVIDED THAT SUCH DELEGATION SHALL NOT RELIEVE SERVICER OF ITS DUTIES
AND OBLIGATIONS AS SERVICER HEREUNDER AND UNDER THE OTHER PROGRAM AGREEMENTS OR
THE SERVICING AGREEMENT.


 


13.  REPRESENTATIONS AND WARRANTIES


 


A.             EACH SELLER REPRESENTS AND WARRANTS TO BUYERS AND ADMINISTRATIVE
AGENT AS OF THE DATE HEREOF AND AS OF EACH PURCHASE DATE FOR ANY TRANSACTION
THAT:


 


(1)           SELLER EXISTENCE.  EACH SELLER HAS BEEN DULY ORGANIZED AND IS
VALIDLY EXISTING AS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF MARYLAND.


 


(2)           LICENSES.  EACH SELLER IS DULY LICENSED OR IS OTHERWISE QUALIFIED
IN EACH JURISDICTION IN WHICH IT TRANSACTS BUSINESS FOR THE BUSINESS WHICH IT
CONDUCTS AND IS NOT IN DEFAULT OF ANY APPLICABLE FEDERAL, STATE OR LOCAL LAWS,
RULES AND REGULATIONS UNLESS, IN EITHER INSTANCE, THE FAILURE TO TAKE SUCH
ACTION IS NOT REASONABLY LIKELY (EITHER INDIVIDUALLY OR IN THE AGGREGATE) TO
CAUSE A MATERIAL ADVERSE EFFECT (HEREINBEFORE DEFINED) AND IS IN MATERIAL
COMPLIANCE WITH SUCH STATE’S APPLICABLE LAWS, RULES AND REGULATIONS.  FMC HAS
THE REQUISITE POWER AND AUTHORITY AND LEGAL RIGHT TO ORIGINATE AND PURCHASE
MORTGAGE LOANS (AS APPLICABLE) AND TO OWN, SELL AND GRANT A LIEN ON ALL OF ITS
RIGHT, TITLE AND INTEREST IN AND TO THE MORTGAGE LOANS, AND TO EXECUTE AND
DELIVER, ENGAGE IN THE TRANSACTIONS CONTEMPLATED BY, AND PERFORM AND OBSERVE THE
TERMS AND CONDITIONS OF, THIS AGREEMENT, EACH PROGRAM AGREEMENT AND ANY
TRANSACTION REQUEST OR, IF APPLICABLE, PURCHASE CONFIRMATION. FMC IS AN FHA
APPROVED MORTGAGEE AND VA APPROVED LENDER.  FIC IS A QUALIFIED REIT AS DEFINED
BY THE CODE.


 


(3)           POWER.  EACH SELLER HAS ALL REQUISITE CORPORATE OR OTHER POWER,
AND HAS ALL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS
NECESSARY TO OWN ITS ASSETS AND CARRY ON ITS BUSINESS AS NOW BEING OR AS
PROPOSED TO BE CONDUCTED, EXCEPT WHERE THE LACK OF SUCH LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS WOULD NOT BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(4)           DUE AUTHORIZATION.  EACH SELLER HAS ALL NECESSARY CORPORATE OR
OTHER POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER EACH OF THE PROGRAM AGREEMENTS, AS APPLICABLE.  THIS
AGREEMENT, ANY TRANSACTION REQUEST, PURCHASE CONFIRMATION AND THE PROGRAM
AGREEMENTS HAVE BEEN (OR, IN THE CASE OF PROGRAM AGREEMENTS AND ANY TRANSACTION
REQUEST, PURCHASE CONFIRMATION NOT YET EXECUTED, WILL BE) DULY AUTHORIZED,
EXECUTED AND DELIVERED BY EACH SELLER AND SERVICER, ALL REQUISITE OR OTHER
CORPORATE ACTION HAVING BEEN TAKEN, AND EACH IS VALID, BINDING AND ENFORCEABLE
AGAINST EACH SELLER IN ACCORDANCE WITH ITS TERMS EXCEPT AS SUCH ENFORCEMENT MAY
BE AFFECTED BY BANKRUPTCY, BY OTHER INSOLVENCY LAWS, OR BY GENERAL PRINCIPLES OF
EQUITY.

 

30

--------------------------------------------------------------------------------


 


(5)           FINANCIAL STATEMENTS.  FIC HAS HERETOFORE FURNISHED TO
ADMINISTRATIVE AGENT A COPY OF (A) ITS CONSOLIDATED AND CONSOLIDATING BALANCE
SHEET FOR THE FISCAL YEAR OF FIC ENDED DECEMBER 31, 2004 AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH FLOWS FOR
FIC AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, WITH THE
OPINION THEREON OF A MEMBER OF AICPA AND (B) ITS CONSOLIDATED AND CONSOLIDATING
BALANCE SHEET FOR THE FISCAL QUARTERS OF FIC ENDED MARCH 31, 2005, JUNE 30, 2005
AND SEPTEMBER 30, 2005, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND
RETAINED EARNINGS AND OF CASH FLOWS FOR FIC AND ITS CONSOLIDATED SUBSIDIARIES
FOR SUCH QUARTERLY FISCAL PERIODS, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE PREVIOUS YEAR.  ALL SUCH FINANCIAL STATEMENTS ARE
COMPLETE AND CORRECT AND FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE
CONSOLIDATED FINANCIAL CONDITION OF FIC AND ITS SUBSIDIARIES AND THE
CONSOLIDATED RESULTS OF THEIR OPERATIONS AS AT SUCH DATES AND FOR SUCH FISCAL
PERIODS, ALL IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS.  SINCE
DECEMBER 31, 2004, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE CONSOLIDATED
BUSINESS, OPERATIONS OR FINANCIAL CONDITION OF FIC AND ITS CONSOLIDATED
SUBSIDIARIES TAKEN AS A WHOLE FROM THAT SET FORTH IN SAID FINANCIAL STATEMENTS
NOR IS ANY SELLER AWARE OF ANY STATE OF FACTS WHICH (WITHOUT NOTICE OR THE LAPSE
OF TIME) WOULD OR COULD RESULT IN ANY SUCH MATERIAL ADVERSE CHANGE.  EACH SELLER
HAS, ON THE DATE OF THE STATEMENTS DELIVERED PURSUANT TO THIS SECTION (THE
“STATEMENT DATE”) NO KNOWLEDGE OF ANY LIABILITIES, DIRECT OR INDIRECT, FIXED OR
CONTINGENT, MATURED OR UNMATURED, OR LIABILITIES FOR TAXES, LONG-TERM LEASES OR
UNUSUAL FORWARD OR LONG-TERM COMMITMENTS NOT DISCLOSED BY, OR RESERVED AGAINST
IN, SAID BALANCE SHEET AND RELATED STATEMENTS, AND AT THE PRESENT TIME THERE ARE
NO MATERIAL UNREALIZED OR ANTICIPATED LOSSES FROM ANY LOANS, ADVANCES OR OTHER
COMMITMENTS OF SUCH SELLER EXCEPT AS HERETOFORE DISCLOSED TO ADMINISTRATIVE
AGENT IN WRITING.


 


(6)           EVENT OF DEFAULT.  THERE EXISTS NO EVENT OF DEFAULT.


 


(7)           SOLVENCY.  EACH SELLER IS SOLVENT AND WILL NOT BE RENDERED
INSOLVENT BY ANY TRANSACTION AND, AFTER GIVING EFFECT TO SUCH TRANSACTION, WILL
NOT BE LEFT WITH AN UNREASONABLY SMALL AMOUNT OF CAPITAL WITH WHICH TO ENGAGE IN
ITS BUSINESS.  NEITHER SELLER INTENDS TO INCUR, NOR DOES IT BELIEVE THAT IT HAS
INCURRED, DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE AND IS NOT
CONTEMPLATING THE COMMENCEMENT OF INSOLVENCY, BANKRUPTCY, LIQUIDATION OR
CONSOLIDATION PROCEEDINGS OR THE APPOINTMENT OF A RECEIVER, LIQUIDATOR,
CONSERVATOR, TRUSTEE OR SIMILAR OFFICIAL IN RESPECT OF SUCH ENTITY OR ANY OF ITS
ASSETS.  SELLERS ARE NOT TRANSFERRING ANY PURCHASED MORTGAGE LOANS WITH ANY
INTENT TO HINDER, DELAY OR DEFRAUD ANY OF THEIR RESPECTIVE CREDITORS.


 


(8)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH
SELLER AND SERVICER OF THIS AGREEMENT, ANY TRANSACTION REQUEST OR PURCHASE
CONFIRMATION HEREUNDER AND THE PROGRAM AGREEMENTS DO NOT CONFLICT WITH ANY TERM
OR PROVISION OF THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF SUCH SELLER OR
ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, WRIT, INJUNCTION OR DECREE
APPLICABLE TO

 

31

--------------------------------------------------------------------------------


 


ANY SELLER OF ANY COURT, REGULATORY BODY, ADMINISTRATIVE AGENCY OR GOVERNMENTAL
BODY HAVING JURISDICTION OVER ANY SELLER, WHICH CONFLICT WOULD HAVE A MATERIAL
ADVERSE EFFECT AND WILL NOT RESULT IN ANY VIOLATION OF ANY SUCH MORTGAGE,
INSTRUMENT, AGREEMENT OR OBLIGATION TO WHICH ANY SELLER IS A PARTY.


 


(9)           TRUE AND COMPLETE DISCLOSURE.  ALL INFORMATION, REPORTS, EXHIBITS,
SCHEDULES, FINANCIAL STATEMENTS OR CERTIFICATES OF ANY SELLER OR SERVICER OR ANY
AFFILIATE THEREOF OR ANY OF THEIR OFFICERS FURNISHED OR TO BE FURNISHED TO
ADMINISTRATIVE AGENT IN CONNECTION WITH THE INITIAL OR ANY ONGOING DUE DILIGENCE
OF ANY SELLER OR ANY AFFILIATE OR OFFICER THEREOF, NEGOTIATION, PREPARATION, OR
DELIVERY OF THE PROGRAM AGREEMENTS ARE TRUE AND COMPLETE IN ALL MATERIAL
RESPECTS AND DO NOT OMIT TO DISCLOSE ANY MATERIAL FACTS NECESSARY TO MAKE THE
STATEMENTS HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY ARE
MADE, NOT MISLEADING.  ALL FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP.


 


(10)         APPROVALS.  NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF,
REGISTRATION OR FILING WITH, OR NOTICE TO ANY GOVERNMENTAL AUTHORITY OR COURT IS
REQUIRED UNDER APPLICABLE LAW IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE BY ANY SELLER OF THIS AGREEMENT, ANY TRANSACTION REQUEST, PURCHASE
CONFIRMATION AND THE PROGRAM AGREEMENTS.


 


(11)         LITIGATION.  EXCEPT AS IS DISCLOSED IN WRITING BY SELLERS AND
APPROVED BY ADMINISTRATIVE AGENT IN WRITING, THERE ARE NO ACTIONS, SUITS OR
PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE SELLERS THREATENED, AGAINST OR
AFFECTING THE SELLERS OR THEIR RESPECTIVE PROPERTIES, IN OR BEFORE ANY COURT,
ARBITRATOR OR OTHER BODY, WHICH, INDIVIDUALLY OR IN THE AGGREGATE, IS REASONABLY
LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(12)         MATERIAL ADVERSE CHANGE.  THERE HAS BEEN NO MATERIAL ADVERSE CHANGE
IN THE BUSINESS, OPERATIONS, FINANCIAL CONDITION, PROPERTIES OR PROSPECTS OF ANY
SELLER OR THEIR AFFILIATES ON A CONSOLIDATED BASIS SINCE THE DATE SET FORTH IN
THE MOST RECENT FINANCIAL STATEMENTS SUPPLIED TO ADMINISTRATIVE AGENT.


 


(13)         OWNERSHIP.  UPON PAYMENT OF THE PURCHASE PRICE AND THE FILING OF
THE FINANCING STATEMENT AND DELIVERY OF THE MORTGAGE FILES TO THE CUSTODIAN AND
THE CUSTODIAN’S RECEIPT OF THE RELATED REQUEST FOR CERTIFICATION, BUYERS SHALL
BECOME THE SOLE OWNER OF THE PURCHASED MORTGAGE LOANS AND RELATED REPURCHASE
ASSETS, FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES.


 


(14)         UNDERWRITING GUIDELINES.  THE UNDERWRITING GUIDELINES PROVIDED TO
ADMINISTRATIVE AGENT ARE THE TRUE AND CORRECT UNDERWRITING GUIDELINES OF THE
SELLERS.


 


(15)         TAXES. EACH SELLER AND ITS SUBSIDIARIES HAVE FILED ALL FEDERAL
INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS THAT ARE REQUIRED TO BE
FILED BY THEM AND HAVE PAID ALL TAXES DUE PURSUANT TO SUCH RETURNS OR PURSUANT
TO

 

32

--------------------------------------------------------------------------------


 


ANY ASSESSMENT RECEIVED BY ANY OF THEM, EXCEPT FOR ANY SUCH TAXES AS ARE BEING
APPROPRIATELY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED.  THE
CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF EACH SELLER AND ITS SUBSIDIARIES
IN RESPECT OF TAXES AND OTHER GOVERNMENTAL CHARGES ARE, IN THE OPINION OF SUCH
SELLER, ADEQUATE.


 


(16)         INVESTMENT COMPANY.  NO SELLER NOR ANY OF ITS SUBSIDIARIES IS AN
“INVESTMENT COMPANY”, OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,”
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(17)         CHIEF EXECUTIVE OFFICE; JURISDICTION OR ORGANIZATION. DURING THE
FOUR MONTHS IMMEDIATELY PRECEDING JULY 1, 2001, FMC’S CHIEF EXECUTIVE OFFICE IS,
AND HAS BEEN, LOCATED AT 11000 BROKEN LAND PARKWAY, SUITE 600, COLUMBIA, MD
21044.  ON THE EFFECTIVE DATE, FMC’S JURISDICTION OF ORGANIZATION IS MARYLAND. 
FIC’S CHIEF EXECUTIVE OFFICE IS, AND HAS BEEN, LOCATED AT 11000 BROKEN LAND
PARKWAY, SUITE 600, COLUMBIA, MD 21044.  ON THE EFFECTIVE DATE, FIC’S
JURISDICTION OF ORGANIZATION IS MARYLAND.  THE SELLERS SHALL PROVIDE
ADMINISTRATIVE AGENT WITH THIRTY DAYS ADVANCE NOTICE OF ANY CHANGE IN ANY
SELLER’S CHIEF EXECUTIVE OFFICE OR JURISDICTION.  DURING THE PRECEDING FIVE
YEARS, NEITHER SELLER (A) HAS BEEN KNOWN BY OR DONE BUSINESS UNDER ANY OTHER
NAME, CORPORATE OR FICTITIOUS, EXCEPT WITH RESPECT TO FMC, SINCE JANUARY 1, 2000
UNDER THE NAME BROAD STREET MORTGAGE CO. AND (B) HAS FILED OR HAD FILED AGAINST
IT ANY BANKRUPTCY RECEIVERSHIP OR SIMILAR PETITIONS NOR HAS IT MADE ANY
ASSIGNMENTS FOR THE BENEFIT OF CREDITORS.


 


(18)         LOCATION OF BOOKS AND RECORDS.  THE LOCATION WHERE SELLERS KEEP
THEIR BOOKS AND RECORDS, INCLUDING ALL COMPUTER TAPES AND RECORDS RELATING TO
THE PURCHASED MORTGAGE LOANS AND THE RELATED REPURCHASE ASSETS IS THEIR CHIEF
EXECUTIVE OFFICES.


 


(19)         MINIMUM CONSOLIDATED ADJUSTED TANGIBLE NET WORTH.  ON THE EFFECTIVE
DATE, THE SELLERS’ CONSOLIDATED ADJUSTED TANGIBLE NET WORTH IS NOT LESS THAN
$400 MILLION.


 


(20)         ERISA.  EACH PLAN TO WHICH A SELLER OR ITS SUBSIDIARIES MAKE DIRECT
CONTRIBUTIONS, AND, TO THE KNOWLEDGE OF ANY SELLER, EACH OTHER PLAN AND EACH
MULTIEMPLOYER PLAN, IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH, AND HAS BEEN
ADMINISTERED IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH, THE APPLICABLE
PROVISIONS OF ERISA, THE CODE AND ANY OTHER FEDERAL OR STATE LAW.


 


(21)         ADVERSE SELECTION.  NO SELLER HAS SELECTED THE PURCHASED MORTGAGE
LOANS IN A MANNER SO AS TO ADVERSELY AFFECT BUYERS’ INTERESTS.


 


(22)         AGREEMENTS.  NO SELLER NOR ANY SUBSIDIARY OF SUCH SELLER IS A PARTY
TO ANY AGREEMENT, INSTRUMENT, OR INDENTURE OR SUBJECT TO ANY RESTRICTION

 

33

--------------------------------------------------------------------------------


 


MATERIALLY AND ADVERSELY AFFECTING ITS BUSINESS, OPERATIONS, ASSETS OR FINANCIAL
CONDITION, EXCEPT AS DISCLOSED IN THE FINANCIAL STATEMENTS DESCRIBED IN
SECTION 13(A)(5) HEREOF.  NO SELLER NOR ANY SUBSIDIARY OF SUCH SELLER IS IN
DEFAULT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS,
COVENANTS OR CONDITIONS CONTAINED IN ANY AGREEMENT, INSTRUMENT, OR INDENTURE
WHICH DEFAULT COULD HAVE A MATERIAL ADVERSE EFFECT.  NO HOLDER OF ANY
INDEBTEDNESS IN EXCESS OF $20,000,000 OF THE SELLERS OR OF ANY OF THEIR
SUBSIDIARIES HAS GIVEN NOTICE OF ANY ASSERTED DEFAULT THEREUNDER.


 


(23)         OTHER CREDIT FACILITIES.  EACH SELLER HEREBY REPRESENTS AND
WARRANTS THAT ALL CREDIT FACILITIES OF THE SELLERS (OTHER THAN STRUCTURED
SECURITIES DEBT) WHICH ARE PRESENTLY IN EFFECT ARE LISTED ON EXHIBIT J (THE
“EXISTING CREDIT FACILITIES”) HERETO.


 


(24)         AGENCY APPROVALS.  WITH RESPECT TO EACH AGENCY SECURITY AND TO THE
EXTENT NECESSARY, FMC IS AN FHA APPROVED MORTGAGEE AND A VA APPROVED LENDER. 
FMC IS ALSO APPROVED BY FANNIE MAE AS AN APPROVED LENDER AND FREDDIE MAC AS AN
APPROVED SELLER/SERVICER, AND, TO THE EXTENT NECESSARY, APPROVED BY THE
SECRETARY OF HOUSING AND URBAN DEVELOPMENT PURSUANT TO SECTIONS 203 AND 211 OF
THE NATIONAL HOUSING ACT.  IN EACH SUCH CASE, FMC IS IN GOOD STANDING, WITH NO
EVENT HAVING OCCURRED OR FMC HAVING ANY REASON WHATSOEVER TO BELIEVE OR SUSPECT
WILL OCCUR PRIOR TO THE ISSUANCE OF THE AGENCY SECURITY, INCLUDING, WITHOUT
LIMITATION, A CHANGE IN INSURANCE COVERAGE WHICH WOULD EITHER MAKE FMC UNABLE TO
COMPLY WITH THE ELIGIBILITY REQUIREMENTS FOR MAINTAINING ALL SUCH APPLICABLE
APPROVALS OR REQUIRE NOTIFICATION TO THE RELEVANT AGENCY OR TO THE DEPARTMENT OF
HOUSING AND URBAN DEVELOPMENT, FHA OR VA.  SHOULD FMC FOR ANY REASON CEASE TO
POSSESS ALL SUCH APPLICABLE APPROVALS, OR SHOULD NOTIFICATION TO THE RELEVANT
AGENCY OR TO THE DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, FHA OR VA BE
REQUIRED, FMC SHALL SO NOTIFY BUYER IMMEDIATELY IN WRITING.  FMC HAS ADEQUATE
FINANCIAL STANDING, SERVICING FACILITIES, PROCEDURES AND EXPERIENCED PERSONNEL
NECESSARY FOR THE SOUND SERVICING OF MORTGAGE LOANS OF THE SAME TYPES AS MAY
FROM TIME TO TIME CONSTITUTE MORTGAGE LOANS AND IN ACCORDANCE WITH ACCEPTED
SERVICING PRACTICES.


 


(25)         NO RELIANCE.  EACH SELLER HAS MADE ITS OWN INDEPENDENT DECISIONS TO
ENTER INTO THE PROGRAM AGREEMENTS AND EACH TRANSACTION AND AS TO WHETHER SUCH
TRANSACTION IS APPROPRIATE AND PROPER FOR IT BASED UPON ITS OWN JUDGMENT AND
UPON ADVICE FROM SUCH ADVISORS (INCLUDING WITHOUT LIMITATION, LEGAL COUNSEL AND
ACCOUNTANTS) AS IT HAS DEEMED NECESSARY.  NEITHER SELLER IS RELYING UPON ANY
ADVICE FROM BUYER OR ADMINISTRATIVE AGENT AS TO ANY ASPECT OF THE TRANSACTIONS,
INCLUDING WITHOUT LIMITATION, THE LEGAL, ACCOUNTING OR TAX TREATMENT OF SUCH
TRANSACTIONS.


 


(26)         PLAN ASSETS. NEITHER SELLER IS AN EMPLOYEE BENEFIT PLAN AS DEFINED
IN SECTION 3 OF TITLE I OF ERISA, OR A PLAN DESCRIBED IN SECTION 4975(E)(1) OF
THE CODE, AND THE PURCHASED MORTGAGE LOANS ARE NOT “PLAN ASSETS” WITHIN THE
MEANING OF 29 CFR §2510.3-101 IN ANY SELLER’S HANDS.

 

34

--------------------------------------------------------------------------------


 


(27)         REAL ESTATE INVESTMENT TRUST.  FIC HAS NOT ENGAGED IN ANY
“PROHIBITED TRANSACTIONS” AS DEFINED IN SECTION 857(B)(6)(B)(III) AND (C) OF THE
CODE, WHICH, EITHER IN ANY ONE INSTANCE OR IN THE AGGREGATE, IS REASONABLY
LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT OR IN ANY MATERIAL IMPAIRMENT OF
THE RIGHT OR ABILITY OF FIC TO CARRY ON ITS BUSINESS SUBSTANTIALLY AS NOW
CONDUCTED, OR IN ANY MATERIAL LIABILITY ON THE PART OF FIC.  FIC FOR ITS CURRENT
“TAX YEAR” (AS DEFINED IN THE CODE) IS ENTITLED TO A DIVIDENDS PAID DEDUCTION,
AS DESCRIBED IN SECTION 857(B)(2)B) OF THE CODE, WITH RESPECT TO APPLICABLE
DIVIDENDS PAID OR DEEMED PAID BY IT WITH RESPECT TO EACH TAX YEAR FOR WHICH IT
CLAIMS SUCH A DEDUCTION IN ITS FORM 1120-REIT FILED WITH THE UNITED STATES
INTERNAL REVENUE SERVICE.


 


(28)         NO PROHIBITED PERSONS. NEITHER SELLER NOR ANY OF THEIR AFFILIATES,
OFFICERS, DIRECTORS, PARTNERS OR MEMBERS, IS AN ENTITY OR PERSON (OR TO ANY
SELLER’S KNOWLEDGE, OWNED OR CONTROLLED BY AN ENTITY OR PERSON): (I) THAT IS
LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF EXECUTIVE
ORDER 13224 ISSUED ON SEPTEMBER 24, 2001 (“EO13224”); (II) WHOSE NAME APPEARS ON
THE UNITED STATES TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL
(“OFAC”) MOST CURRENT LIST OF “SPECIFICALLY DESIGNATED NATIONAL AND BLOCKED
PERSONS” (WHICH LIST MAY BE PUBLISHED FROM TIME TO TIME IN VARIOUS MEDIUMS
INCLUDING, BUT NOT LIMITED TO, THE OFAC WEBSITE,
HTTP:WWW.TREAS.GOV/OFAC/T11SDN.PDF); (III) WHO COMMITS, THREATENS TO COMMIT OR
SUPPORTS “TERRORISM”, AS THAT TERM IS DEFINED IN EO13224; OR (IV) WHO IS
OTHERWISE AFFILIATED WITH ANY ENTITY OR PERSON LISTED ABOVE (ANY AND ALL PARTIES
OR PERSONS DESCRIBED IN CLAUSES (I) THROUGH (IV) ABOVE ARE HEREIN REFERRED TO AS
A “PROHIBITED PERSON”).


 


(29)         USE OF PROCEEDS.  NO PROCEEDS OF ANY TRANSACTION WILL BE USED BY
ANY SELLER IN ANY WAY WHICH WOULD VIOLATE REGULATION T, U OR X OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 


B.             WITH RESPECT TO EVERY PURCHASED MORTGAGE LOAN, EACH SELLER
REPRESENTS AND WARRANTS TO BUYER AND ADMINISTRATIVE AGENT AS OF THE APPLICABLE
PURCHASE DATE FOR ANY TRANSACTION AND EACH DATE THEREAFTER THAT EACH
REPRESENTATION AND WARRANTY SET FORTH ON SCHEDULE 1 IS TRUE AND CORRECT.


 


C.             THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT
SHALL SURVIVE TRANSFER OF THE PURCHASED MORTGAGE LOANS TO BUYERS AND SHALL
CONTINUE FOR SO LONG AS THE PURCHASED MORTGAGE LOANS ARE SUBJECT TO THIS
AGREEMENT.  UPON DISCOVERY BY SELLERS, SERVICER, ADMINISTRATIVE AGENT OR BUYERS
OF ANY MATERIAL BREACH OF ANY OF THE REPRESENTATIONS OR WARRANTIES SET FORTH IN
THIS AGREEMENT, THE PARTY DISCOVERING SUCH BREACH SHALL PROMPTLY GIVE NOTICE OF
SUCH DISCOVERY TO THE OTHERS.  SUBJECT TO ADMINISTRATIVE AGENT’S RIGHT TO
DETERMINE THE MARKET VALUE OF THE PURCHASED MORTGAGE LOANS, THE SELLERS SHALL
HAVE UP TO FIVE (5) BUSINESS DAYS TO VERIFY ANY ALLEGED BREACH OF REPRESENTATION
OR WARRANTY FOR ANY PURCHASED MORTGAGE LOAN.  ADMINISTRATIVE AGENT HAS THE RIGHT
TO REQUIRE, IN ITS UNREVIEWABLE DISCRETION, SELLERS TO REPURCHASE WITHIN 1
BUSINESS DAY AFTER RECEIPT OF NOTICE FROM ADMINISTRATIVE AGENT ANY PURCHASED
MORTGAGE LOAN FOR WHICH A

 

35

--------------------------------------------------------------------------------


 


BREACH OF ONE OR MORE OF THE REPRESENTATIONS AND WARRANTIES REFERENCED IN
SECTION 13(B) EXISTS AND WHICH BREACH HAS A MATERIAL ADVERSE EFFECT ON THE VALUE
OF SUCH MORTGAGE LOAN OR THE INTERESTS OF BUYERS.


 


14.  COVENANTS


 


EACH SELLER COVENANTS WITH EACH BUYER AND ADMINISTRATIVE AGENT THAT, DURING THE
TERM OF THIS FACILITY:


 


A.             MINIMUM CONSOLIDATED ADJUSTED TANGIBLE NET WORTH.  THE SELLERS
SHALL MAINTAIN A CONSOLIDATED ADJUSTED TANGIBLE NET WORTH OF AT LEAST
$400 MILLION.


 


B.             INDEBTEDNESS TO CONSOLIDATED ADJUSTED TANGIBLE NET WORTH RATIO. 
THE SELLERS’ (I) COMBINED RATIO OF CONSOLIDATED INDEBTEDNESS TO CONSOLIDATED
ADJUSTED TANGIBLE NET WORTH SHALL NOT EXCEED 16:1 AND (II) COMBINED RATIO OF
CONSOLIDATED INDEBTEDNESS (NET OF NON-RECOURSE INDEBTEDNESS) TO CONSOLIDATED
ADJUSTED TANGIBLE NET WORTH SHALL NOT EXCEED 10:1.


 


C.             LITIGATION. THE SELLERS WILL PROMPTLY, AND IN ANY EVENT WITHIN
TEN (10) DAYS AFTER SERVICE OF PROCESS ON ANY OF THE FOLLOWING, GIVE TO
ADMINISTRATIVE AGENT NOTICE OF ALL ACTIONS, SUITS OR PROCEEDINGS PENDING OR, TO
THE KNOWLEDGE OF THE SELLERS THREATENED, AGAINST OR AFFECTING THE SELLERS OR
THEIR RESPECTIVE PROPERTIES, IN OR BEFORE ANY COURT, ARBITRATOR OR OTHER BODY,
WHICH, INDIVIDUALLY OR IN THE AGGREGATE, IS REASONABLY LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


D.             PROHIBITION OF FUNDAMENTAL CHANGES.  NO SELLER SHALL ENTER INTO
ANY TRANSACTION OF MERGER OR CONSOLIDATION OR AMALGAMATION, OR LIQUIDATE, WIND
UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION, WINDING UP OR DISSOLUTION) OR
SELL ALL OR SUBSTANTIALLY ALL OF ITS ASSETS; PROVIDED, THAT ANY SELLER MAY MERGE
OR CONSOLIDATE WITH (A) ANY WHOLLY OWNED SUBSIDIARY OF SUCH SELLER, OR (B) ANY
OTHER PERSON IF SUCH SELLER, IS THE SURVIVING CORPORATION; AND PROVIDED FURTHER,
THAT IF AFTER GIVING EFFECT THERETO, NO EVENT OF DEFAULT WOULD EXIST HEREUNDER.


 


E.             MAINTENANCE OF PROFITABILITY.  FIC SHALL NOT PERMIT, FOR ANY TWO
CONSECUTIVE TEST PERIODS, ITS CONSOLIDATED NET INCOME FOR ANY TEST PERIOD,
BEFORE INCOME TAXES FOR SUCH TEST PERIOD, DISTRIBUTIONS MADE DURING SUCH TEST
PERIOD, AND WITHOUT REGARD TO UNREALIZED GAINS OR LOSSES FROM MARK TO MARKET
VALUATIONS RESULTING FROM SELLERS’ INTEREST RATE PROTECTION AGREEMENTS DURING
SUCH TEST PERIOD, TO BE LESS THAN $1.00.


 


F.              SERVICER; ASSET TAPE.  SELLERS SHALL CAUSE SERVICER TO PROVIDE
TO ADMINISTRATIVE AGENT, ELECTRONICALLY, IN A FORMAT MUTUALLY ACCEPTABLE TO
ADMINISTRATIVE AGENT AND SELLERS, AN ASSET TAPE BY NO LATER THAN THE REPORTING
DATE.  THE SELLERS SHALL NOT CAUSE THE PURCHASED MORTGAGE LOANS TO BE SERVICED
BY ANY SERVICER OTHER THAN A SERVICER EXPRESSLY APPROVED IN WRITING BY
ADMINISTRATIVE AGENT, WHICH APPROVAL SHALL BE DEEMED GRANTED BY ADMINISTRATIVE
AGENT WITH RESPECT TO THE SELLERS WITH THE EXECUTION OF THIS AGREEMENT.  THE
PURCHASED MORTGAGE LOANS (OTHER THAN THOSE PURCHASED MORTGAGE LOANS SOLD TO

 

36

--------------------------------------------------------------------------------


 


THE BUYERS BY FMC) SHALL AT ALL TIMES BE SUBSERVICED BY AN ELIGIBLE SUBSERVICER
PURSUANT TO A BINDING AND ENFORCEABLE AGREEMENT BETWEEN THE SERVICER AND SUCH
ELIGIBLE SUBSERVICER (COPIES OF WHICH, TOGETHER WITH ALL AMENDMENTS AND
MODIFICATIONS THERETO, SHALL BE PROVIDED TO THE ADMINISTRATIVE AGENT).


 


G.             RESERVED.


 


H.             INSURANCE.  THE SELLERS WILL CONTINUE TO MAINTAIN, FOR EACH
SELLER AND ITS SUBSIDIARIES, INSURANCE COVERAGE WITH RESPECT TO EMPLOYEE
DISHONESTY, FORGERY OR ALTERATION, THEFT, DISAPPEARANCE AND DESTRUCTION, ROBBERY
AND SAFE BURGLARY, PROPERTY (OTHER THAN MONEY AND SECURITIES) AND COMPUTER FRAUD
IN AN AGGREGATE AMOUNT ACCEPTABLE TO FANNIE MAE AND FREDDIE MAC.


 


I.              NO ADVERSE CLAIMS.  THE SELLERS WARRANT AND WILL DEFEND, AND
SHALL CAUSE ANY SERVICER TO DEFEND, THE RIGHT, TITLE AND INTEREST OF BUYERS IN
AND TO ALL REPURCHASE ASSETS AGAINST ALL ADVERSE CLAIMS AND DEMANDS.


 


J.              ASSIGNMENT.  EXCEPT AS PERMITTED HEREIN, NEITHER SELLER SHALL
SELL, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT
TO, OR PLEDGE, HYPOTHECATE OR GRANT A SECURITY INTEREST IN OR LIEN ON OR
OTHERWISE ENCUMBER (EXCEPT PURSUANT TO THE PROGRAM AGREEMENTS), ANY OF THE
PURCHASED MORTGAGE LOANS OR ANY INTEREST THEREIN, PROVIDED THAT THIS
SECTION SHALL NOT PREVENT ANY TRANSFER OF PURCHASED MORTGAGE LOANS IN ACCORDANCE
WITH THE PROGRAM AGREEMENTS.


 


K.             SECURITY INTEREST.  THE SELLERS SHALL DO ALL THINGS NECESSARY TO
PRESERVE THE REPURCHASE ASSETS SO THAT THEY REMAIN SUBJECT TO A FIRST PRIORITY
PERFECTED SECURITY INTEREST HEREUNDER.  WITHOUT LIMITING THE FOREGOING, THE
SELLERS WILL COMPLY IN ALL MATERIAL RESPECTS WITH ALL RULES, REGULATIONS AND
OTHER LAWS OF ANY GOVERNMENTAL AUTHORITY AND CAUSE THE REPURCHASE ASSETS TO
COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE RULES, REGULATIONS AND OTHER
LAWS.  THE SELLERS WILL NOT ALLOW ANY DEFAULT FOR WHICH ANY SELLER IS
RESPONSIBLE TO OCCUR UNDER ANY REPURCHASE ASSETS OR ANY PROGRAM AGREEMENTS AND
THE SELLERS SHALL FULLY PERFORM OR CAUSE TO BE PERFORMED WHEN DUE ALL OF ITS
OBLIGATIONS UNDER ANY REPURCHASE ASSETS OR THE PROGRAM AGREEMENTS.


 


L.              RECORDS.


 


(1)           SELLERS SHALL COLLECT AND MAINTAIN OR CAUSE TO BE COLLECTED AND
MAINTAINED ALL RECORDS RELATING TO THE PURCHASED MORTGAGE LOANS IN ACCORDANCE
WITH INDUSTRY CUSTOM AND PRACTICE FOR ASSETS SIMILAR TO THE PURCHASED MORTGAGE
LOANS, INCLUDING THOSE MAINTAINED PURSUANT TO THE PRECEDING SUBPARAGRAPH, AND
ALL SUCH RECORDS SHALL BE IN CUSTODIAN’S POSSESSION UNLESS ADMINISTRATIVE AGENT
OTHERWISE APPROVES.  SELLERS WILL NOT ALLOW ANY SUCH PAPERS, RECORDS OR FILES
THAT ARE AN ORIGINAL OR AN ONLY COPY TO LEAVE CUSTODIAN’S POSSESSION, EXCEPT FOR
INDIVIDUAL ITEMS REMOVED IN CONNECTION WITH SERVICING A SPECIFIC MORTGAGE LOAN,
IN WHICH EVENT SELLERS WILL OBTAIN OR CAUSE TO BE OBTAINED A RECEIPT FROM A

 

37

--------------------------------------------------------------------------------


 


FINANCIALLY RESPONSIBLE PERSON FOR ANY SUCH PAPER, RECORD OR FILE.  SELLERS OF
THE PURCHASED MORTGAGE LOANS WILL MAINTAIN ALL SUCH RECORDS NOT IN THE
POSSESSION OF CUSTODIAN IN GOOD AND COMPLETE CONDITION IN ACCORDANCE WITH
INDUSTRY PRACTICES FOR ASSETS SIMILAR TO THE PURCHASED MORTGAGE LOANS AND
PRESERVE THEM AGAINST LOSS.


 


(2)           FOR SO LONG AS BUYERS HAVE AN INTEREST IN OR LIEN ON ANY PURCHASED
MORTGAGE LOAN, SELLER SWILL HOLD OR CAUSE TO BE HELD ALL RELATED RECORDS IN
TRUST FOR BUYERS.  SELLERS SHALL NOTIFY, OR CAUSE TO BE NOTIFIED, EVERY OTHER
PARTY HOLDING ANY SUCH RECORDS OF THE INTERESTS AND LIENS IN FAVOR OF BUYERS
GRANTED HEREBY.


 


(3)           UPON REASONABLE ADVANCE NOTICE FROM CUSTODIAN OR ADMINISTRATIVE
AGENT, SELLERS SHALL (X) MAKE ANY AND ALL SUCH RECORDS AVAILABLE TO CUSTODIAN OR
ADMINISTRATIVE AGENT DURING NORMAL BUSINESS HOURS TO EXAMINE ANY SUCH RECORDS,
EITHER BY ITS OWN OFFICERS OR EMPLOYEES, OR BY AGENTS OR CONTRACTORS, OR BOTH,
AND MAKE COPIES OF ALL OR ANY PORTION THEREOF, AND (Y) PERMIT BUYER,
ADMINISTRATIVE AGENT OR ITS AUTHORIZED AGENTS TO DISCUSS THE AFFAIRS, FINANCES
AND ACCOUNTS OF SELLERS WITH ITS CHIEF OPERATING OFFICER AND CHIEF FINANCIAL
OFFICER AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF SELLERS WITH ITS
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS.


 


M.            BOOKS.  SELLERS SHALL KEEP OR CAUSE TO BE KEPT IN REASONABLE
DETAIL BOOKS AND RECORDS OF ACCOUNT OF THEIR ASSETS AND BUSINESS AND SHALL
CLEARLY REFLECT THEREIN THE TRANSFER OF PURCHASED MORTGAGE LOANS TO BUYERS.


 


N.             APPROVALS.  EACH SELLER SHALL MAINTAIN ALL LICENSES, PERMITS OR
OTHER APPROVALS NECESSARY FOR SELLERS TO CONDUCT THEIR BUSINESS AND TO PERFORM
THEIR OBLIGATIONS UNDER THE PROGRAM AGREEMENTS, AND SELLERS SHALL CONDUCT THEIR
BUSINESS STRICTLY IN ACCORDANCE WITH APPLICABLE LAW.


 


O.             MATERIAL CHANGE IN BUSINESS.  NO SELLER SHALL MAKE ANY MATERIAL
CHANGE IN THE NATURE OF ITS BUSINESS AS CARRIED ON AT THE DATE HEREOF.


 


P.             UNDERWRITING GUIDELINES.  THE SELLERS SHALL GIVE ADMINISTRATIVE
AGENT PRIOR NOTICE OF ALL INTENDED MATERIAL CHANGES, AMENDMENTS OR MODIFICATIONS
TO THE RELATED UNDERWRITING GUIDELINES WHICH MAY AFFECT THE PURCHASED MORTGAGE
LOANS AND ADMINISTRATIVE AGENT SHALL HAVE THREE (3) BUSINESS DAYS FOLLOWING
ADMINISTRATIVE AGENT’S RECEIPT OF SUCH NOTICE TO NOTIFY THE SELLERS OF
ADMINISTRATIVE AGENT’S APPROVAL, WHICH SHALL NOT BE UNREASONABLY WITHHELD, OR
DISAPPROVAL OF THE SELLERS’ PROPOSED AMENDMENTS OR MODIFICATIONS.  IF
ADMINISTRATIVE AGENT DOES NOT NOTIFY THE SELLERS OF ADMINISTRATIVE AGENT’S
DISAPPROVAL WITHIN THREE (3) BUSINESS DAYS, THE PROPOSED AMENDMENTS OR
MODIFICATIONS SHALL BE DEEMED APPROVED.


 


Q.             DISTRIBUTIONS. IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE SELLERS SHALL NOT PAY ANY DIVIDENDS WITH RESPECT TO ANY CAPITAL
STOCK OR OTHER

 

38

--------------------------------------------------------------------------------


 


EQUITY INTERESTS IN SUCH ENTITY, WHETHER NOW OR HEREAFTER OUTSTANDING, OR MAKE
ANY OTHER DISTRIBUTION IN RESPECT THEREOF, EITHER DIRECTLY OR INDIRECTLY,
WHETHER IN CASH OR PROPERTY OR IN OBLIGATIONS OF ANY SELLER.


 


R.              APPLICABLE LAW.  THE SELLERS SHALL COMPLY, IN ALL MATERIAL
RESPECTS, WITH THE REQUIREMENTS OF ALL APPLICABLE LAWS, RULES, REGULATIONS AND
ORDERS OF ANY GOVERNMENTAL AUTHORITY.


 


S.             EXISTENCE.  THE SELLERS SHALL PRESERVE AND MAINTAIN THEIR LEGAL
EXISTENCE AND ALL OF THEIR MATERIAL RIGHTS, PRIVILEGES, LICENSES AND FRANCHISES.


 


T.              CHIEF EXECUTIVE OFFICE; JURISDICTION OF ORGANIZATION.  NO SELLER
SHALL MOVE ITS CHIEF EXECUTIVE OFFICE FROM THE ADDRESS REFERRED TO IN
SECTION 13(A)(17) OR CHANGE ITS JURISDICTION OF ORGANIZATION FROM THE
JURISDICTION REFERRED TO IN SECTION 13(A)(17) UNLESS IT SHALL HAVE PROVIDED
ADMINISTRATIVE AGENT 30 DAYS’ PRIOR WRITTEN NOTICE OF SUCH CHANGE.


 


U.             TAXES.  SELLERS SHALL TIMELY FILE ALL TAX RETURNS THAT ARE
REQUIRED TO BE FILED BY IT AND SHALL TIMELY PAY AND DISCHARGE ALL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED ON IT OR ON ITS INCOME OR
PROFITS OR ON ANY OF ITS PROPERTY PRIOR TO THE DATE ON WHICH PENALTIES ATTACH
THERETO, EXCEPT FOR ANY SUCH TAX, ASSESSMENT, CHARGE OR LEVY (I) THE PAYMENT OF
WHICH IS BEING CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND AGAINST
WHICH ADEQUATE RESERVES ARE BEING MAINTAINED OR (II) OF WHICH THE SELLERS HAVE
NO KNOWLEDGE.


 


V.             TRANSACTIONS WITH AFFILIATES.  THE SELLERS WILL NOT ENTER INTO
ANY TRANSACTION, INCLUDING, WITHOUT LIMITATION, ANY PURCHASE, SALE, LEASE OR
EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE, WITH ANY AFFILIATE WHICH
IS NOT ALSO A SELLER HEREUNDER, UNLESS SUCH TRANSACTION IS (A) OTHERWISE
PERMITTED UNDER THE PROGRAM AGREEMENTS, (B) IN THE ORDINARY COURSE OF SUCH
SELLER’S BUSINESS, OR (C) UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO
SUCH SELLER THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH A
PERSON WHICH IS NOT AN AFFILIATE, OR MAKE A PAYMENT THAT IS NOT OTHERWISE
PERMITTED BY THIS SECTION TO ANY AFFILIATE WHICH IS NOT ALSO A SELLER HEREUNDER.


 


W.            RESERVED.


 


X.             INDEBTEDNESS. NEITHER SELLER SHALL ENTER INTO ANY CREDIT
AGREEMENT OR OTHERWISE INCUR ANY ADDITIONAL INDEBTEDNESS (1) EXCEPT AS EXPRESSLY
SET FORTH IN CLAUSE (2) BELOW, WITHOUT PRIOR WRITTEN NOTICE TO ADMINISTRATIVE
AGENT (OTHER THAN (A) PURSUANT TO EXISTING CREDIT FACILITIES SPECIFIED ON
EXHIBIT J HERETO OR ANY INCREMENTAL INCREASES THERETO, (B) STRUCTURED SECURITIES
DEBT, (C) PERMITTED GUARANTEE OBLIGATIONS AND (D) USUAL AND CUSTOMARY ACCOUNTS
PAYABLE FOR A MORTGAGE COMPANY) OR (2) WITHOUT THE PRIOR WRITTEN CONSENT OF
ADMINISTRATIVE AGENT IN ITS SOLE GOOD FAITH DISCRETION WITH RESPECT TO ANY
SELLER’S ACQUISITION OR OPERATION OF ANY NEW LINE OF BUSINESS UNRELATED TO THAT
OF A REIT OR A MORTGAGE

 

39

--------------------------------------------------------------------------------


 


BANKER.  THE RELEVANT SELLER SHALL PROVIDE PROMPT WRITTEN NOTICE OF ANY INCREASE
IN ITS EXISTING CREDIT FACILITIES SPECIFIED ON EXHIBIT J.


 


Y.             HEDGING.  THE SELLERS (I) HAVE ENTERED INTO INTEREST RATE
PROTECTION AGREEMENTS, IN ACCORDANCE WITH THE SELLERS’ WRITTEN POLICIES
REGARDING HEDGING, OR A LETTER DETAILING SUCH POLICIES TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT UPON ADMINISTRATIVE AGENT’S REQUEST, WITH RESPECT TO
PURCHASED MORTGAGE LOANS HAVING TERMS WITH RESPECT TO PROTECTION AGAINST
FLUCTUATIONS IN INTEREST RATES ACCEPTABLE TO ADMINISTRATIVE AGENT IN ITS SOLE
GOOD FAITH DISCRETION; AND (II) SHALL GIVE THE ADMINISTRATIVE AGENT PRIOR NOTICE
OF ALL INTENDED MATERIAL CHANGES, AMENDMENTS OR MODIFICATIONS TO THE SELLERS’
RELATED WRITTEN POLICIES REGARDING HEDGING OR LETTERS DELIVERED TO
ADMINISTRATIVE AGENT DETAILING SUCH POLICIES.


 


Z.             TRUE AND CORRECT INFORMATION.  ALL INFORMATION, REPORTS,
EXHIBITS, SCHEDULES, FINANCIAL STATEMENTS OR CERTIFICATES OF SELLERS, ANY
AFFILIATE THEREOF OR ANY OF THEIR OFFICERS FURNISHED TO ADMINISTRATIVE AGENT
HEREUNDER AND DURING ADMINISTRATIVE AGENT’S DILIGENCE OF SELLERS ARE AND WILL BE
TRUE AND COMPLETE AND DO NOT OMIT TO DISCLOSE ANY MATERIAL FACTS NECESSARY TO
MAKE THE STATEMENTS HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH
THEY ARE MADE, NOT MISLEADING.  ALL REQUIRED FINANCIAL STATEMENTS, INFORMATION
AND REPORTS DELIVERED BY SELLERS OR SERVICER TO ADMINISTRATIVE AGENT PURSUANT TO
THIS AGREEMENT SHALL BE PREPARED IN ACCORDANCE WITH U.S. GAAP, OR, IF
APPLICABLE, TO SEC FILINGS, THE APPROPRIATE SEC ACCOUNTING REGULATIONS.


 


AA.           DELIVERY TO CUSTODIAN.  PRIOR TO THE PURCHASE OF A MORTGAGE LOAN
PURSUANT TO THIS AGREEMENT, THE SELLERS SHALL DELIVER, OR CAUSE TO BE DELIVERED,
TO ADMINISTRATIVE AGENT OR CUSTODIAN, AS APPLICABLE, THE DOCUMENTATION SET FORTH
IN THE CUSTODIAL AGREEMENT WITH RESPECT TO SUCH MORTGAGE LOAN.  IF UPON
EXAMINATION OF THE DOCUMENTS INCLUDED IN THE RELATED MORTGAGE FILE, THE
CUSTODIAN DETERMINES THAT SUCH DOCUMENTS DO NOT SATISFY THE REQUIREMENTS SET
FORTH IN THE CUSTODIAL AGREEMENT, THE CUSTODIAN SHALL MARK SUCH MORTGAGE LOAN AS
AN EXCEPTION ON THE RELATED MORTGAGE LOAN SCHEDULE AND EXCEPTION REPORT.


 


BB.          AGENCY APPROVALS; SERVICING.  FMC SHALL MAINTAIN ITS STATUS WITH
FANNIE MAE AS AN APPROVED LENDER AND FREDDIE MAC AS AN APPROVED SELLER/SERVICER,
IN EACH CASE IN GOOD STANDING.  SHOULD FMC, FOR ANY REASON, CEASE TO POSSESS ALL
SUCH APPLICABLE AGENCY APPROVALS, OR SHOULD NOTIFICATION TO THE RELEVANT AGENCY
OR TO THE DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, FHA OR VA BE REQUIRED,
FMC SHALL SO NOTIFY BUYER IMMEDIATELY IN WRITING.  NOTWITHSTANDING THE PRECEDING
SENTENCE, FMC SHALL TAKE ALL NECESSARY ACTION TO MAINTAIN ALL OF THEIR
APPLICABLE AGENCY APPROVALS AT ALL TIMES DURING THE TERM OF THIS AGREEMENT AND
EACH OUTSTANDING TRANSACTION.  FMC HAS ADEQUATE FINANCIAL STANDING, SERVICING
FACILITIES, PROCEDURES AND EXPERIENCED PERSONNEL NECESSARY FOR THE SOUND
SERVICING OF MORTGAGE LOANS OF THE SAME TYPES AS MAY FROM TIME TO TIME
CONSTITUTE MORTGAGE LOANS AND IN ACCORDANCE WITH ACCEPTED SERVICING PRACTICES.

 


CC.           RESERVED.

 

40

--------------------------------------------------------------------------------


 


DD.          NO PLEDGE.  NO SELLER SHALL PLEDGE, TRANSFER OR CONVEY ANY SECURITY
INTEREST IN THE COLLECTION ACCOUNT TO ANY PERSON WITHOUT THE EXPRESS WRITTEN
CONSENT OF ADMINISTRATIVE AGENT.


 


EE.           NON-STRUCTURED SECURITIES INDEBTEDNESS TO CONSOLIDATED ADJUSTED
TANGIBLE NET WORTH RATIO.  THE SELLERS’ RATIO OF CONSOLIDATED INDEBTEDNESS LESS
STRUCTURED SECURITIES DEBT TO CONSOLIDATED ADJUSTED TANGIBLE NET WORTH SHALL NOT
EXCEED 10:1.


 


FF.            PLAN ASSETS.  NEITHER SELLER SHALL BE AN EMPLOYEE BENEFIT PLAN AS
DEFINED IN SECTION 3 OF TITLE I OF ERISA, OR A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE CODE AND NO SELLER SHALL USE “PLAN ASSETS” WITHIN THE
MEANING OF 29 CFR §2510.3-101 TO ENGAGE IN THIS REPURCHASE AGREEMENT OR ANY
TRANSACTION HEREUNDER.


 


GG.          MAINTENANCE OF LIQUIDITY.  THE SELLERS SHALL MAINTAIN CASH, CASH
EQUIVALENTS AS WELL AS UNENCUMBERED MORTGAGE LOANS HELD FOR SALE OR
SECURITIZATION OF AT LEAST $15 MILLION.


 


HH.          COMMITTED WAREHOUSE FACILITY.  WHILE FIC OR AN AFFILIATE OF FIC IS
THE SERVICER, THE SERVICER SHALL CAUSE THE SELLERS TO MAINTAIN, AT ALL TIMES
DURING THE TERM OF THIS AGREEMENT, ONE OR MORE COMMITTED LOAN FACILITIES WITH
ONE OR MORE NATIONALLY RECOGNIZED AND ESTABLISHED LENDERS (OTHER THAN THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES) THAT, IN THE AGGREGATE ON A COMMITTED
BASIS, HAVE AN AGGREGATE COMMITTED AMOUNT OF FUNDS AVAILABLE TO THE SELLERS
EQUAL TO AT LEAST $500,000,000.


 


15.  EVENTS OF DEFAULT


 

Each of the following shall constitute an “Event of Default” hereunder:

 


A.             PAYMENT FAILURE.  FAILURE OF ANY SELLER OR SERVICER TO (I) MAKE
ANY PAYMENT OF PRICE DIFFERENTIAL OR REPURCHASE PRICE OR ANY OTHER SUM WHICH HAS
BECOME DUE, ON A PRICE DIFFERENTIAL PAYMENT DATE OR A REPURCHASE DATE OR
OTHERWISE, WHETHER BY ACCELERATION OR OTHERWISE, UNDER THE TERMS OF THIS
AGREEMENT, OR (II) CURE ANY MARGIN DEFICIT WHEN DUE PURSUANT TO SECTION 6
HEREOF.


 


B.             CROSS DEFAULT.  ANY SELLER SHALL FAIL TO PAY WHEN DUE ANY AMOUNTS
DUE UNDER ANY AGREEMENT TO WHICH ANY SUCH PERSON IS A PARTY AND UNDER WHICH ANY
INDEBTEDNESS GREATER THAN $20,000,000 IS GOVERNED (AFTER GIVING EFFECT TO ANY
APPLICABLE CURE PERIODS); OR ANY INDEBTEDNESS OWING BY THE SELLERS GREATER THAN
$20,000,000 SHALL BE DECLARED TO BE DUE AND PAYABLE OR REQUIRED TO BE PREPAID
(OTHER THAN BY A REGULARLY SCHEDULED PAYMENT) PRIOR TO THE DATE OF MATURITY
THEREOF.


 


C.             ASSIGNMENT.  ASSIGNMENT OR ATTEMPTED ASSIGNMENT BY ANY SELLER OF
THIS AGREEMENT OR ANY RIGHTS HEREUNDER WITHOUT FIRST OBTAINING THE SPECIFIC
WRITTEN CONSENT OF ADMINISTRATIVE AGENT, OR THE GRANTING BY ANY SELLER OF ANY
SECURITY

 

41

--------------------------------------------------------------------------------


 


INTEREST, LIEN OR OTHER ENCUMBRANCES ON ANY PURCHASED MORTGAGE LOANS TO ANY
PERSON OTHER THAN BUYERS.


 


D.             INSOLVENCY.  AN ACT OF INSOLVENCY SHALL HAVE OCCURRED WITH
RESPECT TO ANY SELLER.


 


E.             MATERIAL ADVERSE CHANGE.  ANY EVENT HAVING A MATERIAL ADVERSE
EFFECT SHALL OCCUR, IN EACH CASE AS DETERMINED BY THE ADMINISTRATIVE AGENT IN
ITS SOLE GOOD FAITH DISCRETION.


 


F.              BREACH OF FINANCIAL REPRESENTATION OR COVENANT OR OBLIGATION. A
BREACH BY ANY SELLER OR SERVICER, AS APPLICABLE, OF ANY OF THE REPRESENTATIONS,
WARRANTIES OR COVENANTS OR OBLIGATIONS SET FORTH IN SECTIONS 13(A)(1),
13(A)(7), 13(A)(12), 13(A)(19), 13(A)(24), 14A, 14B, 14D, 14E, 14S, 14V, 14X,
14DD, 14EE, 14FF, 14GG OR 14HH OF THIS AGREEMENT.


 


G.             BREACH OF NON-FINANCIAL REPRESENTATION OR COVENANT.  A BREACH BY
ANY SELLER OR SERVICER, AS APPLICABLE, OF ANY OTHER MATERIAL REPRESENTATION,
WARRANTY OR COVENANT SET FORTH IN THIS AGREEMENT (AND NOT OTHERWISE SPECIFIED IN
SECTION 15(F) ABOVE), IF SUCH BREACH IS NOT CURED WITHIN FIVE (5) BUSINESS DAYS
(OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SCHEDULE 1, WHICH
SHALL BE CONSIDERED SOLELY FOR THE PURPOSE OF DETERMINING THE MARKET VALUE, THE
EXISTENCE OF A MARGIN DEFICIT AND THE OBLIGATION TO REPURCHASE SUCH MORTGAGE
LOAN) UNLESS (I) SUCH PARTY SHALL HAVE MADE ANY SUCH REPRESENTATIONS AND
WARRANTIES WITH KNOWLEDGE THAT THEY WERE MATERIALLY FALSE OR MISLEADING AT THE
TIME MADE OR (II) ANY SUCH REPRESENTATIONS AND WARRANTIES HAVE BEEN DETERMINED
BY ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION TO BE MATERIALLY FALSE OR
MISLEADING ON A REGULAR BASIS.


 


H.             CHANGE OF CONTROL.  THE OCCURRENCE OF A CHANGE IN CONTROL.


 


I.              FAILURE TO TRANSFER.  SELLERS FAIL TO TRANSFER THE PURCHASED
MORTGAGE LOANS TO BUYERS ON THE APPLICABLE PURCHASE DATE (PROVIDED BUYERS HAVE
TENDERED THE RELATED PURCHASE PRICE).


 


J.              JUDGMENT.  A FINAL JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF
MONEY IN EXCESS OF $20,000,000 IN THE AGGREGATE SHALL BE RENDERED AGAINST ANY
SELLER OR ANY OF ITS AFFILIATES BY ONE OR MORE COURTS, ADMINISTRATIVE TRIBUNALS
OR OTHER BODIES HAVING JURISDICTION AND THE SAME SHALL NOT BE SATISFIED,
DISCHARGED (OR PROVISION SHALL NOT BE MADE FOR SUCH DISCHARGE) OR BONDED, OR A
STAY OF EXECUTION THEREOF SHALL NOT BE PROCURED, WITHIN 30 DAYS FROM THE DATE OF
ENTRY THEREOF.


 


K.             GOVERNMENT ACTION.  ANY GOVERNMENTAL AUTHORITY OR ANY PERSON,
AGENCY OR ENTITY ACTING OR PURPORTING TO ACT UNDER GOVERNMENTAL AUTHORITY SHALL
HAVE TAKEN ANY ACTION TO CONDEMN, SEIZE OR APPROPRIATE, OR TO ASSUME CUSTODY OR
CONTROL OF, ALL OR ANY SUBSTANTIAL PART OF THE PROPERTY OF SELLERS, SERVICER OR
ANY AFFILIATE THEREOF, OR SHALL HAVE TAKEN ANY ACTION TO DISPLACE THE MANAGEMENT
OF SELLERS, SERVICER OR ANY AFFILIATE THEREOF OR TO CURTAIL ITS AUTHORITY IN THE
CONDUCT OF THE BUSINESS OF SELLERS, SERVICER OR ANY AFFILIATE THEREOF, OR TAKES
ANY ACTION IN THE

 

42

--------------------------------------------------------------------------------


 


NATURE OF ENFORCEMENT TO REMOVE, LIMIT OR RESTRICT THE APPROVAL OF SELLERS,
SERVICER OR AFFILIATE AS AN ISSUER, BUYER OR A SELLER/SERVICER OF MORTGAGE LOANS
OR SECURITIES BACKED THEREBY, AND SUCH ACTION PROVIDED FOR IN THIS
SUBPARAGRAPH K SHALL NOT HAVE BEEN DISCONTINUED OR STAYED WITHIN 30 DAYS.


 


L.              INABILITY TO PERFORM.  AN OFFICER OF A SELLER SHALL ADMIT ITS
INABILITY TO, OR ITS INTENTION NOT TO, PERFORM ANY OF THE SELLERS’ OBLIGATIONS
HEREUNDER.


 


M.            SECURITY INTEREST.  THIS AGREEMENT SHALL FOR ANY REASON CEASE TO
CREATE A VALID, FIRST PRIORITY SECURITY INTEREST IN ANY MATERIAL PORTION OF THE
PURCHASED MORTGAGE LOANS OR OTHER REPURCHASE ASSETS PURPORTED TO BE COVERED
HEREBY.


 


N.             FINANCIAL STATEMENTS.  SELLERS’ OR SERVICER’S AUDITED ANNUAL
FINANCIAL STATEMENTS OR THE NOTES THERETO OR OTHER OPINIONS OR CONCLUSIONS
STATED THEREIN SHALL BE QUALIFIED OR LIMITED BY REFERENCE TO THE STATUS OF
SELLERS OR SERVICER AS A “GOING CONCERN” OR A REFERENCE OF SIMILAR IMPORT.


 


O.             AMENDMENTS.  ANY MATERIAL AMENDMENT IS MADE TO THE UNDERWRITING
GUIDELINES WHICH WAS NOT PREVIOUSLY APPROVED BY BUYER PURSUANT TO SECTION 14(P).


 


P.             REIT STATUS.  THE FAILURE OF FIC TO AT ANY TIME CONTINUE TO BE
QUALIFIED AS A REAL ESTATE INVESTMENT TRUST AS DEFINED IN SECTION 856 OF THE
CODE.


 


Q.             ELIGIBLE SUBSERVICER.  EXCEPT WITH RESPECT TO FMC, THE FAILURE AT
ANY TIME TO HAVE A PERSON SATISFYING THE DEFINITION OF “ELIGIBLE SUBSERVICER”
OBLIGATED TO PERFORM THE DUTIES OF ELIGIBLE SUBSERVICER WITH RESPECT TO MORTGAGE
LOANS AND RELATED PROPERTY ORIGINATED BY FIC.


 

An Event of Default shall be deemed to be continuing unless expressly waived by
Administrative Agent in writing.

 


16.  REMEDIES UPON DEFAULT


 

In the event that an Event of Default shall have occurred:

 


A.             ADMINISTRATIVE AGENT MAY, AT ITS OPTION (WHICH OPTION SHALL BE
DEEMED TO HAVE BEEN EXERCISED IMMEDIATELY UPON THE OCCURRENCE OF AN ACT OF
INSOLVENCY OF ANY SELLER OR ANY AFFILIATE), DECLARE AN EVENT OF DEFAULT TO HAVE
OCCURRED HEREUNDER AND, UPON THE EXERCISE OR DEEMED EXERCISE OF SUCH OPTION, THE
REPURCHASE DATE FOR EACH TRANSACTION HEREUNDER SHALL, IF IT HAS NOT ALREADY
OCCURRED, BE DEEMED IMMEDIATELY TO OCCUR (EXCEPT THAT, IN THE EVENT THAT THE
PURCHASE DATE FOR ANY TRANSACTION HAS NOT YET OCCURRED AS OF THE DATE OF SUCH
EXERCISE OR DEEMED EXERCISE, SUCH TRANSACTION SHALL BE DEEMED IMMEDIATELY
CANCELED).  ADMINISTRATIVE AGENT SHALL (EXCEPT UPON THE OCCURRENCE OF AN ACT OF
INSOLVENCY) GIVE NOTICE TO SELLERS OF THE EXERCISE OF SUCH OPTION AS PROMPTLY AS
PRACTICABLE.

 

43

--------------------------------------------------------------------------------


 


B.             IF ADMINISTRATIVE AGENT EXERCISES OR IS DEEMED TO HAVE EXERCISED
THE OPTION REFERRED TO IN SUBPARAGRAPH (A) OF THIS SECTION, (I) SELLERS’
OBLIGATIONS IN SUCH TRANSACTIONS TO REPURCHASE ALL PURCHASED MORTGAGE LOANS, AT
THE REPURCHASE PRICE THEREFOR ON THE REPURCHASE DATE DETERMINED IN ACCORDANCE
WITH SUBPARAGRAPH (A) OF THIS SECTION, SHALL THEREUPON BECOME IMMEDIATELY DUE
AND PAYABLE, (II) ALL INCOME PAID AFTER SUCH EXERCISE OR DEEMED EXERCISE SHALL
BE RETAINED BY ADMINISTRATIVE AGENT AND APPLIED, IN ADMINISTRATIVE AGENT’S SOLE
DISCRETION, TO THE AGGREGATE UNPAID REPURCHASE PRICES FOR ALL OUTSTANDING
TRANSACTIONS AND ANY OTHER AMOUNTS OWING BY SELLERS HEREUNDER, AND (III) SELLERS
SHALL IMMEDIATELY DELIVER TO ADMINISTRATIVE AGENT THE MORTGAGE FILES RELATING TO
ANY PURCHASED MORTGAGE LOANS SUBJECT TO SUCH TRANSACTIONS THEN IN SELLERS’
POSSESSION OR CONTROL.


 


C.             ADMINISTRATIVE AGENT ALSO SHALL HAVE THE RIGHT TO OBTAIN PHYSICAL
POSSESSION, AND TO COMMENCE AN ACTION TO OBTAIN PHYSICAL POSSESSION, OF ALL
RECORDS AND FILES OF SELLERS RELATING TO THE PURCHASED MORTGAGE LOANS AND ALL
DOCUMENTS RELATING TO THE PURCHASED MORTGAGE LOANS (INCLUDING, WITHOUT
LIMITATION, ANY LEGAL, CREDIT OR SERVICING FILES WITH RESPECT TO THE PURCHASED
MORTGAGE LOANS) WHICH ARE THEN OR MAY THEREAFTER COME IN TO THE POSSESSION OF
SELLERS OR ANY THIRD PARTY ACTING FOR SELLERS.  TO OBTAIN PHYSICAL POSSESSION OF
ANY PURCHASED MORTGAGE LOANS HELD BY CUSTODIAN, ADMINISTRATIVE AGENT SHALL
PRESENT TO CUSTODIAN A TRUST RECEIPT AND CERTIFICATION.  BUYER AND
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF ALL AGREEMENTS
OF SELLERS CONTAINED IN THIS AGREEMENT.


 


D.             ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO DIRECT ALL SERVICERS
THEN SERVICING ANY PURCHASED MORTGAGE LOANS TO REMIT ALL COLLECTIONS THEREON TO
ADMINISTRATIVE AGENT, AND IF ANY SUCH PAYMENTS ARE RECEIVED BY SELLERS, SELLER
SHALL NOT COMMINGLE THE AMOUNTS RECEIVED WITH OTHER FUNDS OF SELLERS AND SHALL
PROMPTLY PAY THEM OVER TO ADMINISTRATIVE AGENT.  ADMINISTRATIVE AGENT SHALL ALSO
HAVE THE RIGHT TO TERMINATE ANY ONE OR ALL OF THE SERVICERS THEN SERVICING ANY
PURCHASED MORTGAGE LOANS WITH OR WITHOUT CAUSE.  IN ADDITION, ADMINISTRATIVE
AGENT SHALL HAVE THE RIGHT TO IMMEDIATELY SELL THE PURCHASED MORTGAGE LOANS AND
LIQUIDATE ALL REPURCHASE ASSETS.  SUCH DISPOSITION OF PURCHASED MORTGAGE LOANS
MAY BE, AT ADMINISTRATIVE AGENT’S OPTION, ON EITHER A SERVICING-RELEASED OR A
SERVICING-RETAINED BASIS.  BUYERS SHALL BE ENTITLED TO PLACE THE PURCHASED
MORTGAGE LOANS IN A POOL FOR ISSUANCE OF MORTGAGE-BACKED SECURITIES AT THE
THEN-PREVAILING PRICE FOR SUCH SECURITIES AND TO SELL SUCH SECURITIES FOR SUCH
PREVAILING PRICE IN THE OPEN MARKET.  ADMINISTRATIVE AGENT SHALL ALSO BE
ENTITLED TO SELL ANY OR ALL OF SUCH MORTGAGE LOANS INDIVIDUALLY FOR THE
PREVAILING PRICE. ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED, IN ITS SOLE
DISCRETION TO ELECT, IN LIEU OF SELLING ALL OR A PORTION OF SUCH PURCHASED
MORTGAGE LOANS, TO GIVE THE SELLERS CREDIT FOR SUCH PURCHASED MORTGAGE LOANS AND
THE REPURCHASE ASSETS IN AN AMOUNT EQUAL TO THE MARKET VALUE OF THE PURCHASED
MORTGAGE LOANS AGAINST THE AGGREGATE UNPAID REPURCHASE PRICE AND ANY OTHER
AMOUNTS OWING BY THE SELLERS HEREUNDER.


 


E.             UPON THE HAPPENING OF ONE OR MORE EVENTS OF DEFAULT,
ADMINISTRATIVE AGENT MAY APPLY ANY PROCEEDS FROM THE LIQUIDATION OF THE
PURCHASED MORTGAGE LOANS

 

44

--------------------------------------------------------------------------------


 


AND REPURCHASE ASSETS TO THE REPURCHASE PRICES HEREUNDER AND ALL OTHER
OBLIGATIONS IN THE MANNER ADMINISTRATIVE AGENT DEEMS APPROPRIATE IN ITS SOLE
DISCRETION.


 


F.              SELLERS SHALL BE LIABLE TO BUYERS AND ADMINISTRATIVE AGENT FOR
(I) THE AMOUNT OF ALL REASONABLE LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL COSTS AND EXPENSES OF BUYERS AND ADMINISTRATIVE AGENT IN
CONNECTION WITH THE ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER AGREEMENT
EVIDENCING A TRANSACTION, WHETHER IN ACTION, SUIT OR LITIGATION OR BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR PROCEEDING AFFECTING CREDITORS’ RIGHTS GENERALLY,
FURTHER INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES OF
COUNSEL (INCLUDING THE COSTS OF INTERNAL COUNSEL OF BUYERS AND ADMINISTRATIVE
AGENT) INCURRED IN CONNECTION WITH OR AS A RESULT OF AN EVENT OF DEFAULT,
(II) DAMAGES IN AN AMOUNT EQUAL TO THE COST (INCLUDING ALL FEES, EXPENSES AND
COMMISSIONS) OF ENTERING INTO REPLACEMENT TRANSACTIONS AND ENTERING INTO OR
TERMINATING HEDGE TRANSACTIONS IN CONNECTION WITH OR AS A RESULT OF AN EVENT OF
DEFAULT, AND (III) ANY OTHER LOSS, DAMAGE, COST OR EXPENSE DIRECTLY ARISING OR
RESULTING FROM THE OCCURRENCE OF AN EVENT OF DEFAULT IN RESPECT OF A
TRANSACTION.


 


G.             TO THE EXTENT PERMITTED BY APPLICABLE LAW, SELLERS SHALL BE
LIABLE TO BUYERS AND ADMINISTRATIVE AGENT FOR INTEREST ON ANY AMOUNTS OWING BY
SELLERS HEREUNDER, FROM THE DATE SELLERS BECOME LIABLE FOR SUCH AMOUNTS
HEREUNDER UNTIL SUCH AMOUNTS ARE (I) PAID IN FULL BY SELLERS OR (II) SATISFIED
IN FULL BY THE EXERCISE OF BUYERS’ OR ADMINISTRATIVE AGENT’S RIGHTS HEREUNDER. 
INTEREST ON ANY SUM PAYABLE BY SELLERS UNDER THIS SECTION 16(G) SHALL BE AT A
RATE EQUAL TO THE POST-DEFAULT RATE.


 


H.             BUYERS AND ADMINISTRATIVE AGENT SHALL HAVE, IN ADDITION TO ITS
RIGHTS HEREUNDER, ANY RIGHTS OTHERWISE AVAILABLE TO IT UNDER ANY OTHER AGREEMENT
OR APPLICABLE LAW.


 


I.              BUYERS AND ADMINISTRATIVE AGENT MAY EXERCISE ONE OR MORE OF THE
REMEDIES AVAILABLE TO THEM IMMEDIATELY UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT AND, EXCEPT TO THE EXTENT PROVIDED IN SUBSECTIONS (A) AND (D) OF THIS
SECTION, AT ANY TIME THEREAFTER WITHOUT NOTICE TO SELLERS.  ALL RIGHTS AND
REMEDIES ARISING UNDER THIS AGREEMENT AS AMENDED FROM TIME TO TIME HEREUNDER ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHTS OR REMEDIES WHICH BUYERS AND
ADMINISTRATIVE AGENT MAY HAVE.


 


J.              BUYERS AND ADMINISTRATIVE AGENT MAY ENFORCE THEIR RIGHTS AND
REMEDIES HEREUNDER WITHOUT PRIOR JUDICIAL PROCESS OR HEARING, AND EACH SELLER
HEREBY EXPRESSLY WAIVES ANY DEFENSES SUCH SELLER MIGHT OTHERWISE HAVE TO REQUIRE
BUYERS OR ADMINISTRATIVE AGENT TO ENFORCE THEIR RIGHTS BY JUDICIAL PROCESS. 
EACH SELLER ALSO WAIVES ANY DEFENSE (OTHER THAN A DEFENSE OF PAYMENT OR
PERFORMANCE) SUCH SELLER MIGHT OTHERWISE HAVE ARISING FROM THE USE OF
NONJUDICIAL PROCESS, ENFORCEMENT AND SALE OF ALL OR ANY PORTION OF THE
REPURCHASE ASSETS, OR FROM ANY OTHER ELECTION OF REMEDIES.  EACH SELLER
RECOGNIZES THAT NONJUDICIAL REMEDIES ARE

 

45

--------------------------------------------------------------------------------


 


CONSISTENT WITH THE USAGES OF THE TRADE, ARE RESPONSIVE TO COMMERCIAL NECESSITY
AND ARE THE RESULT OF A BARGAIN AT ARM’S LENGTH.


 


K.             ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO PERFORM REASONABLE
DUE DILIGENCE WITH RESPECT TO EACH SELLER AND THE MORTGAGE LOANS, WHICH REVIEW
SHALL BE AT THE EXPENSE OF SELLERS.


 


17.  REPORTS


 


A.             NOTICES.  THE SELLERS SHALL IMMEDIATELY FURNISH TO ADMINISTRATIVE
AGENT, NOTICE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT HEREUNDER OR MATERIAL
DEFAULT OR BREACH BY THE SELLERS OR SERVICER OF ANY OBLIGATION UNDER ANY PROGRAM
AGREEMENT OR ANY MATERIAL CONTRACT OR AGREEMENT OF THE SELLERS OR SERVICER OR
THE OCCURRENCE OF ANY EVENT OR CIRCUMSTANCE THAT SUCH PARTY REASONABLY EXPECTS
WILL, WITH THE PASSAGE OF TIME, BECOME AN EVENT OF DEFAULT OR SUCH A DEFAULT OR
BREACH BY SUCH PARTY AND THE FOLLOWING:


 


(1)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN THIRTY (30) CALENDAR
DAYS AFTER THE END OF EACH CALENDAR MONTH, THE UNAUDITED CONSOLIDATED AND
CONSOLIDATING BALANCE SHEETS OF FIC AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE
END OF SUCH PERIOD AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME
AND RETAINED EARNINGS AND OF CASH FLOWS FOR FIC AND ITS CONSOLIDATED
SUBSIDIARIES FOR SUCH PERIOD AND THE PORTION OF THE FISCAL YEAR THROUGH THE END
OF SUCH PERIOD, ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER OF FIC,
WHICH CERTIFICATE SHALL STATE THAT SAID CONSOLIDATED FINANCIAL STATEMENTS FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION AND
RESULTS OF OPERATIONS OF FIC AND ITS CONSOLIDATED SUBSIDIARIES IN ACCORDANCE
WITH GAAP, CONSISTENTLY APPLIED, AS AT THE END OF, AND FOR, SUCH PERIOD (SUBJECT
TO NORMAL YEAR-END ADJUSTMENTS);


 


(2)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR OF FIC, THE CONSOLIDATED AND CONSOLIDATING
BALANCE SHEETS OF FIC AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH
FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED
EARNINGS AND OF CASH FLOWS FOR FIC AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS YEAR, ACCOMPANIED BY AN OPINION THEREON OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS, A MEMBER OF AICPA, WHICH OPINION SHALL NOT BE QUALIFIED AS TO SCOPE
OF AUDIT OR GOING CONCERN AND SHALL STATE THAT SAID CONSOLIDATED AND
CONSOLIDATING FINANCIAL STATEMENTS FAIRLY PRESENT THE CONSOLIDATED FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF FIC AND ITS RESPECTIVE CONSOLIDATED
SUBSIDIARIES AS AT THE END OF, AND FOR, SUCH FISCAL YEAR IN ACCORDANCE WITH
GAAP;


 


(3)           SUCH OTHER PREPARED STATEMENTS THAT ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST;


 


(4)           IF APPLICABLE, COPIES OF ANY 10-KS, 10-QS, REGISTRATION STATEMENTS
AND OTHER “CORPORATE FINANCE” SEC FILINGS (OTHER THAN 8-KS) BY SELLERS,

 

46

--------------------------------------------------------------------------------


 


WITHIN 5 BUSINESS DAYS OF THEIR FILING WITH THE SEC; PROVIDED, THAT, SELLERS OR
ANY AFFILIATE WILL PROVIDE ADMINISTRATIVE AGENT AND CREDIT SUISSE FIRST BOSTON
CORPORATION WITH A COPY OF THE ANNUAL 10-K FILED WITH THE SEC BY SELLERS OR
THEIR AFFILIATES, NO LATER THAN 90 DAYS AFTER THE END OF THE YEAR;


 


(5)           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN THIRTY (30) DAYS OF
RECEIPT, COPIES OF RELEVANT PORTIONS OF ALL FINAL WRITTEN AGENCY, FHA, VA,
GOVERNMENTAL AUTHORITY AND INVESTOR AUDITS, EXAMINATIONS, EVALUATIONS,
MONITORING REVIEWS AND REPORTS OF ITS OPERATIONS (INCLUDING THOSE PREPARED ON A
CONTRACT BASIS) WHICH PROVIDE FOR OR RELATE TO (I) MATERIAL CORRECTIVE ACTION
REQUIRED OR (II) MATERIAL SANCTIONS PROPOSED, IMPOSED OR REQUIRED, INCLUDING
WITHOUT LIMITATION NOTICES OF DEFAULTS, NOTICES OF TERMINATION OF APPROVED
STATUS, NOTICES OF IMPOSITION OF SUPERVISORY AGREEMENTS OR INTERIM SERVICING
AGREEMENTS, AND NOTICES OF PROBATION, SUSPENSION, OR NON-RENEWAL;


 


(6)           FROM TIME TO TIME SUCH OTHER INFORMATION REGARDING THE FINANCIAL
CONDITION, OPERATIONS, OR BUSINESS OF THE SELLERS AS ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST;


 


(7)           AS SOON AS REASONABLY POSSIBLE, AND IN ANY EVENT WITHIN THIRTY
(30) DAYS AFTER A RESPONSIBLE OFFICER OF ANY SELLER KNOWS, OR WITH RESPECT TO
ANY PLAN OR MULTIEMPLOYER PLAN TO WHICH ANY SELLER OR ANY OF ITS SUBSIDIARIES
MAKES DIRECT CONTRIBUTIONS, HAS REASON TO BELIEVE, THAT ANY OF THE EVENTS OR
CONDITIONS SPECIFIED BELOW WITH RESPECT TO ANY PLAN OR MULTIEMPLOYER PLAN HAS
OCCURRED OR EXISTS, A STATEMENT SIGNED BY A SENIOR FINANCIAL OFFICER OF SUCH
SELLER SETTING FORTH DETAILS RESPECTING SUCH EVENT OR CONDITION AND THE ACTION,
IF ANY, THAT SUCH SELLER OR ITS ERISA AFFILIATE PROPOSES TO TAKE WITH RESPECT
THERETO (AND A COPY OF ANY REPORT OR NOTICE REQUIRED TO BE FILED WITH OR GIVEN
TO PBGC BY SUCH SELLER OR AN ERISA AFFILIATE WITH RESPECT TO SUCH EVENT OR
CONDITION);


 


(8)           ANY REPORTABLE EVENT, AS DEFINED IN SECTION 4043(C) OF ERISA AND
THE REGULATIONS ISSUED THEREUNDER, WITH RESPECT TO A PLAN, AS TO WHICH PBGC HAS
NOT BY REGULATION WAIVED THE REQUIREMENT OF SECTION 4043(A) OF ERISA THAT IT BE
NOTIFIED WITHIN THIRTY (30) DAYS OF THE OCCURRENCE OF SUCH EVENT (PROVIDED THAT
A FAILURE TO MEET THE MINIMUM FUNDING STANDARD OF SECTION 412 OF THE CODE OR
SECTION 302 OF ERISA, INCLUDING, WITHOUT LIMITATION, THE FAILURE TO MAKE ON OR
BEFORE ITS DUE DATE A REQUIRED INSTALLMENT UNDER SECTION 412(M) OF THE CODE OR
SECTION 302(E) OF ERISA, SHALL BE A REPORTABLE EVENT REGARDLESS OF THE ISSUANCE
OF ANY WAIVERS IN ACCORDANCE WITH SECTION 412(D) OF THE CODE); AND ANY REQUEST
FOR A WAIVER UNDER SECTION 412(D) OF THE CODE FOR ANY PLAN;


 


(9)           THE DISTRIBUTION UNDER SECTION 4041(C) OF ERISA OF A NOTICE OF
INTENT TO TERMINATE ANY PLAN OR ANY ACTION TAKEN BY THE ANY SELLER OR AN ERISA
AFFILIATE TO TERMINATE ANY PLAN;


 


(10)         THE INSTITUTION BY PBGC OF PROCEEDINGS UNDER SECTION 4042 OF ERISA
FOR THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER ANY

 

47

--------------------------------------------------------------------------------


 


PLAN, OR THE RECEIPT BY THE ANY SELLER OR ANY ERISA AFFILIATE OF A NOTICE FROM A
MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY PBGC WITH RESPECT TO SUCH
MULTIEMPLOYER PLAN;


 


(11)         THE COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN BY ANY
SELLER OR ANY ERISA AFFILIATE THAT RESULTS IN LIABILITY UNDER SECTION 4201 OR
4204 OF ERISA (INCLUDING THE OBLIGATION TO SATISFY SECONDARY LIABILITY AS A
RESULT OF A PURCHASER DEFAULT) THAT WOULD HAVE A MATERIAL ADVERSE EFFECT OR THE
RECEIPT BY ANY SELLER OR ANY ERISA AFFILIATE OF NOTICE FROM A MULTIEMPLOYER PLAN
THAT IT IS IN REORGANIZATION OR INSOLVENCY PURSUANT TO SECTION 4241 OR 4245 OF
ERISA OR THAT IT INTENDS TO TERMINATE OR HAS TERMINATED UNDER SECTION 4041A OF
ERISA;


 


(12)         THE INSTITUTION OF A PROCEEDING BY A FIDUCIARY OF ANY MULTIEMPLOYER
PLAN AGAINST ANY SELLER OR ANY ERISA AFFILIATE TO ENFORCE SECTION 515 OF ERISA,
WHICH PROCEEDING IS NOT DISMISSED WITHIN THIRTY (30) DAYS;


 


(13)         THE ADOPTION OF AN AMENDMENT TO ANY PLAN THAT WOULD RESULT IN THE
LOSS OF TAX-EXEMPT STATUS OF THE TRUST OF WHICH SUCH PLAN IS A PART IF THE
RELATED SELLER OR AN ERISA AFFILIATE FAILS TO PROVIDE TIMELY SECURITY TO SUCH
PLAN IN ACCORDANCE WITH THE PROVISIONS OF SECTION 401(A)(29) OF THE CODE OR
SECTION 307 OF ERISA.


 


(14)         AS SOON AS REASONABLY POSSIBLE, NOTICE OF ANY OF THE FOLLOWING
EVENTS:


 

(A)           CHANGE IN THE INSURANCE COVERAGE REQUIRED OF SELLERS, SERVICER OR
ANY OTHER PERSON PURSUANT TO ANY PROGRAM AGREEMENT, WITH A COPY OF EVIDENCE OF
SAME ATTACHED;

 

(B)           IMMEDIATELY FOLLOWING NOTICE OR KNOWLEDGE OF ANY MATERIAL
LITIGATION AGAINST ANY SELLER;

 

(C)           ANY MATERIAL DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR
SUSPENSION BETWEEN ANY SELLER OR SERVICER, ON THE ONE HAND, AND ANY GOVERNMENTAL
AUTHORITY;

 

(D)           ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL REPORTING
PRACTICES OF ANY SELLER OR SERVICER;

 

(E)           THE OCCURRENCE OF ANY MATERIAL EMPLOYMENT DISPUTE AND A
DESCRIPTION OF THE STRATEGY FOR RESOLVING IT THAT HAS THE POSSIBILITY OF
RESULTING IN A MATERIAL ADVERSE EFFECT;

 

(F)            WITH RESPECT TO ANY PURCHASED MORTGAGE LOAN, IMMEDIATELY UPON
RECEIPT OF NOTICE OR KNOWLEDGE THEREOF, THAT THE UNDERLYING MORTGAGED PROPERTY
HAS BEEN DAMAGED BY WASTE, FIRE, EARTHQUAKE OR EARTH MOVEMENT, WINDSTORM,

 

48

--------------------------------------------------------------------------------


 

FLOOD, TORNADO OR OTHER CASUALTY, OR OTHERWISE DAMAGED SO AS TO AFFECT ADVERSELY
THE VALUE OF SUCH MORTGAGED LOAN;

 

(G)           ANY MATERIAL ISSUES RAISED UPON EXAMINATION OF SELLERS OR SELLERS’
FACILITIES BY ANY GOVERNMENTAL AUTHORITY;

 

(H)           ANY MATERIAL CHANGE IN THE INDEBTEDNESS OF ANY SELLER, INCLUDING,
WITHOUT LIMITATION, ANY MATERIAL DEFAULT, RENEWAL, NON-RENEWAL, TERMINATION,
INCREASE IN AVAILABLE AMOUNT OR DECREASE IN AVAILABLE AMOUNT RELATED THERETO;

 

(I)            PROMPTLY UPON RECEIPT OF NOTICE OR KNOWLEDGE OF (I) ANY DEFAULT
RELATED TO ANY REPURCHASE ASSET, (II) ANY LIEN OR SECURITY INTEREST (OTHER THAN
SECURITY INTERESTS CREATED HEREBY OR BY THE OTHER PROGRAM AGREEMENTS) ON, OR
CLAIM ASSERTED AGAINST, ANY OF THE PURCHASED MORTGAGE LOANS; AND

 

(J)            ANY OTHER EVENT, CIRCUMSTANCE OR CONDITION THAT HAS RESULTED, OR
HAS A POSSIBILITY OF RESULTING, IN A MATERIAL ADVERSE EFFECT WITH RESPECT TO ANY
SELLER OR SERVICER.

 


B.             OFFICER’S CERTIFICATES.  SELLERS WILL FURNISH TO ADMINISTRATIVE
AGENT, AT THE TIME SELLERS FURNISH EACH SET OF FINANCIAL STATEMENTS PURSUANT TO
SECTION 17(A)(1) OR (2) ABOVE, A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH
SELLER IN THE FORM OF EXHIBIT D HERETO CERTIFYING THAT, AS OF THE DATE OF SUCH
FINANCIAL STATEMENTS AND AS OF THE DATE OF SUCH CERTIFICATES, SUCH SELLER IS IN
COMPLIANCE WITH ALL THE TERMS OF THIS AGREEMENT AND SETTING FORTH THE BASIS FOR
SUCH COMPLIANCE, INCLUDING THE CALCULATION OF EACH FINANCIAL RATIO AND COVENANT
REQUIRED TO BE SATISFIED HEREIN.


 


C.             COMPLIANCE CERTIFICATE.  FOR EACH MONTH, FIC SHALL DELIVER TO
ADMINISTRATIVE AGENT A COMPLIANCE CERTIFICATE CERTIFYING SELLERS’ COMPLIANCE
WITH THE COVENANTS IN SECTION 14(A), (B), (E), (EE) AND (GG) ABOVE AND SETTING
FORTH ITS CALCULATION THEREOF AND IDENTIFYING ALL MORTGAGE LOANS PURCHASED BY
BUYERS AND HELD BY CUSTODIAN PENDING REPURCHASE.


 


D.             MORTGAGE LOAN REPORTS.  THE SELLERS WILL FURNISH TO
ADMINISTRATIVE AGENT, IN THE FORM OF EXHIBIT O HERETO, MONTHLY ELECTRONIC
MORTGAGE LOAN PERFORMANCE DATA, INCLUDING, WITHOUT LIMITATION, DELINQUENCY
REPORTS, POOL ANALYTIC REPORTS AND STATIC POOL REPORTS (I.E., DELINQUENCY,
FORECLOSURE AND NET CHARGE-OFF REPORTS) AND MONTHLY STRATIFICATION REPORTS
SUMMARIZING THE CHARACTERISTICS OF THE PURCHASED MORTGAGE LOANS.


 


E.             ASSET TAPE.  SELLERS SHALL PROVIDE TO ADMINISTRATIVE AGENT,
ELECTRONICALLY, IN A FORMAT MUTUALLY ACCEPTABLE TO ADMINISTRATIVE AGENT AND
SELLERS, AN ASSET TAPE BY NO LATER THAN THE REPORTING DATE.


 


F.              OTHER. SELLERS SHALL DELIVER TO ADMINISTRATIVE AGENT ANY OTHER
REPORTS OR INFORMATION REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR AS
OTHERWISE REQUIRED PURSUANT TO THIS AGREEMENT.

 

49

--------------------------------------------------------------------------------


 


18.  REPURCHASE TRANSACTIONS


 

Each Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Mortgage Loans or otherwise pledge, hypothecate, assign, transfer or
otherwise convey the Purchased Mortgage Loans with a counterparty of such
Buyer’s choice.  Unless an Event of Default shall have occurred, no such
transaction shall relieve Buyers of their obligations to transfer Purchased
Mortgage Loans to Sellers pursuant to Section 4 hereof, or of Buyers’ obligation
to credit or pay Income to, or apply Income to the obligations of, Sellers
pursuant to Section 7 hereof.  In the event any Buyer engage in a repurchase
transaction with any of the Purchased Mortgage Loans or otherwise pledges or
hypothecates any of the Purchased Mortgage Loans, such Buyer shall have the
right to assign to such Buyer’s counterparty any of the applicable
representations or warranties herein and the remedies for breach thereof, as
they relate to the Purchased Mortgage Loans that are subject to such repurchase
transaction.

 


19.  SINGLE AGREEMENT


 

Buyers, Administrative Agent and each Seller acknowledge that, and have entered
hereunto, and will enter into each Transaction hereunder, in consideration of
and in reliance upon the fact that, all Transactions hereunder constitute a
single business and contractual relationship and have been made in consideration
of each other.  Accordingly, each of Buyers, Administrative Agent and each
Seller agrees (i) to perform all of its obligations in respect of each
Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set-off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 


20.  NOTICES AND OTHER COMMUNICATIONS


 

Any and all notices (with the exception of Transaction Requests or Purchase
Confirmations, which shall be delivered via facsimile or electronically only),
statements, demands or other communications hereunder may be given by a party to
the other by mail, facsimile, messenger or otherwise to the address specified
below, or so sent to such party at any other place specified in a notice of
change of address hereafter received by the other.  All notices, demands and
requests hereunder may be made orally, to be confirmed promptly in writing, or
by other communication as specified in the preceding sentence.

 

50

--------------------------------------------------------------------------------


 

If to a Seller:

 

Fieldstone Mortgage Company
11000 Broken Land Parkway
Suite 600
Columbia, MD  21044
Attention:  Treasurer
Phone Number:  410-772-7275
Fax Number:  443-367-2172

 

mkrebs@fmcmortgage.com

 

Fieldstone Investment Corporation
11000 Broken Land Parkway
Suite 600
Columbia, MD  21044
Attention:  Treasurer
Phone Number:  410-772-7275
Fax Number:  443-367-2172

 

mkrebs@fmcmortgage.com

 

with a copy to:

 

Kevin Gralley
Hogan & Hartson, LLP
111 S. Calvert St., Suite 1600
Baltimore, MD  21202
Phone Number:  410-659-2738
Fax Number:  410-539-6981

 

kggralley@hhlaw.com

 

If to Administrative Agent:

 

Credit Suisse, New York Branch
11 Madison Avenue, 5th Floor
New York, NY 10010
Attention:  Joseph Soave and Alex Smith
Phone Number:  (212) 325-9103
Fax Number:          (212) 325-0873

 

51

--------------------------------------------------------------------------------


 

with a copy to:

 

Credit Suisse, New York Branch
Eleven Madison Avenue
New York, NY 10010
Attention: Legal Department

 


21.  ENTIRE AGREEMENT; SEVERABILITY


 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 


22.  NON ASSIGNABILITY


 


THE PROGRAM AGREEMENTS ARE NOT ASSIGNABLE BY ANY SELLER.  BUYERS MAY FROM TIME
TO TIME ASSIGN ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE PROGRAM AGREEMENTS; PROVIDED, HOWEVER THAT ADMINISTRATIVE
AGENT SHALL MAINTAIN AS AGENT OF SELLERS, FOR REVIEW BY SELLERS UPON WRITTEN
REQUEST, A REGISTER OF ASSIGNEES AND A COPY OF AN EXECUTED ASSIGNMENT AND
ACCEPTANCE BY BUYERS AND ASSIGNEE (“ASSIGNMENT AND ACCEPTANCE”), SPECIFYING THE
PERCENTAGE OR PORTION OF SUCH RIGHTS AND OBLIGATIONS ASSIGNED.  UPON SUCH
ASSIGNMENT, (A) SUCH ASSIGNEE SHALL BE A PARTY HERETO AND TO EACH PROGRAM
AGREEMENT TO THE EXTENT OF THE PERCENTAGE OR PORTION SET FORTH IN THE ASSIGNMENT
AND ACCEPTANCE, AND SHALL SUCCEED TO THE APPLICABLE RIGHTS AND OBLIGATIONS OF
BUYERS HEREUNDER, AND (B) BUYERS SHALL, TO THE EXTENT THAT SUCH RIGHTS AND
OBLIGATIONS HAVE BEEN SO ASSIGNED BY IT TO EITHER (I) AN AFFILIATE OF A BUYER
WHICH ASSUMES THE OBLIGATIONS OF SUCH BUYER OR (II) TO ANOTHER PERSON APPROVED
BY SELLERS (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD) WHICH ASSUMES THE
OBLIGATIONS OF ANY BUYER, BE RELEASED FROM ITS OBLIGATIONS HEREUNDER AND UNDER
THE PROGRAM AGREEMENTS.  UNLESS OTHERWISE STATED IN THE ASSIGNMENT AND
ACCEPTANCE, SELLERS SHALL CONTINUE TO TAKE DIRECTIONS SOLELY FROM ADMINISTRATIVE
AGENT UNLESS OTHERWISE NOTIFIED BY ADMINISTRATIVE AGENT IN WRITING. 
ADMINISTRATIVE AGENT MAY DISTRIBUTE TO ANY PROSPECTIVE ASSIGNEE ANY DOCUMENT OR
OTHER INFORMATION DELIVERED TO ADMINISTRATIVE AGENT BY SELLERS.


 


23.  SET-OFF


 


A.             IN ADDITION TO ANY RIGHTS AND REMEDIES OF BUYERS AND
ADMINISTRATIVE AGENT PROVIDED BY LAW, BUYERS AND ADMINISTRATIVE AGENT SHALL HAVE
THE RIGHT, WITHOUT PRIOR NOTICE TO SELLERS, ANY SUCH NOTICE BEING EXPRESSLY
WAIVED BY SELLERS TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT
BECOMING DUE AND PAYABLE BY SELLERS HEREUNDER (WHETHER AT THE STATED MATURITY,
BY ACCELERATION OR OTHERWISE) TO SET-OFF AND APPROPRIATE AND APPLY AGAINST SUCH
AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY
CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT,
MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY BUYERS OR ANY BRANCH OR
AGENCY THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF SELLERS.  ADMINISTRATIVE
AGENT AGREES PROMPTLY TO NOTIFY SELLERS AFTER ANY SUCH SET-OFF AND APPLICATION
MADE BY BUYERS OR

 

52

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT; PROVIDED, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


 


B.             IF ANY BUYER (A “BENEFITED BUYER”) SHALL AT ANY TIME RECEIVE ANY
PAYMENT OF ALL OR PART OF THE OBLIGATIONS OWED TO SUCH BUYER, OR PRICE
DIFFERENTIAL IN RESPECT THEREOF, OR RECEIVE ANY ASSETS IN RESPECT THEREOF
(WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF, PURSUANT TO EVENTS OR
PROCEEDINGS OF THE NATURE REFERRED TO IN SECTION 15(D), OR OTHERWISE), IN A
GREATER PROPORTION THAN ANY SUCH PAYMENT TO OR ASSET RECEIVED BY ANY OTHER
BUYER, IF ANY, IN RESPECT OF SUCH OTHER BUYER’S TRANSACTIONS, SUCH PRICE
DIFFERENTIAL OR SUCH OTHER OBLIGATIONS, SUCH BENEFITED BUYER SHALL PURCHASE FOR
CASH FROM THE OTHER BUYERS A PARTICIPATING INTEREST IN SUCH PORTION OF EACH SUCH
OTHER BUYER’S TRANSACTIONS, OR SHALL PROVIDE SUCH OTHER BUYERS WITH THE BENEFITS
OF ANY SUCH ASSET, OR THE PROCEEDS THEREOF, AS SHALL BE NECESSARY TO CAUSE SUCH
BENEFITED BUYER TO SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH ASSET OR
PROCEEDS RATABLY WITH EACH OF THE BUYERS BASED UPON THE RESPECTIVE AGGREGATE
PURCHASE PRICES OF THE TRANSACTIONS HELD BY THEM; PROVIDED, HOWEVER, THAT IF ALL
OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM
SUCH BENEFITED BUYER, SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE
AND BENEFITS RETURNED, TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST. 
EACH SELLER AGREES THAT EACH BUYER SO PURCHASING A PORTION OF ANOTHER BUYER’S
TRANSACTIONS AND ANY PARTICIPANT MAY EXERCISE ALL RIGHTS OF PAYMENT (INCLUDING,
WITHOUT LIMITATION, RIGHTS OF SET-OFF) WITH RESPECT TO SUCH PORTION AS FULLY AS
IF SUCH BUYER WERE THE DIRECT HOLDER OF SUCH PORTION.


 


24.  BINDING EFFECT; GOVERNING LAW; JURISDICTION


 


A.             THIS AGREEMENT SHALL BE BINDING AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  EACH
SELLER ACKNOWLEDGES THAT THE OBLIGATIONS OF BUYERS AND ADMINISTRATIVE AGENT
HEREUNDER OR OTHERWISE ARE NOT THE SUBJECT OF ANY GUARANTY BY, OR RECOURSE TO,
ANY DIRECT OR INDIRECT PARENT OR OTHER AFFILIATE OF BUYERS OR ADMINISTRATIVE
AGENT.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.


 


B.             EACH SELLER HEREBY WAIVES TRIAL BY JURY.  EACH SELLER HEREBY
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF
NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING.  EACH SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.

 

53

--------------------------------------------------------------------------------


 


25.  NO WAIVERS, ETC.


 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 16(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.

 


26.  INTENT


 


A.             THE PARTIES RECOGNIZE THAT EACH TRANSACTION IS A “REPURCHASE
AGREEMENT” AS THAT TERM IS DEFINED IN SECTION 101 OF TITLE 11 OF THE UNITED
STATES CODE, AS AMENDED (EXCEPT INSOFAR AS THE TYPE OF PURCHASED MORTGAGE LOANS
SUBJECT TO SUCH TRANSACTION OR THE TERM OF SUCH TRANSACTION WOULD RENDER SUCH
DEFINITION INAPPLICABLE), AND A “SECURITIES CONTRACT” AS THAT TERM IS DEFINED IN
SECTION 741 OF TITLE 11 OF THE UNITED STATES CODE, AS AMENDED (EXCEPT INSOFAR AS
THE TYPE OF ASSETS SUBJECT TO SUCH TRANSACTION WOULD RENDER SUCH DEFINITION
INAPPLICABLE).


 


B.             IT IS UNDERSTOOD THAT EITHER PARTY’S RIGHT TO LIQUIDATE PURCHASED
MORTGAGE LOANS DELIVERED TO IT IN CONNECTION WITH TRANSACTIONS HEREUNDER OR TO
EXERCISE ANY OTHER REMEDIES PURSUANT TO SECTION 16 HEREOF IS A CONTRACTUAL RIGHT
TO LIQUIDATE SUCH TRANSACTION AS DESCRIBED IN SECTIONS 555 AND 559 OF TITLE 11
OF THE UNITED STATES CODE, AS AMENDED.


 


C.             THE PARTIES AGREE AND ACKNOWLEDGE THAT IF A PARTY HERETO IS AN
“INSURED DEPOSITORY INSTITUTION,” AS SUCH TERM IS DEFINED IN THE FEDERAL DEPOSIT
INSURANCE ACT, AS AMENDED (“FDIA”), THEN EACH TRANSACTION HEREUNDER IS A
“QUALIFIED FINANCIAL CONTRACT,” AS THAT TERM IS DEFINED IN FDIA AND ANY RULES,
ORDERS OR POLICY STATEMENTS THEREUNDER (EXCEPT INSOFAR AS THE TYPE OF ASSETS
SUBJECT TO SUCH TRANSACTION WOULD RENDER SUCH DEFINITION INAPPLICABLE).


 


D.             IT IS UNDERSTOOD THAT THIS AGREEMENT CONSTITUTES A “NETTING
CONTRACT” AS DEFINED IN AND SUBJECT TO TITLE IV OF THE FEDERAL DEPOSIT INSURANCE
CORPORATION IMPROVEMENT ACT OF 1991 (“FDICIA”) AND EACH PAYMENT ENTITLEMENT AND
PAYMENT OBLIGATION UNDER ANY TRANSACTION HEREUNDER SHALL CONSTITUTE A “COVERED
CONTRACTUAL PAYMENT ENTITLEMENT” OR “COVERED CONTRACTUAL PAYMENT OBLIGATION”,
RESPECTIVELY, AS DEFINED IN AND SUBJECT TO FDICIA (EXCEPT INSOFAR AS ONE OR BOTH
OF THE PARTIES IS NOT A “FINANCIAL INSTITUTION” AS THAT TERM IS DEFINED IN
FDICIA).


 


E.             THIS AGREEMENT IS INTENDED TO BE A “REPURCHASE AGREEMENT” AND A
“SECURITIES CONTRACT,” WITHIN THE MEANING OF SECTION 555 AND SECTION 559 UNDER
THE BANKRUPTCY CODE.

 

54

--------------------------------------------------------------------------------


 


27.  DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS


 

The parties acknowledge that they have been advised that:

 


A.             IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
BROKER OR DEALER REGISTERED WITH THE SEC UNDER SECTION 15 OF THE 1934 ACT, THE
SECURITIES INVESTOR PROTECTION CORPORATION HAS TAKEN THE POSITION THAT THE
PROVISIONS OF THE SIPA DO NOT PROTECT THE OTHER PARTY WITH RESPECT TO ANY
TRANSACTION HEREUNDER;


 


B.             IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
GOVERNMENT SECURITIES BROKER OR A GOVERNMENT SECURITIES DEALER REGISTERED WITH
THE SEC UNDER SECTION 15C OF THE 1934 ACT, SIPA WILL NOT PROVIDE PROTECTION TO
THE OTHER PARTY WITH RESPECT TO ANY TRANSACTION HEREUNDER; AND


 


C.             IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
FINANCIAL INSTITUTION, FUNDS HELD BY THE FINANCIAL INSTITUTION PURSUANT TO A
TRANSACTION HEREUNDER ARE NOT A DEPOSIT AND THEREFORE ARE NOT INSURED BY THE
FEDERAL DEPOSIT INSURANCE CORPORATION OR THE NATIONAL CREDIT UNION SHARE
INSURANCE FUND, AS APPLICABLE.


 


28.  POWER OF ATTORNEY


 

Each Seller hereby authorizes Administrative Agent to file such financing
statement or statements relating to the Repurchase Assets without Sellers’
signature thereon as Administrative Agent, at its option, may deem appropriate. 
Each Seller hereby appoints Administrative Agent as Sellers’ agent and
attorney-in-fact to execute any such financing statement or statements in
Sellers’ name and to perform all other acts which Administrative Agent deems
appropriate to perfect and continue its ownership interest in and/or the
security interest granted hereby, if applicable, and to protect, preserve and
realize upon the Repurchase Assets, including, but not limited to, the right to
endorse notes, complete blanks in documents, transfer servicing, and sign
assignments on behalf of Sellers as its agent and attorney-in-fact.  This agency
and power of attorney is coupled with an interest and is irrevocable without
Administrative Agent’s consent.  Notwithstanding the foregoing, the power of
attorney hereby granted may be exercised only during the occurrence and
continuance of any Event of Default hereunder. Sellers shall pay the filing
costs for any financing statement or statements prepared pursuant to this
Section 28.

 


29.  BUYERS AND ADMINISTRATIVE AGENT MAY ACT THROUGH AFFILIATES


 


BUYERS AND ADMINISTRATIVE AGENT MAY, FROM TIME TO TIME, DESIGNATE ONE OR MORE
AFFILIATES FOR THE PURPOSE OF PERFORMING ANY ACTION HEREUNDER.


 


30.  INDEMNIFICATION; OBLIGATIONS


 


A.             EACH SELLER AGREES TO HOLD BUYER, ADMINISTRATIVE AGENT AND EACH
OF THEIR RESPECTIVE AFFILIATES AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
AND ADVISORS (EACH, AN “INDEMNIFIED PARTY”) HARMLESS FROM AND INDEMNIFY EACH
INDEMNIFIED PARTY (AND WILL REIMBURSE EACH INDEMNIFIED PARTY AS THE SAME IS
INCURRED) AGAINST ALL LIABILITIES, LOSSES, DAMAGES, JUDGMENTS, COSTS AND
EXPENSES (INCLUDING, WITHOUT

 

55

--------------------------------------------------------------------------------


 


LIMITATION, REASONABLE FEES AND EXPENSES OF COUNSEL) OF ANY KIND WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY INDEMNIFIED PARTY RELATING TO
OR ARISING OUT OF THIS AGREEMENT, ANY TRANSACTION REQUEST, PURCHASE
CONFIRMATION, ANY PROGRAM AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY RESULTING FROM ANYTHING OTHER THAN THE INDEMNIFIED PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  EACH SELLER ALSO AGREES TO REIMBURSE EACH
INDEMNIFIED PARTY FOR ALL REASONABLE EXPENSES IN CONNECTION WITH THE ENFORCEMENT
OF THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY PROVIDED FOR HEREIN,
ANY TRANSACTION REQUEST, PURCHASE CONFIRMATION AND ANY PROGRAM AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL.  EACH SELLER’S AGREEMENTS IN THIS SECTION 30 SHALL SURVIVE THE PAYMENT
IN FULL OF THE REPURCHASE PRICE AND THE EXPIRATION OR TERMINATION OF THIS
AGREEMENT.  EACH SELLER HEREBY ACKNOWLEDGES THAT ITS OBLIGATIONS HEREUNDER ARE
RECOURSE OBLIGATIONS OF SUCH SELLER AND ARE NOT LIMITED TO RECOVERIES EACH
INDEMNIFIED PARTY MAY HAVE WITH RESPECT TO THE PURCHASED MORTGAGE LOANS.  EACH
SELLER ALSO AGREES NOT TO ASSERT ANY CLAIM AGAINST BUYERS, ADMINISTRATIVE AGENT
OR ANY OF THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS AND AGENTS, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING
TO THE FACILITY ESTABLISHED HEREUNDER, THE ACTUAL OR PROPOSED USE OF THE
PROCEEDS OF THE TRANSACTIONS, THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY.  THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT
CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.


 


B.             WITHOUT LIMITATION TO THE PROVISIONS OF SECTION 4, IF ANY PAYMENT
OF THE REPURCHASE PRICE OF ANY TRANSACTION IS MADE BY SELLERS OTHER THAN ON THE
THEN SCHEDULED REPURCHASE DATE THERETO AS A RESULT OF AN ACCELERATION OF THE
REPURCHASE DATE PURSUANT TO SECTION 16 OR FOR ANY OTHER REASON, SELLERS SHALL,
UPON DEMAND BY ADMINISTRATIVE AGENT, PAY TO ADMINISTRATIVE AGENT AN AMOUNT
SUFFICIENT TO COMPENSATE BUYERS OR ADMINISTRATIVE AGENT FOR ANY LOSSES, COSTS OR
EXPENSES THAT IT MAY REASONABLY INCUR AS OF A RESULT OF SUCH PAYMENT.


 


C.             WITHOUT LIMITING THE PROVISIONS OF SECTION 30(A) HEREOF, IF
SELLERS FAIL TO PAY WHEN DUE ANY COSTS, EXPENSES OR OTHER AMOUNTS PAYABLE BY
THEM UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF
COUNSEL AND INDEMNITIES, SUCH AMOUNT MAY BE PAID ON BEHALF OF SELLERS BY
ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION.


 


31.  COUNTERPARTS


 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

 

56

--------------------------------------------------------------------------------


 


32.  CONFIDENTIALITY


 

This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Buyers, Administrative Agent and Agent and
shall be held by Sellers in strict confidence and shall not be disclosed to any
third party without the written consent of Buyers and Administrative Agent
except for (i) disclosure to Sellers’ direct and indirect Affiliates and
Subsidiaries, attorneys or accountants, but only to the extent such disclosure
is necessary and such parties agree to hold all information in strict
confidence, (ii)  disclosure required by law, rule, regulation or order of a
court or other regulatory body including, without limitation, the SEC,
(iii) disclosure to Persons performing due diligence investigations of Sellers
in connection with merger or acquisition transactions or in connection with any
initial public offering involving the Sellers or their Affiliates, or
(iv) disclosure in connection with any initial public offering involving the
Sellers or their Affiliates only with respect to (a) the existence of this
Repurchase Agreement, (b) the Maximum Aggregate Purchase Price, (c) the range or
average of the calculation of the Purchase Price or Price Differential, (d) the
restrictive covenants set forth in Section 14, (e) the sub-limits related to
Wet-Ink Mortgage Loans, (f) the Termination Date, (g) the date of this Agreement
and (h) the aggregate Purchase Price of outstanding Transactions as of a certain
date, or (v) disclosure to Sellers’ current and prospective warehouse lenders;
and provided that, in no event shall either Seller disclose to any current or
prospective warehouse lenders any other terms other than those referred to in
(iv)(a), (b) and (d) above, including without limitation, any information with
respect to the calculation of the Purchase Price, Price Differential or any
fees, without the express written consent of Administrative or as is otherwise
permitted pursuant to this Section 32.  Notwithstanding the foregoing or
anything to the contrary contained herein or in any other Program Agreement, the
parties hereto may disclose to any and all Persons, without limitation of any
kind, the federal, state and local tax treatment of the Transactions, any fact
relevant to understanding the federal, state and local tax treatment of the
Transactions, and all materials of any kind (including opinions or other tax
analyses) relating to such federal, state and local tax treatment and that may
be relevant to understanding such tax treatment; provided that Sellers may not
disclose the name of or identifying information with respect to Buyers,
Administrative Agent or Agent or any pricing terms (including, without
limitation, the Pricing Rate, Purchase Price Percentage and Purchase Price) or
other nonpublic business or financial information (including any sublimits and
financial covenants) that is unrelated to the federal, state and local tax
treatment of the Transactions and is not relevant to understanding the federal,
state and local tax treatment of the Transactions, without the prior written
consent of the Buyers and Administrative Agent.

 


33.  RECORDING OF COMMUNICATIONS


 

Buyers, Administrative Agent and Sellers shall have the right (but not the
obligation) from time to time to make or cause to be made tape recordings of
communications between its employees and those of the other party with respect
to Transactions.  Buyers, Administrative Agent and Sellers consent to the
admissibility of such tape recordings in any court, arbitration, or other
proceedings.  The parties agree that a duly authenticated transcript of such a
tape recording shall be deemed to be a writing conclusively evidencing the
parties’ agreement.

 

57

--------------------------------------------------------------------------------


 


34.  RESERVED


 


35.  NO PROCEEDINGS; WAIVER OF SETOFF


 


EACH OF THE ADMINISTRATIVE AGENT, THE BUYERS AND SELLERS HEREBY AGREES THAT IT
WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST ANY
BUYER, ANY PROCEEDINGS OF THE TYPE REFERRED TO IN THE DEFINITION OF “ACT OF
INSOLVENCY” HEREUNDER UNTIL ONE YEAR AND ONE DAY SHALL HAVE ELAPSED SINCE THE
LAST DAY ON WHICH ANY COMMERCIAL PAPER REMAINS OUTSTANDING.


 


EACH OF THE ADMINISTRATIVE AGENT, THE SELLERS, THE SERVICER, AND THE BUYERS
HEREBY WAIVE ANY RIGHT OF SETOFF IT MAY HAVE OR TO WHICH IT MAY BE ENTITLED
UNDER THIS AGREEMENT FROM TIME TO TIME AGAINST ANY BUYER OR ITS ASSETS.


 


36.  PERIODIC DUE DILIGENCE REVIEW


 

Each Seller acknowledges that Buyers and Administrative Agent have the right to
perform continuing due diligence reviews with respect to the Sellers and the
Mortgage Loans, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, or otherwise, and each Seller
agrees that upon reasonable (but no less than one (1) Business Day’s) prior
notice unless an Event of Default shall have occurred, in which case no notice
is required, to Sellers, Buyers, Administrative Agent or their authorized
representatives will be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Mortgage Files and any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession or under the control of Sellers and/or the
Custodian.  Sellers also shall make available to Buyers and Administrative Agent
a knowledgeable financial or accounting officer for the purpose of answering
questions respecting the Mortgage Files and the Mortgage Loans.  Without
limiting the generality of the foregoing, each Seller acknowledges that Buyers
may purchase Mortgage Loans from Sellers based solely upon the information
provided by Sellers to Buyers and Administrative Agent in the Mortgage Loan
Schedule and the representations, warranties and covenants contained herein, and
that Buyers and Administrative Agent, at their option, have the right at any
time to conduct a partial or complete due diligence review on some or all of the
Mortgage Loans purchased in a Transaction, including, without limitation,
ordering Broker’s price opinions, new credit reports and new appraisals on the
related Mortgaged Properties and otherwise re-generating the information used to
originate such Mortgage Loan.  Buyers may underwrite such Mortgage Loans
themselves or engage a mutually agreed upon third party underwriter to perform
such underwriting.  Each Seller agrees to cooperate with Buyers, Administrative
Agent and any third party underwriter in connection with such underwriting,
including, but not limited to, providing Buyers, Administrative Agent and any
third party underwriter with access to any and all documents, records,
agreements, instruments or information relating to such Mortgage Loans in the
possession, or under the control, of Sellers.  Each Seller further agrees that
Sellers shall pay all out-of-pocket costs and expenses incurred by Buyers and
Administrative Agent in connection with Buyers’ or Administrative Agent’s
activities pursuant to this Section 36 (“Due Diligence Costs”).

 

58

--------------------------------------------------------------------------------


 


37.  AUTHORIZATIONS


 

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Sellers, Buyers or Administrative Agent,
as the case may be, under this Agreement.

 


38.  ACKNOWLEDGEMENT OF ANTI-PREDATORY LENDING POLICIES


 

Buyers have in place internal policies and procedures that expressly prohibit
its purchase of any High Cost Mortgage Loan.

 


39.  DOCUMENTS MUTUALLY DRAFTED


 

The Sellers, the Buyers and the Administrative Agent agree that this Agreement
each other Program Agreement prepared in connection with the Transactions set
forth herein have been mutually drafted and negotiated by each party, and
consequently such documents shall not be construed against either party as the
drafter thereof.

 


40.  GENERAL INTERPRETIVE PRINCIPLES.


 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 


A.             THE TERMS DEFINED IN THIS AGREEMENT HAVE THE MEANINGS ASSIGNED TO
THEM IN THIS AGREEMENT AND INCLUDE THE PLURAL AS WELL AS THE SINGULAR, AND THE
USE OF ANY GENDER HEREIN SHALL BE DEEMED TO INCLUDE THE OTHER GENDER;


 


B.             ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
ASSIGNED TO THEM IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES;


 


C.             REFERENCES HEREIN TO “ARTICLES”, “SECTIONS”, “SUBSECTIONS”,
“PARAGRAPHS”, AND OTHER SUBDIVISIONS WITHOUT REFERENCE TO A DOCUMENT ARE TO
DESIGNATED ARTICLES, SECTIONS, SUBSECTIONS, PARAGRAPHS AND OTHER SUBDIVISIONS OF
THIS AGREEMENT;


 


D.             A REFERENCE TO A SUBSECTION WITHOUT FURTHER REFERENCE TO A
SECTION IS A REFERENCE TO SUCH SUBSECTION AS CONTAINED IN THE SAME SECTION IN
WHICH THE REFERENCE APPEARS, AND THIS RULE SHALL ALSO APPLY TO PARAGRAPHS AND
OTHER SUBDIVISIONS;


 


E.             THE WORDS “HEREIN”, “HEREOF”, “HEREUNDER” AND OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION;


 


F.              THE TERM “INCLUDE” OR “INCLUDING” SHALL MEAN WITHOUT LIMITATION
BY REASON OF ENUMERATION; AND


 


G.             ALL TIMES SPECIFIED HEREIN OR IN ANY OTHER PROGRAM DOCUMENT
(UNLESS EXPRESSLY SPECIFIED OTHERWISE) ARE LOCAL TIMES IN NEW YORK, NEW YORK
UNLESS OTHERWISE STATED.

 

59

--------------------------------------------------------------------------------


 


41.  THE ADMINISTRATIVE AGENT


 


A.             APPOINTMENT.  EACH BUYER HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS THE ADMINISTRATIVE AGENT AS THE ADMINISTRATIVE AGENT OF SUCH BUYER
UNDER THIS AGREEMENT AND THE OTHER PROGRAM AGREEMENTS, AND EACH SUCH BUYER
IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT, IN SUCH CAPACITY, TO TAKE SUCH
ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE OTHER
PROGRAM AGREEMENTS AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE
EXPRESSLY DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS OF THIS AGREEMENT
AND THE OTHER PROGRAM AGREEMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE
REASONABLY INCIDENTAL THERETO INCLUDING, WITHOUT LIMITATION, ALL DISCRETIONARY
AND MINISTERIAL RIGHTS OF THE BUYER HEREUNDER.  THE SIGNATURE OF THE
ADMINISTRATIVE AGENT, DELIVERED PURSUANT TO THIS AGREEMENT, SHALL BE BINDING ON
THE BUYERS HEREUNDER AND SHALL HAVE THE SAME EFFECT AS IF SIGNED BY THE BUYERS
HEREUNDER.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN THIS
AGREEMENT, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES TO ANY BUYER, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY
FIDUCIARY RELATIONSHIP WITH ANY BUYER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER PROGRAM AGREEMENT OR OTHERWISE EXIST BY ANY BUYER AGAINST
THE ADMINISTRATIVE AGENT.  THE DESIGNATION AND APPOINTMENT OF THE ADMINISTRATIVE
AGENT SHALL NOT RELEASE ANY BUYER FROM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


B.             DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY EXECUTE ANY
OF ITS DUTIES UNDER THIS AGREEMENT AND THE OTHER PROGRAM AGREEMENTS BY OR
THROUGH AGENTS OR ATTORNEYS-IN- FACT AND SHALL BE ENTITLED TO ADVICE OF COUNSEL
CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  THE ADMINISTRATIVE AGENT
SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE TO MISCONDUCT OF ANY AGENTS OR
ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.


 


C.             EXCULPATORY PROVISIONS.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY
OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES
SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY TAKEN OR OMITTED TO BE TAKEN BY IT
OR SUCH PERSON UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER PROGRAM
AGREEMENT (EXCEPT FOR ITS OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OR (II) RESPONSIBLE IN ANY MANNER TO ANY OF THE BUYERS FOR ANY
RECITALS STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY THE SELLERS OR ANY
OFFICER THEREOF CONTAINED IN THIS AGREEMENT OR ANY OTHER PROGRAM AGREEMENT OR IN
ANY CERTIFICATE, REPORT, STATEMENTS OR OTHER DOCUMENT REFERRED TO OR PROVIDED
FOR IN, OR RECEIVED BY THE ADMINISTRATIVE AGENT UNDER OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER PROGRAM AGREEMENT OR FOR THE VALUE, VALIDITY,
EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR
ANY OTHER PROGRAM AGREEMENT OR FOR ANY FAILURE OF THE SELLERS TO PERFORM THEIR
OBLIGATIONS HEREUNDER OR THEREUNDER.  THE ADMINISTRATIVE AGENT SHALL NOT BE
UNDER ANY OBLIGATION TO ANY BUYER TO ASCERTAIN OR TO INQUIRE AS TO THE
OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS
OF, THIS AGREEMENT OR ANY OTHER PROGRAM AGREEMENT, OR TO INSPECT THE PROPERTIES,
BOOKS OR RECORDS OF THE SELLERS.  THE PARTIES EXPRESSLY ACKNOWLEDGE THAT
(A) ADMINISTRATIVE AGENT’S OBLIGATIONS UNDER THE AGREEMENT SHALL NOT INCLUDE A
GUARANTEE OF PERFORMANCE BY ITS PRINCIPAL OR PRINCIPALS AND (B) THE OTHER
PARTY’S REMEDIES SHALL NOT INCLUDE A RIGHT OF SETOFF IN RESPECT OF RIGHTS OR
OBLIGATIONS, IF ANY, OF ADMINISTRATIVE AGENT ARISING IN OTHER TRANSACTIONS IN
WHICH ADMINISTRATIVE AGENT IS ACTING AS PRINCIPAL.

 

60

--------------------------------------------------------------------------------


 


D.             RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL
BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY
TRANSACTION REQUEST, WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE,
AFFIDAVIT, LETTER, CABLEGRAM, TELEGRAM, TELECOPY, TELEX, OR TELETYPE MESSAGE,
STATEMENT, ORDER OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE
AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR
PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO
THE SELLERS OR ANY OTHER PARTY TO THIS AGREEMENT), INDEPENDENT ACCOUNTANTS AND
OTHER EXPERTS SELECTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS
AGREEMENT OR ANY OTHER PROGRAM AGREEMENT UNLESS IT SHALL FIRST RECEIVE SUCH
ADVICE OR CONCURRENCE OF THE REQUIRED COMMITTED BUYERS AS IT DEEMS APPROPRIATE
OR IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE BUYERS AGAINST ANY
AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR
CONTINUING TO TAKE ANY SUCH ACTION.  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES
BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT
AND THE OTHER PROGRAM AGREEMENT IN ACCORDANCE WITH A REQUEST OF REQUIRED
COMMITTED BUYERS, AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING UPON ALL THE BUYERS AND ALL FUTURE HOLDERS OF
THE PURCHASED MORTGAGE LOANS.


 


E.             NOTICES.  ANY (I) NOTICES, REQUESTS, CONFIRMATIONS, MORTGAGE LOAN
SCHEDULES, TRUST RECEIPTS, INCOME, CASH OR ADDITIONAL MORTGAGE LOANS TO BE
RECEIVED BY ANY BUYER AND (II) JUDGMENTS, APPROVALS, AGREEMENTS, DETERMINATIONS
OR NOTICES TO BE MADE BY ANY BUYER UNDER THIS AGREEMENT SHALL BE DELIVERED TO
AND MADE BY THE ADMINISTRATIVE AGENT.  NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY ELSEWHERE IN THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL NOT BE
DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT
HEREUNDER UNLESS THE ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM A BUYER OR
THE SELLERS REFERRING TO THIS AGREEMENT, DESCRIBING SUCH EVENT OF DEFAULT AND
STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT”.  IN THE EVENT THAT THE
ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, THE ADMINISTRATIVE AGENT SHALL GIVE
NOTICE THEREOF TO THE BUYERS.  THE ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION
WITH RESPECT TO SUCH EVENT OF DEFAULT AS SHALL BE REASONABLY DIRECTED BY THE
REQUIRED COMMITTED BUYERS; PROVIDED THAT UNLESS AND UNTIL THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS, THE ADMINISTRATIVE AGENT MAY (BUT
SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION,
WITH RESPECT TO SUCH EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST
INTERESTS OF THE BUYERS.  THE ADMINISTRATIVE AGENT SHALL PROVIDE TO THE BUYERS,
ON EACH BUSINESS DAY, THE RATE OF THE PRICING DIFFERENTIAL AND, NOT LATER THAN
THE OPENING OF BUSINESS ON THE BUSINESS DAY FOLLOWING THE RECEIPT THEREOF BY THE
ADMINISTRATIVE AGENT, A COPY OF THE MOST RECENT MARGIN BASE REPORT.


 


F.              NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER BUYERS.  EACH
BUYER EXPRESSLY ACKNOWLEDGES THAT NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES HAS
MADE ANY REPRESENTATIONS OR WARRANTIES TO ITS AND THAT NO ACT BY THE
ADMINISTRATIVE AGENT HEREINAFTER TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF
THE SELLERS, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY THE
ADMINISTRATIVE AGENT TO ANY BUYER.  EACH BUYER REPRESENTS TO THE ADMINISTRATIVE
AGENT THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE
AGENT OR ANY OTHER BUYER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE
BUSINESS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE SELLERS AND MADE ITS OWN DECISION TO ENTER INTO
TRANSACTIONS AND PURCHASE ITS INTERESTS HEREUNDER AND ENTER INTO THIS
AGREEMENT.  EACH BUYER ALSO REPRESENTS THAT IT WILL,

 

61

--------------------------------------------------------------------------------


 


INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
BUYER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS, APPRAISALS AND DECISIONS
IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT AND THE OTHER PROGRAM
AGREEMENTS, AND TO MAKE SUCH INVESTIGATION AS IT DEEMS NECESSARY TO INFORM
ITSELF AS TO THE BUSINESS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITIONS
AND CREDITWORTHINESS OF THE SELLERS.  EXCEPT FOR NOTICES, REPORTS AND OTHER
DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED TO THE BUYERS BY THE ADMINISTRATIVE
AGENT HEREUNDER OR OTHER UNDER THE OTHER PROGRAM AGREEMENT, THE ADMINISTRATIVE
AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY BUYER WITH ANY
CREDIT OR OTHER INFORMATION CONCERNING THE BUSINESS, OPERATIONS, PROPERTY,
CONDITION (FINANCIAL OR OTHERWISE), PROSPECTS OR CREDITWORTHINESS OF THE SELLERS
WHICH MAY COME INTO THE POSSESSION OF THE ADMINISTRATIVE AGENT OR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS ATTORNEYS-IN-FACT OR AFFILIATES.


 


G.             INDEMNIFICATION.  THE BUYERS AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH (TO THE EXTENT NOT REIMBURSED BY
THE SELLERS AND WITHOUT LIMITING OR EXPANDING THE OBLIGATION OF THE SELLERS TO
DO SO), RATABLY ACCORDING TO THEIR RESPECTIVE PARTICIPATION PERCENTAGES IN
EFFECT ON THE DATE ON WHICH INDEMNIFICATION IS SOUGHT, FROM AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH MAY AT ANY
TIME (INCLUDING, WITHOUT LIMITATION, AT ANY TIME FOLLOWING THE PAYMENT OF THE
REPURCHASE PRICE) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF, THIS AGREEMENT,
ANY OF THE OTHER PROGRAM AGREEMENTS OR ANY DOCUMENTS CONTEMPLATED BY OR REFERRED
TO HEREIN OR THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR ANY
ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER OR IN CONNECTION WITH
ANY OF THE FOREGOING; PROVIDED THAT NO BUYER SHALL BE LIABLE FOR THE PAYMENT OF
ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING SOLELY
FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE
AGREEMENTS IN THIS SECTION SHALL SURVIVE THE PAYMENT OF THE REPURCHASE PRICES
AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


H.             ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.  THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES MAY PURCHASE ASSETS FROM, MAKE LOANS TO,
ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE
SELLERS AS THOUGH THE ADMINISTRATIVE AGENT WERE NOT THE ADMINISTRATIVE AGENT
HEREUNDER AND UNDER THE OTHER PROGRAM AGREEMENTS.  WITH RESPECT TO THE
TRANSACTIONS ENTERED INTO BY IT AND THE INTERESTS PURCHASED MADE BY IT, THE
ADMINISTRATIVE AGENT SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT
AND THE OTHER PROGRAM AGREEMENTS AS ANY BUYER AND MAY EXERCISE THE SAME AS
THOUGH IT WERE NOT THE ADMINISTRATIVE AGENT, AND THE TERMS “BUYER” AND “BUYERS”
SHALL INCLUDE THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.


 


I.              SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
RESIGN AS ADMINISTRATIVE AGENT UPON 30 DAYS’ NOTICE TO THE BUYERS.  IF THE
ADMINISTRATIVE AGENT SHALL RESIGN AS ADMINISTRATIVE AGENT UNDER THIS AGREEMENT
AND THE OTHER PROGRAM AGREEMENTS, THEN THE REQUIRED COMMITTED BUYERS SHALL
APPOINT FROM AMONG THE BUYERS A SUCCESSOR ADMINISTRATIVE AGENT FOR THE BUYERS,
WHICH SUCCESSOR ADMINISTRATIVE AGENT SHALL BE APPROVED BY THE SELLERS (UNLESS AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING), AND ANY SUCH SUCCESSOR
ADMINISTRATIVE AGENT SHALL SUCCEED TO THE RIGHTS, POWERS AND DUTIES OF THE
ADMINISTRATIVE AGENT, AND THE TERM “ADMINISTRATIVE AGENT” SHALL MEAN SUCH
SUCCESSOR

 

62

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT EFFECTIVE UPON SUCH APPOINTMENT AND APPROVAL, AND THE
FORMER ADMINISTRATIVE AGENT’S RIGHTS, POWERS AND DUTIES AS ADMINISTRATIVE AGENT
SHALL BE TERMINATED, WITHOUT ANY OTHER OR FURTHER ACT OR DEED ON THE PART OF
SUCH FORMER ADMINISTRATIVE AGENT OR ANY OF THE PARTIES TO THIS AGREEMENT OR ANY
HOLDERS OF THE PURCHASED MORTGAGE LOANS OR THE INTERESTS.  IF NO SUCCESSOR
ADMINISTRATIVE AGENT HAS BEEN APPOINTED AND SHALL HAVE ACCEPTED SUCH APPOINTMENT
WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT’S GIVING NOTICE OF ITS
RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT, ON BEHALF OF THE BUYERS,
MAY APPOINT A ADMINISTRATIVE AGENT WHICH SHALL BE A BUYER OR A COMMERCIAL BANK
ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF
AND HAVING A COMBINED CAPITAL AND SURPLUS OF AT LEAST $100,000,000 AND WHICH
SHALL (UNLESS AND EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING) BE REASONABLY
ACCEPTABLE TO THE SELLERS.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS THE
ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR ADMINISTRATIVE AGENT, SUCH
SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH
ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING ADMINISTRATIVE
AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES
AND OBLIGATIONS, UNDER THIS AGREEMENT AND THE OTHER PROGRAM AGREEMENTS.  AFTER
ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION AS ADMINISTRATIVE AGENT, THE
PROVISIONS OF THIS SECTION 36 SHALL INURE TO THE BENEFIT AS TO ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY IT WHILE IT WAS BUYER UNDER THIS AGREEMENT AND THE
OTHER PROGRAM AGREEMENTS.


 


J.              RIGHTS AND OBLIGATIONS OF SELLERS NOT AFFECTED.  IT IS
UNDERSTOOD THAT THE PROVISIONS OF THIS SECTION 36 ARE INTENDED TO CONTROL THE
RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT ON THE ONE HAND AND BUYERS ON THE
OTHER HAND, AND NOTHING SET FORTH HEREIN SHALL BE DEEMED TO DIMINISH OR ADD TO
ANY RIGHTS OF SELLERS HEREUNDER OR TO IMPOSE ADDITIONAL OBLIGATIONS ON SELLERS,
EXCEPT THAT ANY DEALINGS BY THE SELLERS WITH THE ADMINISTRATIVE AGENT SHALL BE
DEEMED TO SATISFY SUCH REQUIREMENT TO DEAL WITH THE BUYER HEREUNDER.


 


K.             ACTION UPON CERTAIN EVENTS.  TO THE EXTENT THE ADMINISTRATIVE
AGENT IS ENTITLED TO CONSENT TO OR WITHHOLD ITS CONSENT OF ANY WAIVER OR
AMENDMENT OF THIS AGREEMENT OR OTHER PROGRAM AGREEMENTS IN ACCORDANCE WITH THE
TERMS HEREOF OR THEREOF OR OTHERWISE TAKE ACTION UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT, THE ADMINISTRATIVE AGENT SHALL (I) GIVE PROMPT NOTICE TO THE BUYERS
OF ANY SUCH WAIVER, AMENDMENT, EVENT OF DEFAULT OF WHICH IT IS AWARE AND
(II) TAKE SUCH ACTION WITH RESPECT TO SUCH WAIVER, AMENDMENT, EVENT OF DEFAULT
AS SHALL BE DIRECTED BY THE REQUIRED COMMITTED BUYERS.


 


L.              ADDITIONAL REPRESENTATIONS.  ADMINISTRATIVE AGENT HEREBY MAKES
THE FOLLOWING REPRESENTATIONS, WHICH SHALL CONTINUE DURING THE TERM OF ANY
TRANSACTION:  EACH PRINCIPAL HAS DULY AUTHORIZED ADMINISTRATIVE AGENT TO EXECUTE
AND DELIVER THE AGREEMENT ON ITS BEHALF, HAS THE POWER TO SO AUTHORIZE
ADMINISTRATIVE AGENT AND TO ENTER INTO THE TRANSACTIONS CONTEMPLATED BY THE
AGREEMENT AND TO PERFORM THE OBLIGATIONS OF SELLERS OR BUYERS, AS THE CASE MAY
BE, UNDER SUCH TRANSACTIONS, AND HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE
SUCH EXECUTION AND DELIVERY BY ADMINISTRATIVE AGENT AND SUCH PERFORMANCE BY IT.


 


M.            IDENTIFICATION OF PRINCIPALS.  ADMINISTRATIVE AGENT AGREES (A) TO
PROVIDE THE OTHER PARTY, PRIOR TO THE DATE ON WHICH THE PARTIES AGREE TO ENTER
INTO ANY TRANSACTION UNDER THE AGREEMENT, WITH A WRITTEN LIST OF PRINCIPALS FOR
WHICH IT INTENDS TO ACT AS ADMINISTRATIVE AGENT (WHICH LIST MAY BE AMENDED IN
WRITING FROM TIME TO TIME WITH THE CONSENT OF THE OTHER PARTY), AND (B) TO
PROVIDE THE OTHER PARTY, BEFORE THE CLOSE OF BUSINESS ON THE NEXT BUSINESS DAY
AFTER ORALLY

 

63

--------------------------------------------------------------------------------


 


AGREEING TO ENTER INTO A TRANSACTION, WITH NOTICE OF THE SPECIFIC PRINCIPAL OR
PRINCIPALS FOR WHOM IT IS ACTING IN CONNECTION WITH SUCH TRANSACTION.  IF
(I) ADMINISTRATIVE AGENT FAILS TO IDENTIFY SUCH PRINCIPAL OR PRINCIPALS PRIOR TO
THE CLOSE OF BUSINESS ON SUCH NEXT BUSINESS DAY OR (II) THE OTHER PARTY SHALL
DETERMINE IN ITS SOLE DISCRETION THAT ANY PRINCIPAL OR PRINCIPALS IDENTIFIED BY
ADMINISTRATIVE AGENT ARE NOT ACCEPTABLE TO IT, THE OTHER PARTY MAY REJECT AND
RESCIND ANY TRANSACTION WITH SUCH PRINCIPAL OR PRINCIPALS, RETURN TO
ADMINISTRATIVE AGENT ANY PURCHASED MORTGAGE LOAN OR PORTION OF THE PURCHASE
PRICE, AS THE CASE MAY BE, PREVIOUSLY TRANSFERRED TO THE OTHER PARTY AND REFUSE
ANY FURTHER PERFORMANCE UNDER SUCH TRANSACTION, AND ADMINISTRATIVE AGENT SHALL
IMMEDIATELY RETURN TO THE OTHER PARTY ANY PORTION OF THE PURCHASE PRICE OR
PURCHASED MORTGAGE LOANS, AS THE CASE MAY BE, PREVIOUSLY TRANSFERRED TO
ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH TRANSACTION; PROVIDED, HOWEVER,
THAT (A) THE OTHER PARTY SHALL PROMPTLY (AND IN ANY EVENT WITHIN ONE BUSINESS
DAY) NOTIFY ADMINISTRATIVE AGENT OF ITS DETERMINATION TO REJECT AND RESCIND SUCH
TRANSACTION AND (B) TO THE EXTENT THAT ANY PERFORMANCE WAS RENDERED BY ANY PARTY
UNDER ANY TRANSACTION REJECTED BY THE OTHER PARTY, SUCH PARTY SHALL REMAIN
ENTITLED TO ANY PRICE DIFFERENTIAL OR OTHER AMOUNTS THAT WOULD HAVE BEEN PAYABLE
TO IT WITH RESPECT TO SUCH PERFORMANCE IF SUCH TRANSACTION HAD NOT BEEN
REJECTED.  THE OTHER PARTY ACKNOWLEDGES THAT ADMINISTRATIVE AGENT SHALL NOT HAVE
ANY OBLIGATION TO PROVIDE IT WITH CONFIDENTIAL INFORMATION REGARDING THE
FINANCIAL STATUS OF ITS PRINCIPALS; ADMINISTRATIVE AGENT AGREES, HOWEVER, THAT
IT WILL ASSIST THE OTHER PARTY IN OBTAINING FROM ADMINISTRATIVE AGENT’S
PRINCIPALS SUCH INFORMATION REGARDING THE FINANCIAL STATUS OF SUCH PRINCIPALS AS
THE OTHER PARTY MAY REASONABLY REQUEST.


 


N.             MULTIPLE PRINCIPALS.


 

(a)                                  In the event that Administrative Agent
proposes to act for more than one Principal hereunder, Administrative Agent and
the other party shall elect whether (i) to treat Transactions under the
Agreement as transactions entered into on behalf of separate Principals or
(ii) to aggregate such Transactions as if they were transactions by a single
Principal.  Failure to make such an election in writing shall be deemed an
election to treat Transactions under the Agreement as transactions on behalf of
separate Principals.

 

(b)                                 In the event that Administrative Agent and
the other party elect (or are deemed to elect) to treat Transactions under the
Agreement as transactions on behalf of separate Principals, the parties agree
that (i) Administrative Agent will provide the other party, together with the
notice described in clause (b) of Subsection m of this Section 41, notice
specifying the portion of each Transaction allocable to the account of each of
the Principals for which it is acting (to the extent that any such Transaction
is allocable to the account of more than one Principal); (ii) the portion of any
individual Transaction allocable to each Principal shall be deemed a separate
Transaction under the Agreement; (iii) the margin maintenance obligations of
Sellers under Section 6(a) of the Agreement shall be determined on a
Transaction-by-Transaction basis (unless the parties agree to determine such
obligations on a Principal-by-Principal basis); and (iv) Buyers’ and Sellers’
remedies under the Agreement upon the occurrence of an Event of Default shall be
determined as if Administrative Agent had entered into a

 

64

--------------------------------------------------------------------------------


 

separate Agreement with the other party on behalf of each of its Principals.

 

(c)                                  In the event that Administrative Agent and
the other party elect to treat Transactions under the Agreement as if they were
transactions by a single Principal, the parties agree that (i) Administrative
Agent’s notice under clause (b) of Subsection m of this Section 41 need only
identify the names of its Principals but not the portion of each Transaction
allocable to each Principal’s account; (ii) the margin maintenance obligations
of Sellers under Section 6(a) of the Agreement shall, subject to any greater
requirement imposed by applicable law, be determined on an aggregate basis for
all Transactions entered into by Administrative Agent on behalf of any
Principal; and (iii) Buyers’ and Sellers’ remedies upon the occurrence of an
Event of Default shall be determined as if all Principals were a single Seller
or Buyer, as the case may be.

 

(d)                                 Notwithstanding any other provision of the
Agreement, the parties agree that any Transactions by Administrative Agent on
behalf of an employee benefit plan under ERISA shall be treated as Transactions
on behalf of separate Principals in accordance with Subsection n(b) of this
Section 41 (and all margin maintenance obligations of the parties shall be
determined on a Transaction-by-Transaction basis).

 


O.             INTERPRETATION OF TERMS.  ALL REFERENCES TO “SELLER” OR “BUYER”,
AS THE CASE MAY BE, IN THE AGREEMENT SHALL, SUBJECT TO THE PROVISIONS OF THIS
SECTION 41 (INCLUDING, AMONG OTHER PROVISIONS, THE LIMITATIONS ON ADMINISTRATIVE
AGENT’S LIABILITY IN SUBSECTION C OF THIS SECTION 41), BE CONSTRUED TO REFLECT
THAT (I) EACH PRINCIPAL SHALL HAVE, IN CONNECTION WITH ANY TRANSACTION OR
TRANSACTIONS ENTERED INTO BY ADMINISTRATIVE AGENT ON ITS BEHALF, THE RIGHTS,
RESPONSIBILITIES, PRIVILEGES AND OBLIGATIONS OF A “SELLER” OR “BUYER”, AS THE
CASE MAY BE, DIRECTLY ENTERING INTO SUCH TRANSACTION OR TRANSACTIONS WITH THE
OTHER PARTY UNDER THE AGREEMENT, AND (II) ADMINISTRATIVE AGENT’S PRINCIPAL OR
PRINCIPALS HAVE DESIGNATED ADMINISTRATIVE AGENT AS THEIR SOLE AGENT FOR
PERFORMANCE OF SELLERS’ OBLIGATIONS TO BUYERS OR BUYERS’ OBLIGATIONS TO SELLERS,
AS THE CASE MAY BE, AND FOR RECEIPT OF PERFORMANCE BY BUYERS OF THEIR
OBLIGATIONS TO SELLERS OR SELLERS OF ITS OBLIGATIONS TO BUYERS, AS THE CASE MAY
BE, IN CONNECTION WITH ANY TRANSACTION OR TRANSACTIONS UNDER THE AGREEMENT
(INCLUDING, AMONG OTHER THINGS, AS ADMINISTRATIVE AGENT FOR EACH PRINCIPAL IN
CONNECTION WITH TRANSFERS OF SECURITIES, CASH OR OTHER PROPERTY AND AS AGENT FOR
GIVING AND RECEIVING ALL NOTICES UNDER THE AGREEMENT).  BOTH ADMINISTRATIVE
AGENT AND ITS PRINCIPAL OR PRINCIPALS SHALL BE DEEMED “PARTIES” TO THE AGREEMENT
AND ALL REFERENCES TO A “PARTY” OR “EITHER PARTY” IN THE AGREEMENT SHALL BE
DEEMED REVISED ACCORDINGLY.


 


42.  WIRE INSTRUCTIONS


 


A.             ANY AMOUNTS TO BE TRANSFERRED BY THE BUYERS OR THE ADMINISTRATIVE
AGENT TO SELLERS HEREUNDER SHALL BE SENT BY WIRE TRANSFER IN IMMEDIATELY
AVAILABLE FINDS TO THE ACCOUNT OF SELLERS AT:

 

65

--------------------------------------------------------------------------------


 


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
ABA# 021000021
ACCOUNT # 00113326327


ACCOUNT NAME: FIC OPERATING ACCOUNT


 


B.             ANY AMOUNTS TO BE TRANSFERRED BY SELLERS TO THE ADMINISTRATIVE
AGENT (FOR THE ACCOUNT OF THE BUYERS) HEREUNDER SHALL BE SENT BY WIRE TRANSFER
IN IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT AT:


 


BANK OF NEW YORK
ABA#  021-000-018
ACCOUNT # 890-038-7025
ACCOUNT NAME:  ALPINE SECURITIZATION CORP.


 


C.             ANY AMOUNTS TO BE TRANSFERRED BY THE ADMINISTRATIVE AGENT TO THE
BUYERS HEREUNDER SHALL BE SENT BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS
TO THE ACCOUNT OF THE APPLICABLE BUYERS AT:


 


BANK OF NEW YORK
ABA#  021-000-018
ACCOUNT # 890-038-7025
ACCOUNT NAME:  ALPINE SECURITIZATION CORP.


 


D.             AMOUNTS RECEIVED AFTER 2:00 P.M., NEW YORK CITY TIME, ON ANY
BUSINESS DAY SHALL BE DEEMED TO HAVE BEEN PAID AND RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY.


 


43.  JOINT AND SEVERAL


 


SELLERS, ADMINISTRATIVE AGENT AND BUYERS HEREBY ACKNOWLEDGE AND AGREE THAT THE
SELLERS ARE EACH JOINTLY AND SEVERALLY LIABLE TO BUYERS AND ADMINISTRATIVE AGENT
FOR ALL OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER.


 


44.  AMENDMENTS AND WAIVERS


 


NEITHER THIS AGREEMENT NOR ANY OTHER PROGRAM AGREEMENT, NOR ANY TERMS HEREOF OR
THEREOF MAY BE AMENDED, SUPPLEMENTED, WAIVED OR MODIFIED EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF THIS SECTION 44.  THE REQUIRED COMMITTED BUYERS MAY, OR
WITH THE WRITTEN CONSENT OF THE REQUIRED COMMITTED BUYERS, THE ADMINISTRATIVE
AGENT, MAY, FROM TIME TO TIME (I) ENTER INTO WITH SELLERS WRITTEN AMENDMENTS,
SUPPLEMENTS OR MODIFICATIONS HERETO AND TO THE OTHER PROGRAM AGREEMENTS FOR THE
PURPOSE OF ADDING ANY PROVISIONS TO THIS AGREEMENT OR THE OTHER PROGRAM
AGREEMENTS OR CHANGING IN ANY MANNER THE RIGHTS OF BUYERS OR OF SELLERS
HEREUNDER OR THEREUNDER OR (II) WAIVE, ON SUCH TERMS AND CONDITIONS AS THE
REQUIRED COMMITTED BUYERS OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, MAY
SPECIFY IN SUCH INSTRUMENT, ANY OF THE REQUIREMENTS OF THIS AGREEMENT OR THE
OTHER PROGRAM AGREEMENTS OR ANY EVENT OF DEFAULT AND ITS CONSEQUENCES; PROVIDED,
HOWEVER, THAT NO SUCH WAIVER AND NO SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION
SHALL (I) REDUCE THE AMOUNT OR EXTEND THE SCHEDULED REPURCHASE DATE OR OF ANY

 

66

--------------------------------------------------------------------------------


 


INSTALLMENT THEREOF, OR REDUCE THE STATED RATE OF ANY PRICE DIFFERENTIAL OR ANY
FEE PAYABLE HEREUNDER OR EXTEND THE SCHEDULED DATE OF ANY PAYMENT THEREOF, OR
MODIFY OR INCREASE THE TYPES OF MORTGAGE LOANS ELIGIBLE FOR A TRANSACTION
HEREUNDER, IN EACH CASE WITHOUT THE CONSENT OF EACH BUYER AFFECTED THEREBY, OR
(II) AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS SECTION 44 OR AMEND THE
DEFINITIONS OF “PRICING RATE”, “PURCHASE PRICE PERCENTAGE”, “ASSET VALUE”, OR
REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED COMMITTED BUYERS,
OR CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE SELLERS OF ANY OF THEIR RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER PROGRAM AGREEMENT, OR RELEASE
OR SUBORDINATE THE INTERESTS OF THE ADMINISTRATIVE AGENT OR ANY BUYER IN THE
PURCHASED MORTGAGE LOANS, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF ALL THE
BUYERS.  ANY SUCH WAIVER AND ANY SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION
SHALL APPLY EQUALLY TO EACH OF THE BUYERS AND SHALL BE BINDING UPON SELLERS, THE
BUYERS, THE ADMINISTRATIVE AGENT AND ALL FUTURE HOLDERS OF PURCHASED MORTGAGE
LOANS AND THE INTERESTS.  IN THE CASE OF ANY WAIVER, SELLERS, THE BUYERS, AND
THE ADMINISTRATIVE AGENT SHALL BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS
HEREUNDER AND UNDER THE OTHER PROGRAM AGREEMENTS, AND ANY EVENT OF DEFAULT
WAIVED SHALL BE DEEMED TO BE CURED AND NOT CONTINUING; BUT NO SUCH WAIVER SHALL
EXTEND TO ANY SUBSEQUENT OR OTHER EVENT OF DEFAULT OR IMPAIR ANY RIGHT
CONSEQUENT THEREON.

 

[Signature Page Follows]

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has caused its name to be signed hereto by its
respective officers thereunto duly authorized as of the date first above
written.

 

 

 

FIELDSTONE MORTGAGE COMPANY,

 

as Seller

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FIELDSTONE INVESTMENT CORPORATION,

 

as Seller

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CREDIT SUISSE, NEW YORK BRANCH, as Administrative
Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

The Alpine Lending Group:

 

 

 

 

ALPINE SECURITIZATION CORP.,

 

as a Conduit Buyer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CREDIT SUISSE, NEW YORK BRANCH, individually and
as a Committed Buyer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED MORTGAGE LOANS

 

With respect to those representations and warranties which are made to the best
of each Seller’s knowledge, if it is discovered by the Sellers, the Buyers or
the Administrative Agent that the substance of such representation and warranty
is inaccurate and such inaccuracy materially and adversely affects the value of
the related Mortgage Loan or the interest of the Buyers, notwithstanding the
Sellers’ lack of knowledge with respect to the substance of such representation
and warranty, such inaccuracy shall be deemed a breach of the applicable
representation and warranty.

 

(a)           Payments Current.  No payment required under the Mortgage Loan is
delinquent more than 30 days nor has any payment under the Mortgage Loan been
delinquent more than 30 days at any time since the origination of the Mortgage
Loan.  The first Monthly Payment shall be made, or shall have been made, with
respect to the Mortgage Loan on its Due Date or within the grace period, all in
accordance with the terms of the related Mortgage Note.

 

(b)           No Outstanding Charges.  All taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments or
ground rents which previously became due and owing have been paid.  Neither
Sellers nor the Qualified Originator from which Sellers acquired the Mortgage
Loan has advanced funds, or induced, solicited or knowingly received any advance
of funds by a party other than the Mortgagor, directly or indirectly, for the
payment of any amount required under the Mortgage Loan, except for interest
accruing from the date of the Mortgage Note or date of disbursement of the
proceeds of the Mortgage Loan, whichever is earlier, to the day which precedes
by one month the Due Date of the first installment of principal and interest
thereunder.

 

(c)           Original Terms Unmodified.  The terms of the Mortgage Note and
Mortgage have not been impaired, waived, altered or modified in any respect,
from the date of origination; except by a written instrument which has been
recorded, if necessary to protect the interests of Buyers, and which has been
delivered to the Custodian and the terms of which are reflected in the Mortgage
Loan Schedule.  The substance of any such waiver, alteration or modification has
been approved by the title insurer, to the extent required, and its terms are
reflected on the Mortgage Loan Schedule.  No Mortgagor in respect of the
Mortgage Loan has been released, in whole or in part, except in connection with
an assumption agreement approved by the title insurer, to the extent required by
such policy, and which assumption agreement is part of the Mortgage File
delivered to the Custodian and the terms of which are reflected in the Mortgage
Loan Schedule.

 

(d)           No Defenses.  The Mortgage Loan is not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render either the
Mortgage Note or the Mortgage unenforceable, in whole or in part and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect

 

1-1

--------------------------------------------------------------------------------


 

thereto, and to the best of Sellers’ knowledge, since the date of origination of
the Mortgage Loan, the Mortgaged Property has not been subject to any bankruptcy
proceeding or foreclosure proceeding and the Mortgagor has not filed for
protection under applicable bankruptcy laws.  Seller has no knowledge nor has it
received any notice that any Mortgagor in respect of the Mortgage Loan is a
debtor in any state or federal bankruptcy or insolvency proceeding.

 

(e)           Hazard Insurance.  The Mortgage Loan obligates the Mortgagor
thereunder to maintain a hazard insurance policy issued by a Qualified Insurer
(“hazard insurance”) in an amount at least equal to the lesser of (i) the amount
necessary to fully compensate for any damage or loss to the improvements which
are part of such Mortgaged Property on a replacement cost basis and (ii) the
outstanding principal balance of the Mortgage Loan, in either case in an amount
sufficient to avoid the application of any “co-insurance provisions and
consistent with the amount that would have been required as of the date of
origination in accordance with the Underwriting Guidelines”, and, if it was in
place at origination of the Mortgage Loan, flood insurance, at the Mortgagor’s
cost and expense.  If the Mortgaged Property is in an area identified by any
federal Governmental Authority in the Federal Register as having special flood
hazards, a flood insurance policy is in effect which met the requirements of
Federal Emergency Management Agency at the time such policy was issued.  The
Mortgage obligates the Mortgagor to maintain the hazard insurance and, if
applicable, flood insurance policy at the Mortgagor’s cost and expense, and on
the Mortgagor’s failure to do so, authorizes the holder of the Mortgage to
obtain and maintain such insurance at the Mortgagor’s cost and expense, and to
seek reimbursement therefor from the Mortgagor.  The Mortgaged Property is
covered by hazard insurance.  The Hazard Insurance policies contain a standard
mortgagee clause naming the applicable Seller, its successors and assigns
(including, without limitation, subsequent owners of the Mortgage Loan), as
mortgagee, and may not be reduced, terminated or canceled without 30 days’ prior
written notice to the mortgagee.  No such notice has been received by Sellers. 
All premiums on such insurance policy have been paid.  Where required by state
law or regulation, the Mortgagor has been given an opportunity to choose the
carrier of the required hazard insurance, provided the policy is not a “master”
or “blanket” hazard insurance policy covering a condominium, or any hazard
insurance policy covering the common facilities of a planned unit development. 
The hazard insurance policy is the valid and binding obligation of the insurer
and is in full force and effect.  The applicable Seller has not engaged in, and
has no knowledge of the Mortgagor’s having engaged in, any act or omission which
would impair the coverage of any such policy, the benefits of the endorsement
provided for herein, or the validity and binding effect of either including,
without limitation, no unlawful fee, commission, kickback or other unlawful
compensation or value of any kind has been or will be received, retained or
realized by any attorney, firm or other Person, and no such unlawful items have
been received, retained or realized by Sellers.

 

(f)            Compliance with Applicable Laws.  Any and all requirements of any
federal, state or local law including, without limitation, usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity or disclosure laws applicable to the Mortgage Loan have
been complied with, the consummation of the transactions contemplated hereby
will not involve the violation of any such laws or regulations, and Seller shall
maintain or shall cause its agent to maintain in its possession, available for
the inspection of Buyers or Administrative Agent, and shall deliver to
Administrative Agent, upon demand, evidence of compliance with all such
requirements.

 

1-2

--------------------------------------------------------------------------------


 

(g)           No Satisfaction of Mortgage.  The Mortgage has not been satisfied,
canceled, subordinated (except in the case of a Second Lien Mortgage Loan, to
the first Mortgage Loan) or rescinded, in whole or in part (except for a release
that does not materially impair the security of the Mortgage Loan or a release
the effect of which is reflected in the loan-to-value ratio for the Mortgage
Loan as set forth in the Mortgage Loan Schedule), and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission.  The applicable Seller has not waived the
performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor has
Seller waived any default resulting from any action or inaction by the
Mortgagor.

 

(h)           Location and Type of Mortgaged Property.  The Mortgaged Property
is located in an Acceptable State as identified in the Mortgage Loan
Schedule and consists of either (i) a single parcel of real property or
(ii) more than one parcel of real property (as determined for tax purposes only)
which parcels are contiguous and are subject to a single deed or title, in each
case, with a detached single family residence erected thereon, or a two- to
four-family dwelling, or an individual condominium unit in a low-rise
condominium project, or an individual unit in a planned unit development or a de
minimis planned unit development; provided, however, that any condominium unit
or planned unit development shall conform with the applicable Fannie Mae and
Freddie Mac requirements regarding such dwellings or shall conform to
underwriting guidelines acceptable to Administrative Agent in its sole
discretion and that no residence or dwelling is a mobile home.  No portion of
the Mortgaged Property is used for commercial purposes; provided, that, the
Mortgaged Property may be a mixed use property if such Mortgaged Property
conforms to underwriting guidelines acceptable to Administrative Agent in its
sole discretion.

 

(i)            Valid First or Second Lien.  The related Mortgage is a valid,
subsisting, enforceable and perfected (a) with respect to each first lien
Mortgage Loan, first priority lien and first priority security interest, or
(b) with respect to each Second Lien Mortgage Loan, second priority lien and
second priority security interest, in each case, on the real property included
in the Mortgaged Property, including all buildings on the Mortgaged Property and
all installations and mechanical, electrical, plumbing, heating and air
conditioning systems located in or annexed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing. 
The lien of the Mortgage is subject only to:

 

(1)           the lien of current real property taxes and assessments not yet
due and payable;

 

(2)           covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording acceptable to
prudent mortgage lending institutions generally and specifically referred to in
Buyer’s title insurance policy delivered to the originator of the Mortgage Loan
and (a) referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan or (b) which do not adversely affect the
Appraised Value of the Mortgaged Property set forth in such appraisal;

 

1-3

--------------------------------------------------------------------------------


 

(3)           other matters to which like properties are commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property;

 

(4)           with respect to each Mortgage Loan which is a Second Lien Mortgage
Loan a first lien on the Mortgaged Property; and

 

(5)           in the case of a Mortgaged Property that is a condominium or an
individual unit in a planned unit development, liens for common charges
permitted by statute.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (i) with respect to each first lien Mortgage Loan,
first priority lien and first priority security interest, or (ii) with respect
to each Second Lien Mortgage Loan, second priority lien and second priority
security interest, in each case, on the property described therein and Seller
has full right to pledge and assign the same to Buyers.

 

(j)            Validity of Mortgage Documents.  The Mortgage Note and the
Mortgage and any other agreement executed and delivered by a Mortgagor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other similar laws
relating to or affecting the rights of creditors generally, and by general
equity principles (regardless of whether such enforcement is considered in a
proceeding in equity or at law).  All parties to the Mortgage Note, the Mortgage
and any other such related agreement had legal capacity to enter into the
Mortgage Loan and to execute and deliver the Mortgage Note, the Mortgage and any
such agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties.

 

(k)           Full Disbursement of Proceeds.  There is no further requirement
for future advances under the Mortgage Loan, and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with.  All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage.

 

(l)            Ownership.  The applicable Seller is the sole owner of record and
holder of the Mortgage Loan.  The Mortgage Loan is not assigned or pledged
except as provided in this Agreement and Sellers have good and marketable title
thereto, and have full right to pledge and assign the Mortgage Loan to Buyers or
their designees free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority subject to no interest or participation of, or agreement with, any
other party, to sell each Mortgage Loan pursuant to this Agreement.

 

(m)          Doing Business.  All parties which have had any interest in the
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) (i) in
compliance with any and all applicable

 

1-4

--------------------------------------------------------------------------------


 

licensing requirements of the laws of the state wherein the Mortgaged Property
is located, and (ii) either (A) organized under the laws of such state,
(B) qualified to do business in such state, (C) a federal savings and loan
association, a savings bank or a national bank having a principal office in such
state, or (D) not doing business in such state; provided, if a warehouse lender
that was the assignee of the Mortgage Loans was not authorized to do business in
the jurisdiction where the Mortgaged Property is located, the applicable Seller
represents and warrants that the financing of the Mortgage Loan and the holding
of an interest in the Mortgage Loan by the warehouse lender did not constitute
doing business in that jurisdiction.

 

(n)           Title Insurance.  The Mortgage Loan is covered by either (i) an
attorney’s opinion of title and abstract of title, the form and substance of
which is acceptable to prudent mortgage lending institutions making mortgage
loans in the area wherein the Mortgaged Property is located or (ii) an ALTA
lender’s title insurance policy or other generally acceptable form of policy or
insurance acceptable to Fannie Mae or Freddie Mac and each such title insurance
policy is issued by a title insurer acceptable to Fannie Mae or Freddie Mac and
qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring the related Seller, its successors and assigns, as to the
first or second priority lien of the Mortgage, as applicable, in the original
principal amount of the Mortgage Loan (or to the extent a Mortgage Note provides
for negative amortization, the maximum amount of negative amortization in
accordance with the Mortgage), subject only to the exceptions contained in
clauses (1), (2) and (3) and, with respect to Second Lien Mortgage Loans, clause
(4) of paragraph (i) of this Schedule 1, and in the case of adjustable rate
Mortgage Loans, against any loss by reason of the invalidity or unenforceability
of the lien resulting from the provisions of the Mortgage providing for
adjustment to the Mortgage Interest Rate and Monthly Payment. Where required by
state law or regulation, the Mortgagor has been given the opportunity to choose
the carrier of the required mortgage title insurance. Additionally, such
lender’s title insurance policy affirmatively insures ingress and egress and
against encroachments by or upon the Mortgaged Property or any interest therein.
The title policy does not contain any special exceptions (other than the
standard exclusions) for zoning and uses and has been marked to delete the
standard survey exception or to replace the standard survey exception with a
specific survey reading. The related Seller, its successors and assigns, are the
sole insureds of such lender’s title insurance policy, and such lender’s title
insurance policy is valid and remains in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by this
Agreement. No claims have been made under such lender’s title insurance policy,
and no prior holder or servicer of the related Mortgage, including the related
Seller, has done, by act or omission, anything which would impair the coverage
of such lender’s title insurance policy, including without limitation, no
unlawful fee, commission, kickback or other unlawful compensation or value of
any kind has been or will be received, retained or realized by any attorney,
firm or other Person, and no such unlawful items have been received, retained or
realized by the related Seller.

 

(o)           No Event of Defaults.  There is no material default, breach,
violation or event of acceleration existing under the Mortgage or the Mortgage
Note which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a material default, breach, violation or
event of acceleration, and neither any Seller nor its predecessors have waived
any default, breach, violation or event of acceleration.

 

1-5

--------------------------------------------------------------------------------


 

(p)           No Mechanics’ Liens.  To the best of any Seller’s knowledge, there
are no mechanics’ or similar liens or claims which have been filed for work,
labor or material (and no rights are outstanding that under the law could give
rise to such liens) affecting the Mortgaged Property which are or may be liens
prior to, or equal or coordinate with, the lien of the Mortgage.

 

(q)           Location of Improvements; No Encroachments.  Except as may be
expressly noted and considered in the appraisal of the Mortgaged Property, all
improvements which were considered in determining the Appraised Value of the
Mortgaged Property lie wholly within the boundaries and building restriction
lines of the Mortgaged Property, and no improvements on adjoining properties
encroach upon the Mortgaged Property unless there exists in the Mortgage File a
title policy with endorsements which insure against losses sustained by the
insured as a result of such encroachments.  No improvement located on or being
part of the Mortgaged Property is in violation of any applicable zoning and
building law, ordinance or regulation.

 

(r)            Origination; Payment Terms.  The Mortgage Loan was originated by
or in conjunction with a mortgagee approved by the Secretary of Housing and
Urban Development pursuant to Sections 203 and 211 of the National Housing Act,
a savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority.  Principal and/or interest payments on
the Mortgage Loan commenced no more than 60 days after funds were disbursed in
connection with the Mortgage Loan.  With respect to adjustable rate Mortgage
Loans, the Mortgage Interest Rate is adjusted on each Interest Rate Adjustment
Date to equal the Index plus the Gross Margin (rounded up or down to the nearest
.125%), subject to the Mortgage Interest Rate Cap.  The Mortgage Note is payable
on the first day of each month in equal monthly installments of principal and/or
interest (subject to an “interest only” period in the case of Interest Only
Loans), which installments of interest (a) with respect to adjustable rate
Mortgage Loans are subject to change on the Interest Rate Adjustment Date due to
adjustments to the Mortgage Interest Rate on each Interest Rate Adjustment Date
and (b) with respect to Interest Only Loans are subject to change on the
Interest Only Adjustment Date due to adjustments to the Mortgage Interest Rate
on each Interest Only Adjustment Date, in both cases with interest calculated
and payable in arrears, sufficient to amortize the Mortgage Loan fully by the
stated maturity date, over an original term of not more than 30 years from
commencement of amortization.  The Due Date of the first payment under the
Mortgage Note is no more than 60 days from the date of the Mortgage Note.

 

(s)           Customary Provisions.  The Mortgage Note has a stated maturity. 
The Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale, and (ii) otherwise by judicial foreclosure.  Upon default by a
Mortgagor on a Mortgage Loan and foreclosure on, or trustee’s sale of, the
Mortgaged Property pursuant to the proper procedures, the holder of the Mortgage
Loan will be able to deliver good and merchantable title to the Mortgaged
Property.  There is no homestead or other exemption available to a Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee’s sale or the right to foreclose the Mortgage.  The Mortgage Note and
Mortgage are on forms acceptable to Freddie Mac or Fannie Mae.

 

1-6

--------------------------------------------------------------------------------


 

(t)            Occupancy of the Mortgaged Property.  To the best of any Seller’s
knowledge, as of the Purchase Date (i) the Mortgaged Property is lawfully
occupied under applicable law and (ii) all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities.  Neither Seller has received notification from any Governmental
Authority that the Mortgaged Property is in material non-compliance with such
laws or regulations, is being used, operated or occupied unlawfully or has
failed to have or obtain such inspection, licenses or certificates, as the case
may be.  With respect to any Mortgage Loan originated with an “owner-occupied”
Mortgaged property, the Mortgagor represented at the time of origination of the
Mortgage Loan that the Mortgagor would occupy the Mortgaged Property as the
Mortgagor’s primary residence.

 

(u)           No Additional Collateral.  The Mortgage Note is not and has not
been secured by any collateral except the lien of the corresponding Mortgage and
the security interest of any applicable security agreement or chattel mortgage
referred to in clause (i) above.

 

(v)           Deeds of Trust.  In the event the Mortgage constitutes a deed of
trust, a trustee, authorized and duly qualified under applicable law to serve as
such, has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
Buyers to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.

 

(w)          Transfer of Mortgage Loans.  Except with respect to Mortgage Loans
intended for purchase by Ginnie Mae and for Mortgage Loans registered with MERS,
the Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located.

 

(x)            Due-On-Sale.  Except with respect to Mortgage Loans intended for
purchase by Ginnie Mae, the Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

 

(y)           No Buydown Provisions; No Graduated Payments or Contingent
Interests.  Except with respect to Agency Mortgage Loans, the Mortgage Loan does
not contain provisions pursuant to which Monthly Payments are paid or partially
paid with funds deposited in any separate account established by the applicable
Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or paid by any
source other than the Mortgagor nor does it contain any other similar provisions
which may constitute a “buydown” provision.  The Mortgage Loan is not a
graduated payment mortgage loan and the Mortgage Loan does not have a shared
appreciation or other contingent interest feature.

 

(z)            Consolidation of Future Advances.  Any future advances made to
the Mortgagor prior to the Purchase Date have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment
term.  The lien of the Mortgage securing the

 

1-7

--------------------------------------------------------------------------------


 

consolidated principal amount is expressly insured as having first or second
lien priority by a title insurance policy, an endorsement to the policy insuring
the mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac.  The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan.

 

(aa)         No Condemnation Proceeding.  To the best of any Seller’s knowledge,
there is no proceeding pending for the total or partial condemnation and no
eminent domain proceedings pending affecting any Mortgaged Property.

 

(bb)         Collection Practices; Escrow Deposits; Interest Rate Adjustments. 
The origination and collection practices used by the originator, each servicer
of the Mortgage Loan and the applicable Seller with respect to the Mortgage Loan
have been in all respects in compliance with Accepted Servicing Practices,
applicable laws and regulations, and have been in all respects legal and
proper.  With respect to escrow deposits and Escrow Payments, (other than with
respect to each Second Lien Mortgage Loan and for which the mortgagee under the
first lien is collecting Escrow Payments) all such payments are in the
possession of, or under the control of, the applicable Seller and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made.  All Escrow Payments have been collected
in full compliance with state and federal law.  If an escrow of funds has been
established, it is not prohibited by applicable law and has been established in
an amount sufficient to pay for every item that remains unpaid and has been
assessed but is not yet due and payable.  No escrow deposits or Escrow Payments
or other charges or payments due the applicable Seller have been capitalized
under the Mortgage or the Mortgage Note.  All Mortgage Interest Rate adjustments
have been made in strict compliance with state and federal law and the terms of
the related Mortgage Note.  Any interest required to be paid pursuant to state,
federal and local law has been properly paid and credited.

 

(cc)         Conversion to Fixed Interest Rate.  Except (i) as allowed by Fannie
Mae or Freddie Mac, (ii) as would be allowed by Fannie Mae or Freddie Mac but
for limits by such Agencies on loan amounts, or (iii) or otherwise as expressly
approved in writing by Administrative Agent, with respect to adjustable rate
Mortgage Loans, the Mortgage Loan is not convertible to a fixed interest rate
Mortgage Loan.

 

(dd)         Other Insurance Policies.  No action, inaction or event has
occurred and no state of facts exists or has existed that has resulted or will
result in the exclusion from, denial of, or defense to coverage under any
applicable special hazard insurance policy, PMI Policy or bankruptcy bond,
irrespective of the cause of such failure of coverage.  In connection with the
placement of any such insurance, no commission, fee, or other compensation has
been or will be received by the applicable Seller or by any officer, director,
or employee of Seller or any designee of Seller or any corporation in which
Seller or any officer, director, or employee had a financial interest at the
time of placement of such insurance.

 

(ee)         Servicemembers Civil Relief Act.  The Mortgagor has not notified
the applicable Seller, and such Seller has no knowledge, of any relief requested
or allowed to the Mortgagor under the Servicemembers Civil Relief Act of 2003.

 

1-8

--------------------------------------------------------------------------------


 

(ff)           Appraisal.  The Mortgage File contains an appraisal of the
related Mortgaged Property signed prior to the funding of the Mortgage Loan,
duly appointed by the related Seller, who had no interest, direct or indirect in
the Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and the appraisal and appraiser both satisfy the requirements of Fannie
Mae or Freddie Mac and Title XI of the Federal Institutions Reform, Recovery,
and Enforcement Act of 1989 as amended and the regulations promulgated
thereunder, all as in effect on the date the Mortgage Loan was originated.

 

(gg)         Disclosure Materials.  The Mortgagor has executed a statement to
the effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of adjustable rate mortgage loans, and
the applicable Seller maintains such statement in the Mortgage File.

 

(hh)         Construction or Rehabilitation of Mortgaged Property.  No Mortgage
Loan was made in connection with the construction or rehabilitation of a
Mortgaged Property or facilitating the trade-in or exchange of a Mortgaged
Property.

 

(ii)           Capitalization of Interest.  The Mortgage Note does not by its
terms provide for the capitalization or forbearance of interest.

 

(jj)           No Equity Participation.  No document relating to the Mortgage
Loan provides for any contingent or additional interest in the form of
participation in the cash flow of the Mortgaged Property or a sharing in the
appreciation of the value of the Mortgaged Property.  The indebtedness evidenced
by the Mortgage Note is not convertible to an ownership interest in the
Mortgaged Property or the Mortgagor and the applicable Seller has not financed
nor does it own directly or indirectly, any equity of any form in the Mortgaged
Property or the Mortgagor.

 

(kk)         No Defense to Insurance Coverage.  No action has been taken or
failed to be taken, no event has occurred and no state of facts exists or has
existed on or prior to the Purchase Date (whether or not known to the applicable
Seller on or prior to such date) which has resulted or will result in an
exclusion from, denial of, or defense to coverage under any private mortgage
insurance (including, without limitation, any exclusions, denials or defenses
which would limit or reduce the availability of the timely payment of the full
amount of the loss otherwise due thereunder to the insured) whether arising out
of actions, representations, errors, omissions, negligence, or fraud of the
applicable Seller, the related Mortgagor or any party involved in the
application for such coverage, including the appraisal, plans and specifications
and other exhibits or documents submitted therewith to the insurer under such
insurance policy, or for any other reason under such coverage, but not including
the failure of such insurer to pay by reason of such insurer’s breach of such
insurance policy or such insurer’s financial inability to pay.

 

(ll)           Proceeds of Mortgage Loan.  The proceeds of the Mortgage Loan
have not been and shall not be used to satisfy, in whole or in part, any debt
owed or owing by the Mortgagor to the applicable Seller or any Affiliate or
correspondent of Seller, except in connection with a refinanced Mortgage Loan;
provided, however, that no such refinanced

 

1-9

--------------------------------------------------------------------------------


 

Mortgage Loan shall have been originated pursuant to a streamlined mortgage loan
refinancing program.

 

(mm)       Origination Date.  Unless otherwise approved by the Administrative
Agent in writing, the origination date is no earlier than thirty (30) days prior
to the related Purchase Date.

 

(nn)         Mortgage Submitted for Recordation.  The Mortgage either has been
or will promptly be submitted for recordation in the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.

 

(oo)         Documents Genuine.  To the best of any Seller’s knowledge, such
Purchased Mortgage Loan and all accompanying collateral documents are complete
and authentic and all signatures thereon are genuine.  Such Purchased Mortgage
Loan is a “closed” loan fully funded by the applicable Seller and held in the
applicable Seller’s name.

 

(pp)         Bona Fide Loan.  Such Purchased Mortgage Loan arose from a bona
fide loan, complying with all applicable State and Federal laws and regulations,
to persons having legal capacity to contract and is not subject to any defense,
set-off or counterclaim.

 

(qq)         Other Encumbrances.  To the best of any Seller’s knowledge, any
property subject to any security interest given in connection with such
Purchased Mortgage Loan is not subject to any other encumbrances other than a
stated first mortgage, if applicable, and encumbrances which may be allowed
under the Underwriting Guidelines.

 

(rr)           Description.  Each Purchased Mortgage Loan conforms to the
description thereof as set forth on the related Mortgage Loan Schedule delivered
to the Custodian and Administrative Agent.

 

(ss)         Located in U.S.  No collateral (including, without limitation, the
related real property and the dwellings thereon and otherwise) relating to a
Purchased Mortgage Loan is located in any jurisdiction other than in one of the
fifty (50) states of the United States of America or the District of Columbia.

 

(tt)           Underwriting Guidelines.  Each Purchased Mortgage Loan has been
originated in accordance with the Underwriting Guidelines (including all
supplements or amendments thereto) previously provided to Administrative Agent.

 

(uu)         Aging.  Such Purchased Mortgage Loan has not been subject to a
Transaction hereunder for more than 180 days.

 

(vv)         Primary Mortgage Guaranty Insurance.  Each Mortgage Loan is insured
as to payment defaults by a policy of primary mortgage guaranty insurance in the
amount required where applicable, and by an insurer approved, by the applicable
Take-out Investor, if applicable, and all provisions of such primary mortgage
guaranty insurance have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid.  Each Mortgage
Loan which is represented to Administrative Agent to have, or to be eligible
for, FHA insurance is insured, or eligible to be insured, pursuant to the
National Housing

 

1-10

--------------------------------------------------------------------------------


 

Act.  Each Mortgage Loan which is represented by Sellers to be guaranteed, or to
be eligible for guaranty, by the VA is guaranteed, or eligible to be guaranteed,
under the provisions of Chapter 37 of Title 38 of the United States Code.  As to
each FHA insurance certificate or each VA guaranty certificate, Sellers have
complied with applicable provisions of the insurance for guaranty contract and
federal statutes and regulations, all premiums or other charges due in
connection with such insurance or guarantee have been paid, there has been no
act or omission which would or may invalidate any such insurance or guaranty,
and the insurance or guaranty is, or when issued, will be, in full force and
effect with respect to each Mortgage Loan.  There are no defenses,
counterclaims, or rights of setoff affecting the Mortgage Loans or affecting the
validity or enforceability of any private mortgage insurance or FHA insurance
applicable to the Mortgage Loans or any VA guaranty with respect to the Mortgage
Loans.

 

(ww)       Predatory Lending Regulations; High Cost Loans.  None of the Mortgage
Loans are classified as a High Cost Mortgage Loan.

 

(xx)          Wet-Ink Mortgage Loans.  With respect to each Mortgage Loan that
is a Wet-Ink Mortgage Loan, the Settlement Agent has been instructed in writing
by Sellers to hold the related Mortgage Loan Documents as agent and bailee for
Buyers or Buyers’ agent and to promptly forward such Mortgage Loan Documents in
accordance with the provisions of the Custodial Agreement and the Escrow
Instruction Letter.

 

(yy)         FHA Mortgage Insurance; VA Loan Guaranty.  With respect to the FHA
Loans, the FHA Mortgage Insurance Contract is in full force and effect and there
exists no impairment to full recovery without indemnity to the Department of
Housing and Urban Development or the FHA under FHA Mortgage Insurance.  With
respect to the VA Loans, the VA Loan Guaranty Agreement is in full force and
effect to the maximum extent stated therein.  All necessary steps have been
taken to keep such guaranty or insurance valid, binding and enforceable and each
of such is the binding, valid and enforceable obligation of the FHA and the VA,
respectively, to the full extent thereof, without surcharge, set-off or
defense.  Each FHA Loan and VA Loan was originated in accordance with the
criteria of an Agency for purchase of such Mortgage Loans.

 

 

1-11

--------------------------------------------------------------------------------